Exhibit 10.1

EXECUTION VERSION

 

 

 

US$ 970,000,000

TERM LOAN CREDIT AGREEMENT

dated

as of January 2, 2018

by and among

BEACON ROOFING SUPPLY, INC., as the Borrower,

the LENDERS referred to herein,

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

CITIGROUP GLOBAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

each as a Joint Lead Arranger and Joint Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS   SECTION 1.1.  

Definitions

     1   SECTION 1.2.  

Other Definitions and Provisions

     42   SECTION 1.3.  

Accounting Terms

     42   SECTION 1.4.  

UCC Terms

     42   SECTION 1.5.  

Rounding

     43   SECTION 1.6.  

References to Agreement and Laws

     43   SECTION 1.7.  

Times of Day

     43   SECTION 1.8.  

[Reserved]

     43   SECTION 1.9.  

Guaranty Obligations

     43   SECTION 1.10.  

Alternative Currency Matters

     43   SECTION 1.11.  

Pro Forma Calculations

     44   ARTICLE II   [RESERVED]   ARTICLE III   [RESERVED]   ARTICLE IV  
[RESERVED]   ARTICLE V   TERM LOAN FACILITY   SECTION 5.1.  

Initial Term Loan

     45   SECTION 5.2.  

Procedure for Advance of Term Loan

     46   SECTION 5.3.  

Repayment of Term Loans

     46   SECTION 5.4.  

Prepayments of Term Loans

     47   SECTION 5.5.  

Specified Refinancing Debt

     51  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE VI   GENERAL LOAN PROVISIONS   SECTION 6.1.  

Interest

     52   SECTION 6.2.  

Notice and Manner of Conversion or Continuation of Term Loans

     54   SECTION 6.3.  

Fees

     55   SECTION 6.4.  

Manner of Payment

     55   SECTION 6.5.  

Evidence of Indebtedness

     55   SECTION 6.6.  

Sharing of Payments by Lenders

     56   SECTION 6.7.  

Administrative Agent’s Clawback

     56   SECTION 6.8.  

Changed Circumstances

     58   SECTION 6.9.  

Indemnity

     59   SECTION 6.10.  

Increased Costs

     59   SECTION 6.11.  

Taxes

     60   SECTION 6.12.  

Mitigation Obligations; Replacement of Lenders

     65   SECTION 6.13.  

Incremental Term Loans

     66   ARTICLE VII   CONDITIONS OF CLOSING AND BORROWING   SECTION 7.1.  

Conditions to Closing and Initial Extensions of Credit

     70   SECTION 7.2.  

[Reserved]

     74   SECTION 7.3.  

Post-Closing Requirements

     74   ARTICLE VIII   REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES  
SECTION 8.1.  

Organization; Power; Qualification

     76   SECTION 8.2.  

Ownership

     76   SECTION 8.3.  

Authorization; Enforceability

     76   SECTION 8.4.  

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

     77   SECTION 8.5.  

Compliance with Law; Governmental Approvals

     77   SECTION 8.6.  

Tax Returns and Payments

     78  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 8.7.  

Intellectual Property Matters

     78   SECTION 8.8.  

Environmental Matters

     78   SECTION 8.9.  

Employee Benefit Matters

     80   SECTION 8.10.  

Margin Stock

     81   SECTION 8.11.  

Investment Company

     81   SECTION 8.12.  

Employee Relations

     81   SECTION 8.13.  

Burdensome Provisions

     81   SECTION 8.14.  

Financial Statements

     82   SECTION 8.15.  

No Material Adverse Change

     82   SECTION 8.16.  

Solvency

     82   SECTION 8.17.  

Titles to Properties

     82   SECTION 8.18.  

Litigation

     82   SECTION 8.19.  

Anti-Terrorism; Anti-Money Laundering

     82   SECTION 8.20.  

Absence of Defaults

     83   SECTION 8.21.  

Senior Indebtedness Status

     83   SECTION 8.22.  

[Reserved.]

     83   SECTION 8.23.  

Disclosure

     83   ARTICLE IX   AFFIRMATIVE COVENANTS   SECTION 9.1.  

Financial Statements and Budgets

     84   SECTION 9.2.  

Certificates; Other Reports

     85   SECTION 9.3.  

Notice of Litigation and Other Matters

     87   SECTION 9.4.  

Preservation of Corporate Existence and Related Matters

     88   SECTION 9.5.  

Maintenance of Property and Licenses

     88   SECTION 9.6.  

Insurance

     88   SECTION 9.7.  

Accounting Methods and Financial Records

     89   SECTION 9.8.  

Payment of Taxes and Other Obligations

     89   SECTION 9.9.  

Compliance with Laws and Approvals

     89   SECTION 9.10.  

Environmental Laws

     89   SECTION 9.11.  

Compliance with ERISA

     90   SECTION 9.12.  

Visits and Inspections

     90   SECTION 9.13.  

Additional Subsidiaries and Real Property

     91  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 9.14.  

Use of Proceeds

     93   SECTION 9.15.  

Further Assurances

     94   SECTION 9.16.  

Maintenance of Ratings

     94   ARTICLE X   NEGATIVE COVENANTS   SECTION 10.1.  

Indebtedness

     94   SECTION 10.2.  

Liens

     98   SECTION 10.3.  

Investments

     100   SECTION 10.4.  

Fundamental Changes

     103   SECTION 10.5.  

Asset Dispositions

     105   SECTION 10.6.  

Restricted Payments

     105   SECTION 10.7.  

Transactions with Affiliates

     107   SECTION 10.8.  

Accounting Changes; Organizational Documents

     108   SECTION 10.9.  

Payments and Modifications of Subordinated and Unsecured Indebtedness and
Preferred Stock

     108   SECTION 10.10.  

No Further Negative Pledges; Restrictive Agreements

     109   SECTION 10.11.  

Nature of Business

     110   SECTION 10.12.  

Sale Leasebacks

     111   SECTION 10.13.  

Disposal of Subsidiary Interests

     111   SECTION 10.14.  

Hedge Agreements

     111   ARTICLE XI   DEFAULT AND REMEDIES   SECTION 11.1.  

Events of Default

     111   SECTION 11.2.  

Remedies

     113   SECTION 11.3.  

Rights and Remedies Cumulative; Non-Waiver; etc.

     114   SECTION 11.4.  

Crediting of Payments and Proceeds

     115   SECTION 11.5.  

Administrative Agent May File Proofs of Claim

     115   SECTION 11.6.  

Credit Bidding

     116   SECTION 11.7.  

Judgment Currency

     116  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE XII   ADMINISTRATIVE AGENT   SECTION 12.1.  

Appointment and Authority

     117   SECTION 12.2.  

Rights as a Lender

     118   SECTION 12.3.  

Exculpatory Provisions

     118   SECTION 12.4.  

Reliance by the Administrative Agent

     119   SECTION 12.5.  

Delegation of Duties

     119   SECTION 12.6.  

Resignation of Administrative Agent

     120   SECTION 12.7.  

Non-Reliance on Administrative Agent and Other Lenders

     121   SECTION 12.8.  

No Other Duties, etc.

     121   SECTION 12.9.  

Collateral and Guaranty Matters

     121   SECTION 12.10.  

Intercreditor Agreement

     122   ARTICLE XIII   MISCELLANEOUS   SECTION 13.1.  

Notices

     123   SECTION 13.2.  

Amendments, Waivers and Consents

     125   SECTION 13.3.  

Expenses; Indemnity

     127   SECTION 13.4.  

Right of Setoff

     129   SECTION 13.5.  

Governing Law; Jurisdiction, Etc.

     130   SECTION 13.6.  

Waiver of Jury Trial

     130   SECTION 13.7.  

Reversal of Payments

     131   SECTION 13.8.  

Injunctive Relief

     131   SECTION 13.9.  

Accounting Matters

     131   SECTION 13.10.  

Successors and Assigns; Participations

     131   SECTION 13.11.  

Treatment of Certain Information; Confidentiality

     136   SECTION 13.12.  

Performance of Duties

     136   SECTION 13.13.  

All Powers Coupled with Interest

     137   SECTION 13.14.  

Survival

     137   SECTION 13.15.  

Titles and Captions

     137   SECTION 13.16.  

Severability of Provisions

     137   SECTION 13.17.  

Counterparts; Integration; Effectiveness; Electronic Execution

     137  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 13.18.  

Term of Agreement

     138   SECTION 13.19.  

USA PATRIOT Act

     138   SECTION 13.20.  

Independent Effect of Covenants

     138   SECTION 13.21.  

Inconsistencies with Other Documents

     138   SECTION 13.22.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     139  

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -    Form of Term Loan Note Exhibit B    -    Form of Notice of
Borrowing Exhibit C    -    [Reserved] Exhibit D    -    Form of Notice of
Prepayment Exhibit E    -    Form of Notice of Conversion/Continuation Exhibit F
   -    Form of Officer’s Compliance Certificate Exhibit G    -    Form of
Assignment and Assumption Exhibit H-1    -    Form of Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit H-2    -    Form of Tax Compliance
Certificate (Non-Partnership Foreign Participants) Exhibit H-3    -    Form of
Tax Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4    -
   Form of Tax Compliance Certificate (Foreign Lender Partnerships) Exhibit I   
-    Form of Solvency Certificate Exhibit J    -    Form of Intercreditor
Agreement SCHEDULES       Schedule 7.3(a)(i)    Certain Owned Real Property
Schedule 7.3(e)    -    Post-Closing Obligations Schedule 8.1    -   
Jurisdictions of Organization and Qualification Schedule 8.2    -   
Subsidiaries and Capitalization Schedule 8.6    -    Audit Matters Schedule 8.9
   -    ERISA Plans

 

vii



--------------------------------------------------------------------------------

Schedule 8.12

     -     

Labor and Collective Bargaining Agreements

Schedule 8.17

     -     

Real Property

Schedule 10.1

     -     

Existing Indebtedness

Schedule 10.2

     -     

Existing Liens

Schedule 10.3

     -     

Existing Loans, Advances and Investments

Schedule 10.7

     -     

Transactions with Affiliates

 

viii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT, dated as of January 2, 2018, by and among BEACON
ROOFING SUPPLY, INC., a Delaware corporation, as the Borrower, the lenders who
are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and CITIBANK, N.A., as
Administrative Agent for the Lenders.

Statement of Purpose

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Lenders have agreed to extend, credit in the form of Initial
Term Loans to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“2015 Senior Notes” means the 6.375% Senior Notes due 2023 issued by the
Borrower on October 1, 2015, in an aggregate outstanding principal amount of
$300,000,000 as of the Closing Date.

“2017 Senior Notes” means the 4.875% Senior Notes due 2025 issued by Beacon
Escrow Corporation on October 25, 2017 and assumed by the Borrower on the
Closing Date, in an aggregate original principal amount of $1,300,000,000.

“ABL Agent” means, as the context may require, Wells Fargo Bank, National
Association, in its capacity as agent or collateral agent under the ABL Facility
Documentation, such agents collectively or any permitted successor or assignee
agent or collateral agent under the ABL Facility Documentation.

“ABL Agreement” means that certain Amended and Restated Credit Agreement dated
as of the Closing Date, among the Borrower, the other subsidiaries of the
Borrower party thereto, the lenders party thereto and the ABL Agent, as the same
may be amended, restated, amended and restated, modified, supplemented,
extended, renewed, restructured, refunded, replaced or refinanced from time to
time in one or more agreements (in each case in the form of an asset-based
credit and letter of credit facility and with the same or new lenders or agents
and not in violation of any of the terms of the Intercreditor Agreement).



--------------------------------------------------------------------------------

“ABL Facility Documentation” means the ABL Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith and including all “Loan Documents” (as defined
in the ABL Agreement) or similar term, each as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“ABL Facility” means the asset-based revolving credit facility made available to
the Borrower and certain of its subsidiaries pursuant to the ABL Agreement.

“ABL Priority Collateral” has the meaning assigned thereto in the Intercreditor
Agreement.

“Administrative Agent” means Citi, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 13.1(e)(ii).

“Agreement” means this Term Loan Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to money laundering.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and binding orders of arbitrators.

“Applicable Margin” means, with respect to the Initial Term Loans, a percentage
per annum equal to (A) in the case of the Initial Term Loans maintained as Base
Rate Loans, 1.25%, and (B) in the case of Initial Term Loans maintained as LIBOR
Loans, 2.25%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means (a) Citigroup Global Markets Inc., (b) Wells Fargo Securities,
LLC, (c) J.P. Morgan Securities LLC, (d) Merrill Lynch, Pierce, Fenner & Smith
Incorporated and (e) Suntrust Robinson Humphrey, Inc., in their respective
capacities as joint lead arrangers and joint bookrunners.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Restricted Subsidiary thereof whether by sale, lease, transfer or
otherwise, and any issuance of Capital Stock by any Restricted Subsidiary of the
Borrower to any Person that is not a Credit Party or any Restricted Subsidiary
thereof. The term “Asset Disposition” shall not include (a) the sale of
inventory in the ordinary course of business, (b) the transfer of assets to the
Borrower or any Restricted Subsidiary thereof pursuant to any other transaction
permitted pursuant to Section 10.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement,
(e) dispositions of Investments in cash and Cash Equivalents, (f) the payment in
cash of obligations and liabilities and (g) (i) the transfer by any Credit Party
of any of its assets to any other Credit Party, (ii) the transfer by any
Non-Credit Party of any of its assets to any Credit Party (provided that in
connection with any such transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer) and (iii) the transfer by any Non-Credit Party of
any of its assets to any other Non-Credit Party.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Available Amount” means, as of any time of determination (any such time, the
applicable “Reference Time”), an amount equal to, without duplication:

(x) the sum of:

(i) $50,000,000; plus

(ii) 50% of Consolidated Net Income accrued during the period (treated as one
accounting period) beginning on January 1, 2018 to the end of the most recent
fiscal quarter ending prior to the Reference Time for which consolidated
financial statements of the Borrower are available; plus

 

3



--------------------------------------------------------------------------------

(iii) the Net Cash Proceeds received by the Borrower (other than from any
Subsidiary of the Borrower) from any issuance of Qualified Capital Stock of the
Borrower after the Closing Date and prior to the Reference Time; plus

(iv) the Net Cash Proceeds received by the Borrower or a Restricted Subsidiary
(other than from the Borrower or any Subsidiary of the Borrower) from any Debt
Issuance of the Borrower or a Restricted Subsidiary that has been incurred or
issued after the Closing Date and prior to the Reference Time and subsequently
exchanged or converted into Qualified Capital Stock of the Borrower; plus

(v) any Declined Amounts; plus

(vi) the aggregate amount of cash and Cash Equivalents received by the Borrower
or a Restricted Subsidiary from any sale of any Investment (other than to the
Borrower or a Subsidiary of the Borrower) and cash and Cash Equivalents received
by the Borrower or a Restricted Subsidiary from dividends, distributions,
interest payments, returns of capital or repayments of Investments, in each case
(A) solely with respect to Investments made in a Person that is not the Borrower
or a Restricted Subsidiary using the Available Amount and (B) to the extent
(1) not already included in Consolidated Net Income and (2) not in excess of the
original Investment made using the Available Amount; plus

(vii) in the event that the Borrower redesignates any Unrestricted Subsidiary as
a Restricted Subsidiary after the Closing Date (which, for purposes hereof,
shall be deemed to also include (A) the merger, consolidation, liquidation or
similar amalgamation of any Unrestricted Subsidiary into the Borrower or any
Restricted Subsidiary, so long as the Borrower or such Restricted Subsidiary is
the surviving Person, and (B) the transfer of all or substantially all of the
assets of an Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary), the fair market value of the net Investment of the Borrower and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
redesignation; plus

(viii) the Pre-Closing Accumulated Amount;

minus:

(y) the sum of: (i) Investments made pursuant to Section 10.3(n), (ii)
Restricted Payments made pursuant to Section 10.6(f) and (iii) payments,
prepayments, redemptions and acquisitions on or of any unsecured or payment
subordinated Indebtedness made pursuant to Section 10.9(b)(i), in each case to
the extent utilizing the Available Amount.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50%, (c) except during any period of time during which
a notice delivered to the Borrower under Section 6.8 shall remain in effect,
LIBOR for such day plus 1.00% and (d) solely with respect to Initial Term Loans,
1.00%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR.

“Base Rate Loan” means any Term Loan bearing interest at a rate based upon the
Base Rate as provided in Section 6.1(a).

“Borrower” means Beacon Roofing Supply, Inc., a Delaware corporation.

“Business Day” means:

(a) for all purposes other than as set forth in clause (b) below, any day other
than a Saturday, Sunday or legal holiday on which banks in New York, New York,
are open for the conduct of their commercial banking business; and

(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan or any Base Rate Loan
as to which the interest rate is determined by reference to LIBOR, any day that
is a Business Day described in clause (a) and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Asset” means, with respect to the Borrower and its Restricted
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the Borrower
and its Restricted Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Borrower and its Restricted Subsidiaries during such period, as
determined in accordance with GAAP, excluding (a) interest capitalized during
construction and (b) any expenditure to the extent, for purpose of the
definition of Permitted Acquisition, such expenditure is part of the Permitted
Acquisition Consideration for any Permitted Acquisition consummated during or
prior to such period, net of any Net Cash Proceeds received from (i) any
disposition of Capital Assets (to the extent permitted hereunder) that have
actually been reinvested during such period in other Capital Assets or (ii) any
Insurance and Condemnation Event that have actually been reinvested during such
period in other Capital Assets; provided that Capital Expenditures shall not be
less than zero.

 

5



--------------------------------------------------------------------------------

“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries. Notwithstanding the foregoing
and Section 13.9, any obligations of a Person under a lease (whether existing
now or entered into in the future) that is not (or would not be) a Capital Lease
under GAAP as in effect on the Closing Date, shall not be treated as a Capital
Lease solely as a result of the adoption of changes in GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock (including
preferred stock), (b) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of capital stock (including preferred stock), (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests, (e) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and
(f) any and all warrants, rights or options to purchase any of the foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash-Netting Provision” means clause (b) of the definition of Consolidated
Total Indebtedness.

“Cash Equivalents” means, collectively, (a) any readily-marketable securities
(i) issued by, or directly, unconditionally and fully guaranteed or insured by
the United States federal government or (ii) issued by any agency of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such province, territory or state or any public
instrumentality thereof, in each case having, as applicable, (i) a long-term
rating of at least “AAA”, “AA+”, “AA” or “AA-” from S&P or at least “Aaa”,
“Aa1”, “Aa2”, or “Aa3” from Moody’s, (ii) a short-term rating of at least “A-1”
from S&P or at least “P-1” from Moody’s or (iii) a municipal bond rating of at
least “SP-1” from S&P or at least “MIG 1” or “VMIG 1” from Moody’s, (c) any
commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by
any Person organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that
(i) complies with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, (ii) has net assets in excess of $500,000,000 and (iii) has
obtained from either S&P or Moody’s the highest rating obtainable for money
market funds in the United States; provided that the maturities of all
obligations specified in any of clauses (a), (b), (c) and (d) above shall not
exceed 365 days.

 

6



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
service, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Change in Control” means an event or series of events by which:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Capital Stock of the Borrower entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of the Borrower or (ii) a majority of the members of the board of
directors (or other equivalent governing body) of the Borrower shall not
constitute Continuing Directors; or

(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Capital Stock in excess of the Threshold Amount any “change
in control” or similar provision (as set forth in the indenture, agreement or
other evidence of such Indebtedness or Capital Stock) obligating the Borrower or
any of its Restricted Subsidiaries to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Citi” means Citibank, N.A.

 

7



--------------------------------------------------------------------------------

“Class” means, with respect to any Initial Term Loan, such Initial Term Loan and
the other Initial Term Loans made on the Closing Date, and with respect to any
Term Loan issued as an Incremental Term Loan, such Incremental Term Loan and the
other Incremental Term Loans issued under the same Incremental Term Facility.

“Closing Date” means the date of this Agreement.

“Closing Date Acquisition” means the acquisition by the Borrower or one of its
Wholly-Owned Subsidiaries of all of the outstanding Capital Stock of the Target
Company.

“Closing Date Acquisition Agreement” means the Stock Purchase Agreement, dated
as of August 24, 2017 (as amended from time to time in a manner that is not
material and adverse to the Arrangers or the Lenders) by and among the Borrower,
Oldcastle, Inc., a Delaware corporation, and Oldcastle Distribution, Inc., a
Delaware corporation, including all schedules, exhibits and annexes thereto.

“Closing Date Acquisition Agreement Material Adverse Effect” means any effect,
state of facts, development, event, change, occurrence or circumstance that
(x) has had, or is reasonably likely to have, individually or in the aggregate,
a material adverse effect upon the financial condition, business, or results of
operations of the Group Companies, taken as a whole; provided, however, that any
adverse effect, state of facts, development, event, change, occurrence or
circumstance arising from or related to (i) conditions generally affecting the
economy, credit or financial or capital markets in the United States or
elsewhere in the world, including any changes in interest or exchange rates,
(ii) any national or international political or social conditions, including
acts of war (whether or not declared), sabotage or terrorism, or any escalation
or worsening of any such acts of war (whether or not declared), sabotage or
terrorism, (iii) changes in GAAP, (iv) changes in any laws, rules, regulations,
orders, or other binding directives issued by any Governmental Entity, (v) any
change that is generally applicable to the industries or markets in which the
Group Companies operate, (vi) the public announcement of the transactions
contemplated by the Closing Date Acquisition Agreement, (vii) any failure by
Seller to meet any projections, forecasts or revenue or earnings predictions
(provided that, unless subject to another exclusion set forth in this
definition, the underlying cause of any such change may be taken into account in
determining whether there has been a Closing Date Acquisition Agreement Material
Adverse Effect), (viii) any action required or contemplated by the Closing Date
Acquisition Agreement and/or the Ancillary Documents, including the completion
of the transactions contemplated thereby, (ix) any action taken by Seller or any
of the Group Companies at Borrower’s written request, or (x) any change
resulting from the consummation of the transactions contemplated by the Closing
Date Acquisition Agreement or the Ancillary Documents, including any such change
relating to the identity of, or facts and circumstances relating to, Seller and
including any actions taken by the Group Companies’ customers, suppliers or
personnel, shall not be taken into account in determining whether a “Closing
Date Acquisition Agreement Material Adverse Effect” has occurred; provided,
however, that any change or effect referred to in clauses (i), (ii), (iii), (iv)
and (v) immediately above may be taken into account in

 

8



--------------------------------------------------------------------------------

determining whether a Closing Date Acquisition Agreement Material Adverse Effect
has occurred to the extent that such change or effect has a materially
disproportionate effect on the Group Companies relative to other companies in
the industries or markets in which the Group Companies operate or (y) would
reasonably be expected to prevent the consummation of the transactions
contemplated by the Closing Date Acquisition Agreement. Capitalized terms used
in this definition and defined in the Closing Date Acquisition Agreement shall
have the meanings ascribed to such terms in the Closing Date Acquisition
Agreement, as in effect on August 24, 2017.

“Closing Date Acquisition Agreement Representations” means the representations
made by or on behalf of the Target Company in the Closing Date Acquisition
Agreement as are material to the interests of the Lenders (in their capacities
as such), but only to the extent that the Borrower or any of its Affiliates have
the right to terminate its (or their) obligations (or to refuse to consummate
the Closing Date Acquisition) under the Closing Date Acquisition Agreement as a
result of a breach of any of such representations and warranties in the Closing
Date Acquisition Agreement.

“Closing Date Acquisition Common Equity Financing” means the issuance and sale
by the Borrower of Common Shares on or prior to the Closing Date.

“Closing Date Acquisition Equity Financing” means, collectively, the Closing
Date Acquisition Common Equity Financing and the Closing Date Acquisition
Preferred Equity Financing.

“Closing Date Acquisition Investment Agreement” means the Investment Agreement,
dated as of August 24, 2017 by and among the Borrower, CD&R Boulder Holdings,
L.P. and Clayton, Dubilier & Rice Fund IX, L.P., including all schedules,
exhibits and annexes thereto.

“Closing Date Acquisition Preferred Equity Financing” means the issuance and
sale by the Borrower of the Series A Preferred Shares in a private placement on
or prior to the Closing Date to CD&R Boulder Holdings, L.P. yielding gross
proceeds of approximately $400,000,000.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties.

“Commitments” means, collectively, as to all Lenders, the Term Loan Commitments
of such Lenders.

 

9



--------------------------------------------------------------------------------

“Common Shares” means common shares of the Borrower, par value $0.01 per share.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP. The term “Consolidation” has a correlative meaning.

“Consolidated EBITDA” means, for any period, the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
(except with respect to clauses (b)(xii) and (xiii) below) deducted in
determining Consolidated Net Income for such period: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any); (ii) Consolidated Interest Expense;
(iii) depreciation; (iv) amortization (including amortization of goodwill and
intangibles and amortization and write-off of financing costs); (v) any non-cash
charge, write-down, expense or loss; (vi) any expenses or charges related to any
Asset Disposition, Equity Issuance, Indebtedness or Investment, in each case
permitted by this Agreement (whether or not consummated or incurred, and
including any offering or sale of Capital Stock to the extent the proceeds
thereof were intended to be contributed to the equity capital of the Borrower or
its Restricted Subsidiaries); (vii) the amount of any loss attributable to
non-controlling interests; (viii) all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness or any
Hedge Agreement or other derivative instruments; (ix) payments by (or
allocations to) the Target Company for shared services, corporate overhead and
related expenses, in each case paid to (or allocated by) any of CRH plc and its
Affiliates on or prior to the Closing Date; (x) the amount of any restructuring
charge or reserve or non-recurring integration charges or reserves (including
severance costs, costs associated with office, facility and branch openings,
closings and consolidations (in the case of openings, incurred in connection
with acquisitions and Investments) and relocation costs); (xi) any costs or
expenses incurred by the Borrower or any Restricted Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Capital
Stock of the Borrower (other than Disqualified Capital Stock); (xii) proceeds
from business interruption insurance (to the extent such proceeds are not
reflected as revenue or income in computing Consolidated Net Income and only to
the extent the losses or other reduction of net income to which such proceeds
are attributable are not otherwise added back in computing Consolidated Net
Income); and (xiii) the amount of “run-rate” cost savings projected by the
Borrower in good faith to be realized as the result of (I) the Transactions or
(II) actions taken or to be taken on or prior to the date that is 24 months

 

10



--------------------------------------------------------------------------------

after the consummation of any operational change, and in each case prior to or
during such period (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period; it being understood that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken or committed to be taken), net of the amount of actual benefits
realized during such period from such actions; provided that (A) a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent together with the Officer’s Compliance
Certificate required to be delivered pursuant to Section 9.2(a), certifying that
such cost savings are reasonably anticipated to be realized as a result of the
Transactions or within 24 months after the consummation of any operational
change, as applicable, and are factually supportable as determined in good faith
by the Borrower, and (B) no cost savings shall be added pursuant to this clause
(xiii) to the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period and (C) projected amounts (not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to subclause (II) of this
clause (xiii) to the extent occurring more than eight full fiscal quarters after
the specified action taken in order to realize such projected cost savings. For
purposes of this Agreement, Consolidated EBITDA shall be calculated in
accordance with Section 1.11, as applicable.

“Consolidated Interest Expense” means, for any period, (i) the total interest
expense of the Borrower and its Restricted Subsidiaries to the extent deducted
in calculating Consolidated Net Income, net of any interest income of the
Borrower and its Restricted Subsidiaries, including any such interest expense
consisting of (A) interest expense attributable to Capital Leases,
(B) amortization of debt discount, (C) interest in respect of Indebtedness of
any other Person that has been guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (D) non-cash interest expense, (E) the
interest portion of any deferred payment obligation and (F) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (ii) preferred stock dividends paid in cash
in respect of Disqualified Capital Stock of the Borrower held by Persons other
than the Borrower or a Restricted Subsidiary, and minus (iii) to the extent
otherwise included in such interest expense referred to in clause (i) above,
amortization or write-off of financing costs, in each case under clauses
(i) through (iii) above as determined on a Consolidated basis in accordance with
GAAP; provided that gross interest expense shall be determined after giving
effect to any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to any interest rate protection agreement, future
agreement, option agreement, swap agreement, cap agreement, collar agreement,
hedge agreement or other similar agreement or arrangement (including derivative
agreements or arrangements).

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP and before any
reduction in respect of preferred stock dividends; provided, that in calculating
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for any
period, there shall be excluded (a) any net income (loss) of any Person if such
Person is not the

 

11



--------------------------------------------------------------------------------

Borrower or a Restricted Subsidiary, except that (i) the Borrower’s or any
Restricted Subsidiary’s equity in the net income of any such Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to the
Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below) and (ii) the
Borrower’s or any Restricted Subsidiary’s equity in the net loss of such Person
shall be included to the extent of the aggregate Investment of the Borrower or
any of its Restricted Subsidiaries in such Person; (b) solely for purposes of
Sections 10.3(n), 10.6(f) and 10.9(b)(i), any net income (loss) of any
Restricted Subsidiary that is not a Subsidiary Guarantor if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of similar distributions by such Restricted Subsidiary,
directly or indirectly, to the Borrower by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to this Agreement and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Administrative
Agent and the Lenders hereunder than such restrictions in effect on the Closing
Date as determined by the Borrower in good faith), except that (i) the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of any dividend or distribution that was or that could have been made by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary (subject, in the case of a dividend that could have been
made to another Restricted Subsidiary, to the limitation contained in this
clause (b)) and (ii) the net loss of such Restricted Subsidiary shall be
included to the extent of the aggregate Investment of the Borrower or any of its
other Restricted Subsidiaries in such Restricted Subsidiary; (c) (x) any gain or
loss realized upon the sale, abandonment or other disposition of any asset of
the Borrower or any Restricted Subsidiary (including pursuant to any
sale/leaseback transaction) that is not sold, abandoned or otherwise disposed of
in the ordinary course of business (as determined in good faith by the board of
directors of the Borrower) and (y) any gain or loss realized upon the disposal,
abandonment or discontinuation of operations of the Borrower or any Restricted
Subsidiary, and any income (loss) from disposed, abandoned or discontinued
operations, including in each case any closure of any branch; (d) (x) any
extraordinary, unusual or nonrecurring gain, loss or charge and (y) any fees,
expenses and charges associated with the Transactions and any other acquisition,
disposition, merger or consolidation; (e) the cumulative effect of a change in
accounting principles or a change as a result of the adoption or modification of
accounting policies; (f) all deferred financing costs written off and premiums
paid in connection with any early extinguishment of Indebtedness or Hedge
Agreements or other derivative instruments; (g) any unrealized gains or losses
in respect of Hedge Agreements; (h) any unrealized foreign currency transaction
gains or losses in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person; (i) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-

 

12



--------------------------------------------------------------------------------

based awards, or any vesting or acceleration thereof; (j) to the extent
otherwise included in Consolidated Net Income, any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary; (k) any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments);
(l) expenses related to the conversion or modification of various employee
benefit programs, and non-cash compensation related expenses; (m) any fees,
expenses, charges, premiums or other payments, or any amortization thereof, in
connection with the incurrence of Indebtedness (including such fees, expenses or
charges related to the offering and issuance of debt securities, the syndication
and incurrence of any Term Loan Facility or the ABL Facility), Equity Issuances,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Existing Senior Notes and
other securities and any Term Loan Facility or the ABL Facility) and including,
in each case, any such transaction consummated on or prior to the Closing Date
and any such transaction undertaken but not completed, and any charges or
non-recurring costs incurred during such period as a result of any such
transaction, in each case whether or not successful or consummated; (n) any
expenses, charges or losses to the extent covered by insurance or indemnity and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer or indemnifying party and only to the extent that such amount is in
fact reimbursed within 365 days of the date of the insurable or indemnifiable
event (net of any amount so added back in any prior period to the extent not so
reimbursed within the applicable 365-day period); and (o) any impairment charge
or asset write-off or write-down, including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities and investments recorded using the
equity method or as a result of a change in law or regulation, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP.

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (d)(x) above in any determination
thereof, the Borrower will deliver a duly completed certificate signed by a
Responsible Officer to the Administrative Agent promptly after the date on which
Consolidated Net Income is so determined, setting forth the nature and amount of
such unusual or nonrecurring gain, loss or charge.

“Consolidated Secured Indebtedness” means, with respect to the Borrower and its
Restricted Subsidiaries as of any date of determination on a Consolidated basis
without duplication, Consolidated Senior Indebtedness that is secured by a Lien
on any asset or property of the Borrower or any Restricted Subsidiary.

 

13



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
of the Borrower ending on or immediately prior to such date.

“Consolidated Senior Indebtedness” means, with respect to the Borrower and its
Restricted Subsidiaries as of any date of determination on a Consolidated basis
without duplication, the sum of (a) all Consolidated Total Indebtedness of the
Borrower and its Restricted Subsidiaries minus (b) all Subordinated Indebtedness
of the Borrower and its Restricted Subsidiaries.

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Borrower and its Restricted Subsidiaries that would, in accordance with
GAAP, be classified as assets on a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to (a) the aggregate principal amount of outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication): Indebtedness for borrowed money (including purchase money
indebtedness and unreimbursed outstanding drawn amounts under letters of
credit); obligations in respect of Capital Leases; debt obligations evidenced by
bonds, debentures, notes or similar instruments; and Disqualified Capital Stock
of the Borrower and its Restricted Subsidiaries, in each case determined on a
Consolidated basis in accordance with GAAP (excluding, for the avoidance of
doubt, items eliminated in Consolidation and obligations under Hedge Agreements)
minus (b) any unrestricted cash and Cash Equivalents and any cash and Cash
Equivalents restricted in favor of the Secured Parties, in each case in this
clause (b) held by the Borrower or any of its Restricted Subsidiaries as of the
end of the most recent fiscal quarter ending prior to the date of determination
for which consolidated financial statements of the Borrower are available.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters of the Borrower
ending on or immediately prior to such date.

“Continuing Directors” means (a) the directors of the Borrower on the Closing
Date (after giving effect to the Transactions) and (b) each other director of
the Borrower, if either (i) such other director’s nomination for the election to
the board of directors (or equivalent governing body) of the Borrower is
recommended by or (ii) such other director’s election to the board of directors
(or equivalent governing body) of the Borrower is approved for purposes of this
Agreement by, in either case, at least fifty-one percent (51%) of the then
Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

14



--------------------------------------------------------------------------------

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Credit Party Materials” has the meaning assigned thereto in Section 9.2(e).

“Current Assets” means, at any time, the Consolidated current assets (other than
cash and Cash Equivalents) of the Borrower and its Consolidated Restricted
Subsidiaries at such time, but excluding the current portion of deferred tax
assets.

“Current Liabilities” means, at any time, the Consolidated current liabilities
of the Borrower and its Consolidated Restricted Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) outstanding Indebtedness under revolving or asset-based credit
facilities and outstanding letters of credit, (c) the current portion of
interest and (d) the current portion of current and deferred income taxes.

“Debt Issuance” means the issuance or incurrence of any Indebtedness for
borrowed money by any Credit Party or any of its Restricted Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Amount” has the meaning assigned thereto in Section 5.4(c)(vii).

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Term Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock

 

15



--------------------------------------------------------------------------------

that would constitute Disqualified Capital Stock, in each case, prior to the
date that is ninety-one (91) days after the Term Loan Maturity Date; provided,
that (x) if such Capital Stock is issued pursuant to a plan for the benefit of
the Borrower or its Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower or its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations and (y) the Series A Preferred Shares shall not constitute
Disqualified Capital Stock.

“Disqualified Institutions” means those Persons that are competitors of the
Borrower and its Subsidiaries that are identified in writing by the Borrower to
the Administrative Agent (and any such competitors’ Affiliates that are either
identified in writing by the Borrower to the Administrative Agent or that are
clearly identifiable as an Affiliate of any such competitor based on such
Affiliate’s name (in each case other than Affiliates that are bona fide debt
funds or fixed income investors that are engaged in making or purchasing
commercial loans in the ordinary course of business)) in each case as being
excluded from the definition of “Eligible Assignee” hereunder. The
identification of any Person as a Disqualified Institution after the date hereof
shall be effective only as of the time of such identification and any such
identification shall have no retroactive effect of any kind, including to
disqualify any Person that theretofore shall have become a Lender.
Notwithstanding the foregoing, each Credit Party and the Lenders acknowledge and
agree that the Administrative Agent will not have any responsibility or
obligation of any kind to determine whether any Lender or potential Lender is a
Disqualified Institution and the Administrative Agent will have no liability
with respect to any assignment made to a Disqualified Institution. The Borrower
shall confirm, upon the written request of the Administrative Agent or any
Lender, whether a particular Person is a Disqualified Institution.

“Dollar Amount” has the meaning assigned thereto in Section 1.10(b).

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“ECF Period” means (a) in respect of the Fiscal Year ending on or about
September 30, 2018, the period of two (2) consecutive fiscal quarters of the
Borrower ending on or about September 30, 2018 and (b) in respect of any
subsequent Fiscal Year, the four (4) consecutive fiscal quarter period
represented by such Fiscal Year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

16



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person (other than a Disqualified Institution)
that meets the requirements to be an assignee under Section 13.10(b)(iii), (v)
and (vi) (subject to such consents, if any, as may be required under
Section 13.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is subject to ERISA and maintained for employees
of any Credit Party or any Restricted Subsidiary thereof (but not including any
Multiemployer Plan) or (b) any Pension Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former Restricted Subsidiary
thereof to which any Credit Party has any current or contingent liability
(including any contingent liability on account of an ERISA Affiliate).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, written accusations or
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third-party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims
for enforcement by Governmental Authorities, alleged injury or threat of injury
to human health or the environment, cleanup, removal, response, remedial or
other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, binding interpretations and orders of courts or
Governmental Authorities, relating to occupational health and safety, or to the
protection of human health (in respect of exposure to Hazardous Materials) or
the environment, in each case including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of or exposure to Hazardous Materials.

“Equity Issuance” means (a) any issuance by the Borrower of shares of its
Capital Stock to any Person that is not a Credit Party or any Restricted
Subsidiary thereof (including, without limitation, in connection with the
exercise of options or warrants or the conversion of any debt securities to
equity) and (b) any capital contribution from any Person that is not a Credit
Party into any Credit Party or any Restricted Subsidiary thereof. The term
“Equity Issuance” shall not include (A) any Asset Disposition or (B) any Debt
Issuance.

 

17



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Restricted Subsidiaries is treated as a single employer within the meaning
of Section 414(b) or (c) of the Code or Section 4001(b) of ERISA or, for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining
reserve requirements (including, without limitation, any basic, supplemental or
emergency reserves) in respect of eurocurrency liabilities or any similar
category of liabilities for a member bank of the Federal Reserve System in New
York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement specified therein for passage of time, giving of notice, or
any other condition, has been satisfied.

“Excess Cash Flow” means, for any ECF Period of the Borrower, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such ECF Period
and (ii) reductions to noncash working capital of the Borrower and its
Restricted Subsidiaries for such ECF Period (i.e., the absolute value of the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such ECF Period; provided that increases or decreases in working
capital shall exclude (A) any changes in Current Assets or Current Liabilities
solely as a result of acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during the applicable period and (B) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent) over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrower and
its Restricted Subsidiaries with respect to such ECF Period, (ii) Consolidated
Interest Expense for such ECF Period paid in cash, (iii) Capital Expenditures
made in cash during such ECF Period, except to the extent financed with the
proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA,
(iv) permanent repayments of Indebtedness (other than optional prepayments of
Term Loans pursuant to Section 5.4(a)) made in cash by the Borrower or any of
its Restricted Subsidiaries during such ECF Period, but only to the extent that
the Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and
such prepayments do not occur in connection with a refinancing of all or any
portion of

 

18



--------------------------------------------------------------------------------

such Indebtedness, (v) additions to noncash working capital for such ECF Period
(i.e., the increase, if any, in Current Assets minus Current Liabilities from
the beginning to the end of such ECF Period; provided that increases or
decreases in working capital shall exclude (A) any changes in Current Assets or
Current Liabilities solely as a result of acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries during the applicable period and
(B) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent), (vi) cash consideration paid during
such ECF Period by the Borrower or any of its Restricted Subsidiaries to make
Permitted Acquisitions or other Investments in third parties (other than any
Restricted Subsidiary) permitted under Section 10.3 (except to the extent funded
with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA) and (vii) all other amounts added back to Consolidated Net
Income for the purposes of calculating Consolidated EBITDA to the extent paid in
cash during such ECF Period.

“Excess Cash Flow Percentage” means (i) if the Consolidated Secured Leverage
Ratio as of the last day of the applicable Fiscal Year is greater than 2.75 to
1.00, 50%, (ii) if the Consolidated Secured Leverage Ratio as of the last day of
the applicable Fiscal Year is equal to or less than 2.75 to 1.00 but greater
than 2.25 to 1.00, 25% or (iii) if the Consolidated Secured Leverage Ratio as of
the last day of the applicable Fiscal Year is equal to or less than 2.25 to
1.00, 0%.

“Exchange Act” means the Securities Exchange Act of 1934.

“Existing Credit Agreement” means that certain Term Loan Credit Agreement, dated
as of October 1, 2015, among the Borrower, Citi, as administrative agent and
collateral agent, and the other lenders, agents and other parties party thereto
from time to time (as amended, amended and restated, supplemented or otherwise
modified prior to the Closing Date).

“Excluded Subsidiary” means any Subsidiary (a) which is a non-Wholly-Owned
Subsidiary that is prohibited from guaranteeing any of the Obligations by the
organizational or related shareholder documents of such Subsidiary, (b) which is
prohibited from guaranteeing any of the Obligations by (or such guarantee would
constitute a default under) any contract or agreement to which such Subsidiary
is a party as of the date hereof (or in the case of a Subsidiary formed or
acquired after the date hereof, as of the date of such formation or
acquisition), (c) which is prohibited by Applicable Law from guaranteeing the
Obligations, or which would require governmental approval, consent, license or
authorization to provide such a guarantee, unless such approval, consent,
license or authorization has been received, (d) which is a Foreign Subsidiary or
a Subsidiary of a Foreign Subsidiary, (e) which is a Captive Insurance
Subsidiary, (f) which is an Unrestricted Subsidiary or (g) which is an
Immaterial Subsidiary; provided, that, in the case of each of clause (f) and
(g), such Subsidiary does not guarantee any Indebtedness of the Borrower or any
US Subsidiary with an aggregate principal amount in excess of the Threshold
Amount.

 

19



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, US federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 6.12(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 6.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Term Loan or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 6.11(g) and (d) any US federal withholding Taxes imposed under
FATCA.

“Existing Senior Notes” means the 2015 Senior Notes and the 2017 Senior Notes.

“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the aggregate principal amount of the Term Loans made by such Lender then
outstanding.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.00%) charged to Citibank on such day on such transactions as determined by the
Administrative Agent.

 

 

20



--------------------------------------------------------------------------------

“Fee Letter” means any and all separate fee letter agreements dated September 6,
2017 among the Borrower, the Administrative Agent and/or any Arranger (or
affiliates of the foregoing), as the same may be amended or modified in
accordance with the terms thereof.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on September 30.

“Flood Hazard Property” means a parcel of real property subject to a Mortgage
that is located in an area designated by the Federal Emergency Management Agency
(or any successor agency) as having special flood or mudslide hazards.

“Flood Laws” means all Applicable Laws relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 (which comprehensively revised the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as
now or hereafter in effect or any successor statute thereto, (ii) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statue thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012
as now or hereafter in effect or any successor statute thereto and any and all
official rulings and interpretation thereunder or thereof.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Subsidiary” means (a) any Subsidiary that is treated as a corporation
for US federal income Tax purposes and organized under the laws of a
jurisdiction other than any US state or the District of Columbia and (b) any
Subsidiary substantially all of the assets of which are Capital Stock of one or
more Subsidiaries described in clause (a).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

21



--------------------------------------------------------------------------------

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined or regulated as hazardous wastes, hazardous substances, pollutants,
contaminants or toxic substances under any Environmental Law, (b) which are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (c) the presence of which
require investigation or remediation under any Environmental Law or common law,
(d) the discharge or emission or release of which requires a permit or license
under any Environmental Law or other Governmental Approval, (e) which are deemed
to constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties or (f) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement.

 

22



--------------------------------------------------------------------------------

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, for any date on or after the date
such Hedge Agreements have been closed out and termination value(s) determined
in accordance therewith, such termination value(s).

“Immaterial Subsidiary” means, at any date, any Restricted Subsidiary that,
together with such Restricted Subsidiary’s Consolidated Subsidiaries, (a) does
not, as of the end of the most recently ended fiscal quarter of the Borrower,
have assets in excess of 2.5% of Consolidated Total Assets and (b) did not, for
the most recently ended fiscal quarter of the Borrower, have revenues exceeding
2.5% of the total revenues of the Borrower and its Restricted Subsidiaries on a
Consolidated basis; provided that the aggregate assets or revenues of all
Immaterial Subsidiaries, as of the end of or for any fiscal quarter of the
Borrower, may not exceed 2.5% of Consolidated Total Assets or Consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries (and the
Borrower shall designate in writing to the Administrative Agent from time to
time as necessary the Restricted Subsidiaries that will cease to be “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).

“Increased Amount Date” has the meaning assigned thereto in Section 6.13(a).

“Incremental Equivalent Notes” has the meaning assigned thereto in
Section 10.1(s).

“Incremental Lender” has the meaning assigned thereto in Section 6.13(a).

“Incremental Term Increase” has the meaning assigned thereto in
Section 6.13(a)(i).

“Incremental Term Loan” has the meaning assigned thereto in Section 6.13(a)(ii).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 6.13(a).

“Incremental Term Facility” has the meaning assigned thereto in
Section 6.13(a)(ii).

“Incremental Term Loan Increase” has the meaning assigned thereto in
Section 6.13(a)(i).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

 

23



--------------------------------------------------------------------------------

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payable arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any reimbursement obligation arising upon a drawing thereof, and
banker’s acceptances issued for the account of any such Person;

(g) all obligations, contingent or otherwise, of surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business;

(h) all obligations of any such Person in respect of Disqualified Capital Stock;
and

(i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, (A) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (B) the items in each of clauses
(a) through (i) above shall constitute Indebtedness of such Person solely to the
extent, directly or indirectly, (1) such Person is liable for any part of any
such item, (2) any such item is secured by a Lien on such Person’s property or
(3) any other Person has a right, contingent or otherwise, to cause such Person
to become liable for any part of any such item or to grant such a Lien; provided
that “earn-outs” and similar payment obligations shall be valued based upon the
amount thereof required to be recorded on a balance sheet prepared in accordance
with GAAP.

 

24



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 13.3(b).

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 5.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Restricted Subsidiaries of any cash insurance proceeds or condemnation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective Property.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date among the Administrative Agent, the ABL Agent and the Credit
Parties, substantially in the form attached as Exhibit J.

“Interest Period” has the meaning assigned thereto in Section 6.1(b).

“Interpolated Screen Rate” means (a) with respect to any LIBOR Rate Loan for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (i) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and
(ii) the applicable Screen Rate for the shortest maturity for which a Screen
Rate is available that is longer than such Interest Period, in each case as of
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period and (b) with respect to any Base Rate Loan for any day, a rate
per annum which results from interpolating on a linear basis between (x) the
applicable Screen Rate for the longest maturity for which a Screen Rate is
available that is shorter than one month and (y) the applicable Screen Rate for
the shortest maturity for which a Screen Rate is available that is longer than
one month, in each case as of 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day.

“Investments” has the meaning assigned thereto in Section 10.3.

“IRS” means the United States Internal Revenue Service.

“Lender” means each Person party to this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or other Loan Document, other
than any Person that ceases to be a party hereto as a Lender pursuant to an
Assignment and Assumption or other Loan Document.

 

25



--------------------------------------------------------------------------------

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 6.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“LIBOR” means:

(a) for any interest rate calculation with respect to a LIBOR Rate Loan and for
any Interest Period, the rate per annum equal to the ICE Benchmark
Administration Limited LIBOR Rate (“ICE LIBOR”) or, if ICE LIBOR for Dollar
deposits does not exist at such time, such other interbank rate set forth by any
authorized service selected by the Administrative Agent and approved by the
Required Lenders that reflects an alternative index rate widely recognized in
the institutional term loan “B” market as the successor to ICE LIBOR, in each
case as published by Reuters (or another commercially available source providing
quotations of ICE LIBOR or such other interbank rate, as applicable, as
designated by the Administrative Agent and approved by the Required Lenders from
time to time) (“Screen Rate”) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available for such
Interest Period at such time for any reason, then LIBOR with respect to a LIBOR
Rate Loan for such Interest Period shall be a rate per annum equal to the
Interpolated Screen Rate; and

(b) for any interest rate calculation with respect to a Base Rate Loan and for
any day, the rate per annum equal to the Screen Rate at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day, for Dollar deposits for a
period equal to one month (commencing on such date of determination or, if
applicable, the immediately preceding Business Day). If such rate is not
available for such period at such time for any reason, then LIBOR with respect
to a Base Rate Loan for such day shall be a rate per annum equal to the
Interpolated Screen Rate.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means, for any Interest Period, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

LIBOR Rate =    LIBOR   

 

   1.00-Eurodollar Reserve Percentage

; provided that the LIBOR Rate shall not be less than 0.00% per annum with
respect to any Initial Term Loans.

 

26



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means any Term Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 6.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is not conditioned on the availability of, or on obtaining, third party
financing.

“Loan Documents” means, collectively, this Agreement, each Term Loan Note, the
Security Documents, the Fee Letter, and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or, if
applicable, any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby.

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing and/or subordination of liens or arrangements relating to the
distribution of proceeds of collateral, as applicable, at the time the
intercreditor agreement is proposed to be established in light of the types of
Indebtedness subject thereto.

“Material Adverse Effect” means, with respect to the Borrower and its Restricted
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or condition (financial or otherwise) of such Persons, taken as a whole, (b) a
material impairment of the ability of the Credit Parties to perform their
obligations under the Loan Documents to which they are a party, taken as a
whole, (c) a material impairment of the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Credit Parties of any Loan Document to which they are party.

“Maximum Incremental Amount” means, at any time, the greater of (i) the excess,
if any, of (a) $675,000,000 over (b) the aggregate amount of all Incremental
Term Loan Commitments established prior to such time pursuant to Section 6.13
and all Incremental Equivalent Notes issued prior to such time pursuant to
Section 10.1(s) and (ii) such other amount, so long as, after giving pro forma
effect to the incurrence of any such Incremental Term Loans and/or issuance of
any Incremental Equivalent Notes, as applicable, and the pro forma adjustments
described in Section 1.11, the Consolidated

 

27



--------------------------------------------------------------------------------

Secured Leverage Ratio (calculated as if any Incremental Term Loan Commitment
being established were fully drawn) is equal to or less than 3.50 to 1.00;
provided that, in connection with any Incremental Term Loan Commitment or
Incremental Equivalent Notes, the proceeds of which are, substantially
concurrently with receipt thereof, to be used by the Borrower to finance, in
whole or in part, a Limited Condition Acquisition, the calculation of the
Consolidated Secured Leverage Ratio in this clause (ii) may be made, at the
election of the Borrower, at the time of either (x) the execution of the
definitive agreement with respect to such Limited Condition Acquisition (such
time of execution, the “LCA Test Time”, and the Borrower’s election pursuant to
this subclause (x), an “LCA Election”) or (y) the consummation of the Limited
Condition Acquisition and related incurrence of Indebtedness and Liens, in each
case, after giving pro forma effect to the relevant Limited Condition
Acquisition and related incurrence of Indebtedness and Liens.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the collective reference to each mortgage, deed of trust, deed
of hypothec or other real property security document, encumbering any real
property now or hereafter owned by any Credit Party, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Credit Party in favor of the Administrative Agent, for the benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any Restricted
Subsidiary thereof is making, or is accruing an obligation to make, or has
accrued an obligation to make contributions within the preceding seven (7) years
to which any Credit Party or any Restricted Subsidiary thereof has any current
or contingent liability (including any contingent liability on account of an
ERISA Affiliate).

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Restricted Subsidiaries therefrom in cash or Cash
Equivalents, as and when received, less the sum of (i) all income taxes and
other taxes assessed (or reasonably estimated to be assessed within two
(2) years of the date of the relevant transaction) by a Governmental Authority
as a result of such transaction or event, (ii) all reasonable and customary
out-of-pocket fees and expenses incurred in connection with such transaction or
event and (iii) the principal amount of, premium, if any, and interest on any
Indebtedness (other than Indebtedness under this Agreement or the ABL Agreement)
secured by a Lien on the applicable asset (other than a Lien ranking pari passu
with, or expressly subordinated to, the Lien securing the Indebtedness under
this Agreement), to the extent such Indebtedness is required to be repaid in
connection with such transaction or event, and (b) with respect to any Debt
Issuance or issuance of Qualified Capital Stock, the gross cash proceeds
received by the Borrower or, in the case of any Debt Issuance, any of its
Restricted Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting, advisory, brokerage, investment banking and
other fees, expenses, discounts, costs and commissions incurred in connection
therewith.

 

28



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.2
and (b) has been approved by the Required Lenders.

“Non-Credit Party” means, any Restricted Subsidiary of the Borrower that is not
Credit Party.

“Notice of Borrowing” means a written notice substantially in the form of
Exhibit B.

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 6.2.

“Notice of Prepayment” means a written notice substantially in the form of
Exhibit D.

“Obligations” means, collectively, whether now in existence or hereafter
arising: (a) the due and punctual payment by the Borrower of the principal of
and interest on (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) the due and punctual payment or performance, as
the case may be, of all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Arrangers or the Administrative Agent or any other Secured Party, in each
case under any Loan Document, and of every kind, nature and description, direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the US Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

29



--------------------------------------------------------------------------------

“Other Applicable Indebtedness” has the meaning specified in
Section 5.4(c)(iii).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 6.12).

“Participant” has the meaning assigned thereto in Section 13.10(d).

“Participant Register” has the meaning assigned thereto in Section 13.10(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any Restricted Subsidiary thereof or (b) has at any time
within the preceding seven (7) years been maintained, funded or administered for
the employees of any Credit Party or any current or former Restricted
Subsidiaries to which any Credit Party has any current or contingent liability
(including any contingent liability on account of an ERISA Affiliate).

“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary thereof in the form of an acquisition of all or substantially all of
the business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:

(a) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent, which notice shall include the
anticipated closing date of such acquisition;

 

30



--------------------------------------------------------------------------------

(b) the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 10.11;

(d) if such transaction is a merger, amalgamation or consolidation involving a
Credit Party, the Borrower or a Subsidiary Guarantor shall be the surviving
Person and no Change in Control shall have been effected thereby;

(e) the Borrower shall have delivered to the Administrative Agent all documents
required to be delivered pursuant to, and in accordance with, Section 9.13;

(f) no later than five (5) Business Days prior to the anticipated closing date
of such acquisition, the Borrower, to the extent requested by the Administrative
Agent, shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents;

(g) no Default or Event of Default shall have occurred and be continuing at the
time the definitive documentation for such acquisition is executed and
delivered; and

(h) the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent in connection with such purchase or other acquisition.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by the Borrower or any of its Restricted Subsidiaries in
order to consummate the applicable Permitted Acquisition.

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Restricted Subsidiary thereof, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other material document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

 

31



--------------------------------------------------------------------------------

“Permitted Investment” has the meaning assigned thereto in Section 10.3.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Permitted Surviving Debt” means (a) Indebtedness incurred under the ABL
Facility (and guaranties thereof), (b) Indebtedness of the Target Company
permitted to remain outstanding under the Closing Date Acquisition Agreement,
(c) ordinary course capital leases, purchase money indebtedness, equipment
financings, letters of credit and surety bonds, (d) Indebtedness owing by any
Credit Party to another Credit Party, (e) the Existing Senior Notes (and
guaranties thereof) and (f) Indebtedness set forth on Schedule 10.1 hereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned thereto in Section 9.2(e).

“Pre-Closing Accumulated Amount” means the unused amount available to the
Borrower through and as of January 1, 2018 to make Restricted Payments pursuant
to Section 10.6(f)(iii) of the Existing Credit Agreement.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lenders” has the meaning assigned thereto in Section 9.2(e).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Refinanced Obligations” has the meaning assigned thereto in the definition of
“Refinancing Indebtedness”.

 

32



--------------------------------------------------------------------------------

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing the applicable
Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 5.5.

“Refinancing Indebtedness” means, with respect to any Person, Indebtedness of
such Person arising after the Closing Date issued in exchange for, or the
proceeds of which are used to extend, refinance, replace or substitute for any
Indebtedness of such Person (such extended, refinanced, replaced or substituted
Indebtedness, the “Refinanced Obligations”); provided, that: (a) the
Administrative Agent shall have received not less than ten (10) Business Days’
(or such shorter period as is acceptable to the Administrative Agent) prior
written notice of the intention to incur such Indebtedness, which notice shall
set forth in reasonable detail the amount of such Indebtedness, the schedule of
repayments and maturity date with respect thereto and such other information
with respect thereto as the Administrative Agent may reasonably request; (b) the
principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of the Refinanced Obligations (plus the amount of reasonable
refinancing fees and expenses incurred in connection therewith), any prepayment
premiums and any accrued interest on account thereof; (c) such Refinancing
Indebtedness shall have a final stated maturity that is no earlier than the
final stated maturity of the Refinanced Obligations; (d) such Refinancing
Indebtedness shall have a Weighted Average Life to Maturity not less than the
then remaining Weighted Average Life to Maturity of the Refinanced Obligations;
(e) at the time such Refinancing Indebtedness is incurred, no Event of Default
shall have occurred and be continuing; (f) if the Refinanced Obligations are
subordinated in right of payment to the Obligations, such Refinancing
Indebtedness shall be subordinated to the Obligations on terms no less favorable
to the Administrative Agent and Lenders than the Refinanced Obligations; (g) if
the Refinanced Obligations or any guarantees thereof are unsecured, such
Refinancing Indebtedness and any guarantees thereof shall be unsecured; (h) if
the Refinanced Obligations or any guarantees thereof are secured, such
Refinancing Indebtedness and any guarantees thereof shall be unsecured or
secured in all material respects by substantially the same or less collateral as
secured such Refinanced Obligations or any guarantees thereof; (i) if the
Refinanced Obligations or any guarantees thereof are secured, any Liens to
secure such Refinancing Indebtedness shall not have a priority more senior than
the Liens securing the Refinanced Obligations and if the Liens securing the
Refinanced Obligations are subordinated to any other Liens on such property
securing the Obligations, any Liens securing such Refinancing Indebtedness shall
be subordinated to the Administrative Agent’s Liens on terms and conditions no
less favorable; (j) the obligors in respect of the Refinanced Obligations
immediately prior to such refinancing, refunding, extending, renewing or
replacing thereof shall be the only obligors on such Refinancing Indebtedness;
and (k) the terms and conditions (excluding as to pricing, premiums and optional
prepayment or redemption provisions) of any such Refinancing Indebtedness, taken
as a whole, are not more restrictive in any material respect with respect to the
Borrower and its Restricted Subsidiaries than the terms and conditions of the
Refinanced Obligations.

“Register” has the meaning assigned thereto in Section 13.10(c).

 

33



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Repricing Event” has the meaning assigned thereto in Section 5.4(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 12.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, general counsel,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Group Reconciliation Statement” means, with respect to any
Consolidated balance sheet or statement of income of the Borrower and its
Subsidiaries, such financial statement (in substantially the same form) prepared
on the basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating Subsidiaries other than Restricted Subsidiaries as if
they were not consolidated with the Borrower and otherwise eliminating all
accounts of Subsidiaries other than Restricted Subsidiaries, together with an
explanation of reconciliation adjustments in reasonable detail.

“Restricted Payment” has the meaning assigned thereto in Section 10.6.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any contractual obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

34



--------------------------------------------------------------------------------

“Sanctioned Country” means a country, region or territory which is itself
subject to a sanctions program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time (at the time of this Agreement, the
Crimea Region of the Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means (a) any Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (b) (i) an agency of the
government of a Sanctioned Country, (ii) any Person operating, organized or
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC or (iii) any Person controlled by a Sanctioned Country or
by Persons described in the foregoing clauses (a) and (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government, including those administered by OFAC or the United States Department
of State.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means the Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 12.5, any other holder from time to time of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Security Documents” means the collective reference to (a) the Intercreditor
Agreement, (b) the Collateral Agreement, (c) the Mortgages, (d) the Subsidiary
Guaranty Agreement and (e) each other agreement or writing pursuant to which any
Credit Party purports to pledge or grant a security interest in any Property or
assets securing any of the Secured Obligations or any such Person purports to
guaranty the payment and/or performance of any of the Secured Obligations.

“Senior Unsecured Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries that
ranks pari passu in right of payment with the Obligations, the terms and
conditions of which (and terms and conditions of the documents governing such
Indebtedness) shall be market terms and conditions that are, taken as a whole,
no more restrictive than the corresponding terms and conditions of this
Agreement and the other Loan Documents (other than with respect to pricing and
optional prepayment premiums) and shall be approved by the Administrative Agent
(such approval not to be unreasonably withheld) and, in any event, such terms
and conditions shall include, without limitation, such unsecured Indebtedness
(a) not having a scheduled maturity or any required scheduled repayment or
prepayment of principal, amortization, mandatory redemption or sinking

 

35



--------------------------------------------------------------------------------

fund obligation, in each case, prior to the date that is six (6) months after
the final maturity date applicable to the Term Loan Facility (including, if
applicable, any Incremental Term Loan) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Term Loans and all other Obligations that are
accrued and payable and the termination of the Commitments) and (b) having no
restrictions, limitations or encumbrances on the ability of the Borrower or any
of its Restricted Subsidiaries to incur Liens to secure the Obligations. The
Existing Senior Notes issued on or prior to the Closing Date are Senior
Unsecured Indebtedness.

“Series A Certificate of Designation” means the certificate of designation for
the Series A Preferred Shares, filed by the Borrower with the Secretary of the
State of the State of Delaware on or prior to the Closing Date.

“Series A Preferred Shares” means the Borrower’s Series A Cumulative Convertible
Participating Preferred Stock, par value $0.01 per share, with terms reasonably
satisfactory to the Arrangers (it being understood that the terms thereof set
forth in the Closing Date Acquisition Investment Agreement and the Series A
Certificate of Designation identified in Section 7.1(i) are satisfactory to the
Arrangers).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Refinancing Debt” has the meaning set forth in Section 5.5(a).

“Specified Representations” means the representations set forth in Sections 8.1,
8.3, 8.4(b), 8.10, 8.11 and 8.16, the last two sentences of Section 8.19 and
Section 3.1 of the Collateral Agreement (as it relates to the creation,
validity, perfection and priority (subject to Permitted Liens) of the security
interests granted in the Collateral, and as to perfection only to the extent
required by Section 7.1(c) of this Agreement).

 

36



--------------------------------------------------------------------------------

“Specified Transactions” means (a) the Closing Date Acquisition, (b) any
Investment that results in a Person becoming a Restricted Subsidiary of the
Borrower, (c) any designation of a Subsidiary as a Restricted Subsidiary or as
an Unrestricted Subsidiary, (d) any Permitted Acquisition, (e) any Asset
Disposition that results in a Restricted Subsidiary of the Borrower ceasing to
be a Restricted Subsidiary of the Borrower, (f) any disposition of a business
unit, line of business or division of the Borrower or any of its Restricted
Subsidiaries, in each case whether by merger, consolidation, amalgamation or
otherwise and (g) any other transaction that by the terms of this Agreement
requires any financial ratio or test to be determined on a “pro forma basis” or
to be given “pro forma effect”.

“Subject Proceeds” has the meaning specified in Section 5.4(c)(iii).

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Restricted Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent, which terms and
conditions shall be market terms and conditions that are, taken as a whole, no
more restrictive than the corresponding terms and conditions of this Agreement
and the other Loan Documents (other than with respect to pricing and optional
prepayment premiums) and, in any event, such terms and conditions shall include,
without limitation, such Subordinated Indebtedness (a) not having a scheduled
maturity or any required scheduled repayment or prepayment of principal,
amortization, mandatory redemption or sinking fund obligation, in each case,
prior to the date that is six (6) months after the final maturity date
applicable to the Term Loan Facility (including, if applicable, any Incremental
Term Loan) (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments) and (b) having no restrictions, limitations or encumbrances
on the ability of the Borrower or any of its Restricted Subsidiaries to incur
Liens to secure the Obligations.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect Restricted
Subsidiaries of the Borrower party to the Subsidiary Guaranty Agreement.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors as of such date in
favor of the Administrative Agent, for the benefit of the Secured Parties.

 

37



--------------------------------------------------------------------------------

“Subsidiary Redesignation” has the meaning assigned thereto in the definition of
“Unrestricted Subsidiary”.

“Syndication Agent” means Wells Fargo.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Target Company” means, collectively, Allied Building Products Corp., a New
Jersey corporation, and Kapalama Kilgos Acquisition Corp., a Delaware
corporation, and their respective Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Compliance Certificate” has the meaning assigned thereto in
Section 6.11(g).

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loan and/or Incremental Term Loans, as
applicable, to the account of the Borrower hereunder on the Closing Date (in the
case of the Initial Term Loan) or the applicable borrowing date (in the case of
any Incremental Term Loan) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make such Term Loans. The aggregate Term Loan Commitment with
respect to the Initial Term Loan of all Lenders on the Closing Date shall be
$970,000,000.

“Term Loan Facility” means the term loan facility established pursuant to
Article V (and any new term loan facility established pursuant to Section 6.13).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) January 2, 2025 or
(b) the date of acceleration of the Term Loans pursuant to Section 11.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

38



--------------------------------------------------------------------------------

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect: (a) a “reportable event” described in
Section 4043 of ERISA with respect to any Pension Plan for which the thirty
(30) day notice requirement has not been waived by the PBGC, or (b) the
withdrawal of any Credit Party or any ERISA Affiliate from a Pension Plan under
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, in each case, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would reasonably constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA, or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the insolvency of a
Multiemployer Plan under Section 4245 of ERISA, or (j) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA or (k) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate.

“Test Period” has the meaning specified in Section 1.11(b).

“Threshold Amount” means $30,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and outstanding Term Loans of such Lender at such time.

 

39



--------------------------------------------------------------------------------

“Transaction Costs” means all transaction fees, costs, expenses, charges and
other amounts related to the Transactions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees, debt prepayment premiums, if any, or any other fees and expenses
in connection therewith).

“Transactions” means, collectively, (a) the consummation of the Closing Date
Acquisition and the other transactions contemplated by the Closing Date
Acquisition Agreement, (b) the execution, delivery and performance by each
Credit Party and any Restricted Subsidiary thereof of the ABL Facility
Documentation, (c) the execution, delivery and issuance by Beacon Escrow
Corporation (and the assumption by the Borrower on the Closing Date) of the 2017
Senior Notes, (d) the consummation of the Closing Date Acquisition Equity
Financing, (e) the execution, delivery and performance by the Credit Parties of
the Loan Documents to which they are a party, the incurrence of the Term Loans
on the Closing Date and the use of proceeds thereof, (f) the repayment in full
of all outstanding Indebtedness for borrowed money of the Target Company and the
Borrower and its Subsidiaries, and the termination of all commitments and
release of Liens with respect thereto, other than Permitted Surviving Debt and
Permitted Liens, respectively, (g) the merger of Allied Building Products Corp.
with and into one or more newly formed Delaware limited liability company
Subsidiaries of Borrower and (h) the payment of all Transaction Costs incurred
or payable by the Borrower or any of its Restricted Subsidiaries in connection
with the foregoing.

“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of a
security interest is governed by the personal property security laws of any
jurisdiction other than New York, “UCC” means those personal property security
laws as in effect in such other jurisdiction for the purposes of the provisions
hereof relating to such perfection or priority and for the definitions related
to such provisions.

“United States” or “US” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that, in each case, the Borrower shall only be
permitted to so designate a Subsidiary as an Unrestricted Subsidiary if each of
the following conditions is satisfied: (a) as of the date of any such
designation and after giving effect thereto, no Default or Event of Default
exists or has occurred and is continuing, (b) each Subsidiary to be designated
as an “Unrestricted Subsidiary” and its Subsidiaries has not at the time of
designation, and does not thereafter unless redesignated as a Restricted
Subsidiary, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any debt pursuant to which a lender or any
other Person has recourse to any Credit Party or any Restricted Subsidiary or
any of the assets of any Credit Party or any Restricted Subsidiary, (c) the fair
market value of, and investments in, such Subsidiary constitute Permitted
Investments at the time of its designation as an Unrestricted Subsidiary, (d) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary or if, immediately after such
designation, it will be a “restricted subsidiary” for purposes of any other
Indebtedness, (e) the Administrative Agent shall have received

 

40



--------------------------------------------------------------------------------

satisfactory written evidence that the Consolidated Total Leverage Ratio is no
greater than 5.00:1.00, in each case based on the financial statements most
recently delivered pursuant to Section 9.1(a) or Section 9.1(b), as applicable,
both before and after giving effect on a pro forma basis to such designation and
(f) the Administrative Agent shall have received an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying compliance with
the requirements of the preceding clauses (a) through (e). The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided, that, (i) as
of the date thereof, and after giving effect thereto, no Default or Event of
Default exists or has occurred and is continuing, (ii) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time (and such Subsidiary Redesignation shall be
permitted only if such Indebtedness or Liens are then permitted to be incurred
under Sections 10.1 and 10.2), (iii) the Administrative Agent shall have
received satisfactory written evidence that the Consolidated Total Leverage
Ratio is no greater than 5.00:1.00, in each case based on the financial
statements most recently delivered pursuant to Section 9.1(a) or Section 9.1(b),
as applicable, both before and after giving effect on a pro forma basis to such
Subsidiary Redesignation and (iv) the Administrative Agent shall have received
an officer’s certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the requirements of preceding clauses (i) and (iii).

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the date scheduled for the making of such payment;
by (b) the then outstanding principal amount of such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

 

41



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2. Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.

SECTION 1.3. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 9.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 13.9 or the definition of “Capital Lease”). Notwithstanding the
foregoing, for purposes of determining compliance with any covenant contained
herein, Indebtedness of the Borrower and its Restricted Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

SECTION 1.4. UCC Terms. Terms defined in the UCC and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

42



--------------------------------------------------------------------------------

SECTION 1.5. Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

SECTION 1.6. References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Debtor Relief Laws, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

SECTION 1.7. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8. [Reserved].

SECTION 1.9. Guaranty Obligations. Unless otherwise specified, the amount of any
Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

SECTION 1.10. Alternative Currency Matters. (a) Covenant Compliance Generally.
For purposes of determining compliance under Sections 10.1, 10.2, 10.3, 10.5 and
10.6, any amount in a currency other than Dollars will be converted to Dollars
based upon the Dollar Amount thereof. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 10.1, 10.2 and 10.3, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

 

43



--------------------------------------------------------------------------------

(b) Definition. For purposes of this Section 1.10, “Dollar Amount” means the
amount of Dollars which is equivalent to the amount so expressed in the
applicable currency at the most favorable spot exchange rate reasonably
determined by the Administrative Agent to be available to it at the relevant
time.

SECTION 1.11. Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, any leverage ratio provided for herein and Consolidated Total
Assets shall be calculated in the manner prescribed by this Section 1.11;
provided that when calculating any leverage ratio for the purpose of the
definition of Excess Cash Flow Percentage, the events set forth in clauses (b),
(c) and (d) below that occurred subsequent to the end of the applicable four
fiscal quarter period shall not be given pro forma effect.

(b) For purposes of calculating any leverage ratio provided for herein, all
Specified Transactions (and the incurrence or repayment of any Indebtedness and
the granting or terminating of any Liens in connection therewith) that have been
consummated (i) during the applicable period of four consecutive fiscal quarters
for which such leverage ratio is being determined (the “Test Period”) or
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period; provided that any such
calculation of a leverage ratio in connection with an incurrence of Indebtedness
shall not include the proceeds of such incurrence in the Cash-Netting Provision.
For purposes of calculating Consolidated Total Assets, all Specified
Transactions that have been consummated subsequent to the last day of the most
recently completed fiscal quarter of the Borrower and prior to or simultaneously
with the event for which the calculation of Consolidated Total Assets is made
shall be calculated on a pro forma basis assuming that all such Specified
Transactions had occurred on the last day of the most recently completed fiscal
quarter of the Borrower.

(c) If pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by the chief financial officer of the
Borrower and include only those adjustments that would be permitted or required
by Regulation S-X of the federal securities laws together with those adjustments
that (i) have been certified by the chief financial officer of the Borrower as
having been prepared in good faith based upon reasonable assumptions and
(ii) are (A) directly attributable to the Specified Transactions with respect to
which such adjustments are to be made, (B) expected to have a continuing impact
on the Borrower and its Restricted Subsidiaries, (C) factually supportable and
reasonably identifiable and (D) based on reasonably detailed written
assumptions. For the avoidance of doubt, all pro forma adjustments shall be
consistent with, and subject to, the caps and limits set forth in the applicable
definitions herein.

 

44



--------------------------------------------------------------------------------

(d) In the event that the Borrower or any of its Restricted Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included directly or
indirectly in the calculation of any leverage ratio provided for herein (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such leverage ratio shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

(e) If the Borrower has made an LCA Election, then, in connection with any
unrelated calculation of any ratio or test at or following the relevant LCA Test
Time, and prior to the earlier of (x) the date on which such Limited Condition
Acquisition is consummated or (y) the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or test shall be
calculated on (A) a pro forma basis assuming such Limited Condition Acquisition
and any transactions in connection therewith (including any incurrence of
Indebtedness, Liens and the use of proceeds thereof) has been consummated, and
also on (B) a standalone basis without giving effect to such Limited Condition
Acquisition or any such transactions in connection therewith.

ARTICLE II

[RESERVED]

ARTICLE III

[RESERVED]

ARTICLE IV

[RESERVED]

ARTICLE V

TERM LOAN FACILITY

SECTION 5.1. Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date. Notwithstanding the foregoing, if the total
Term Loan Commitment as of the Closing Date is not drawn on the Closing Date,
the undrawn amount shall automatically be cancelled.

 

45



--------------------------------------------------------------------------------

SECTION 5.2. Procedure for Advance of Term Loan. (a) Initial Term Loan. The
Borrower shall give the Administrative Agent an irrevocable Notice of Borrowing
prior to 12:00 noon, New York City time, on the Closing Date requesting that the
Term Loan Lenders make the Initial Term Loan as a Base Rate Loan on such date
(provided that the Borrower may request, no later than three (3) Business Days
prior to the Closing Date, that the Lenders make the Initial Term Loan as a
LIBOR Rate Loan if the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 6.9 of this
Agreement). Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 2:00 p.m. on the Closing Date, each Term Loan Lender will make
available to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Initial Term Loan to be made by such Term Loan Lender on the Closing Date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of the Initial Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.

(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 6.13.

SECTION 5.3. Repayment of Term Loans. (a) Initial Term Loan. The Borrower shall
repay the aggregate outstanding principal amount of the Initial Term Loan in
consecutive quarterly installments on the payment dates listed in the table
below, commencing June 30, 2018, in the amounts set forth below, except as the
amounts of individual installments may be adjusted pursuant to Section 5.4 or
Section 6.13 hereof, as applicable:

 

FISCAL YEAR

  

PAYMENT DATE

   PRINCIPAL
INSTALLMENT  

2018

   June 30    $ 2,425,000      September 30    $ 2,425,000      December 31    $
2,425,000  

2019

   March 31    $ 2,425,000      June 30    $ 2,425,000      September 30    $
2,425,000      December 31    $ 2,425,000  

2020

   March 31    $ 2,425,000      June 30    $ 2,425,000      September 30    $
2,425,000      December 31    $ 2,425,000  

2021

   March 31    $ 2,425,000      June 30    $ 2,425,000      September 30    $
2,425,000      December 31    $ 2,425,000  

2022

   March 31    $ 2,425,000      June 30    $ 2,425,000  

 

46



--------------------------------------------------------------------------------

FISCAL YEAR

  

PAYMENT DATE

   PRINCIPAL
INSTALLMENT      September 30    $ 2,425,000      December 31    $ 2,425,000  

2023

   March 31    $ 2,425,000      June 30    $ 2,425,000      September 30    $
2,425,000      December 31    $ 2,425,000  

2024

   March 31    $ 2,425,000      June 30    $ 2,425,000      September 30    $
2,425,000      December 31    $ 2,425,000  

2025

   Term Loan Maturity Date     


Remaining
Outstanding
Principal
Amount  
 
 
 

In addition, the aggregate outstanding principal amount of the Initial Term
Loan, as of the Term Loan Maturity Date, shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 6.13.

SECTION 5.4. Prepayments of Term Loans. (a) Optional Prepayments. The Borrower
shall have the right at any time and from time to time, without premium or
penalty (except as provided in Section 5.4(b) below), to prepay the Term Loans,
in whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 12:00 noon (A) at least one (1) Business Day before
the prepayment (in the case of a prepayment of a Base Rate Loan) and (B) at
least three (3) Business Days before the prepayment (in the case of a prepayment
of a LIBOR Rate Loan), specifying the date and amount of repayment, whether the
repayment is of LIBOR Rate Loans or Base Rate Loans or a combination thereof,
and if a combination thereof, the amount allocable to each and whether the
repayment is of the Initial Term Loan, an Incremental Term Loan or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
partial optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $2,500,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Term Loans being prepaid as directed by the Borrower. Notwithstanding
anything to the contrary, each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 6.9 and, if applicable, Section 5.4(b)
hereof. A Notice of Prepayment received after 12:00 noon shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding anything to the contrary, the Borrower may state that any Notice
of Prepayment delivered under this Section 5.4(a) is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied.

 

47



--------------------------------------------------------------------------------

(b) Repricing Event. In the event that (other than in connection with a
refinancing of all Initial Term Loans in connection with a Change in Control)
prior to the date that is six months after the Closing Date, (i) all or any
portion of the Initial Term Loans are prepaid or repaid from the proceeds of an
issuance or incurrence of Indebtedness by the Borrower or any of its Restricted
Subsidiaries (including any Specified Refinancing Debt, Incremental Term Loan or
Incremental Equivalent Notes) and the effective yield (in each case, to be
determined in the reasonable discretion of the Administrative Agent consistent
with generally accepted financial practices, after giving effect to margins and
any applicable interest rate “floors”, recurring fees and all other upfront or
similar fees or original issue discount (amortized over the shorter of (A) the
weighted average life of such new or replacement Indebtedness and (B) four
years), but excluding the effect of any bona fide arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) is, or upon satisfaction of specified
conditions could be, lower than the effective yield in respect of the Initial
Term Loans (as determined on the same basis) or (ii) a Lender is a
Non-Consenting Lender and must assign its Initial Term Loans pursuant to
Section 6.12(b) in connection with any waiver, amendment or modification that
would reduce the effective yield in effect with respect to such Initial Term
Loans (each of clauses (i) and (ii), a “Repricing Event”), then in each case the
aggregate principal amount so prepaid or repaid or assigned will be subject to a
fee payable by the Borrower equal to 1.00% of the principal amount of Initial
Term Loans prepaid or repaid or assigned in connection with such Repricing
Event, on the date of such Repricing Event. Such fee shall be paid by the
Borrower to the Administrative Agent, for the account of the Lenders or such
Non-Consenting Lenders (as the case may be), on the date of such Repricing
Event.

(c) Mandatory Prepayments. (i) Excess Cash Flow. No later than three Business
Days after the date on which the financial statements with respect to each
Fiscal Year are required to be delivered pursuant to Section 9.1(a) (commencing
with the Fiscal Year ending on or about September 30, 2018), the Borrower shall
prepay outstanding Term Loans in the manner set forth in clause (v) below in an
aggregate principal amount equal to the excess, if any, of (A) the Excess Cash
Flow Percentage of Excess Cash Flow for the ECF Period in respect of such Fiscal
Year then ended minus (B) any optional prepayments of Term Loans pursuant to
Section 5.4(a) made during such ECF Period, or in the following ECF Period but
before the making of any prepayment required in respect of such ECF Period
pursuant to this Section 5.4(c)(i), but only to the extent that (1) such
prepayments do not occur in connection with a refinancing of all or any portion
of such Term Loans and (2) such prepayment was not previously applied to reduce
the amount of any prepayment required by this Section 5.4(c)(i) in respect of a
prior ECF Period.

(ii) Certain Debt Issuances. In the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance or
incurrence of any Indebtedness for borrowed money of the Borrower or any of its
Restricted Subsidiaries (other than any cash proceeds from the issuance of
Indebtedness for borrowed money permitted under this Agreement), the Borrower
shall, substantially

 

48



--------------------------------------------------------------------------------

simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by the Borrower or any such
Restricted Subsidiary, apply an amount equal to one hundred percent (100%) of
such Net Cash Proceeds to prepay outstanding Term Loans in the manner set forth
in clause (v) below.

(iii) Asset Dispositions. Within three (3) Business Days after the date of
receipt of Net Cash Proceeds of any Asset Disposition by the Borrower or any of
its Restricted Subsidiaries (other than any Asset Disposition permitted pursuant
to, and in accordance with, clauses (a) through (e) of Section 10.5), which
proceeds are, in each case, in excess of $3,000,000, the Borrower shall apply
one hundred percent (100%) of the aggregate Net Cash Proceeds received in
respect of such Asset Disposition (the “Subject Proceeds”) to prepay outstanding
Term Loans in the manner set forth in clause (v) below; provided that, if, at
the time that any such prepayment would be required hereunder, the Borrower or
any of its Restricted Subsidiaries is required (pursuant to the terms of the
documentation governing other Indebtedness) to apply the Subject Proceeds to
repay or repurchase any such other Indebtedness (or offer to repay or repurchase
such Indebtedness) that is secured pursuant to an intercreditor agreement on a
pari passu basis with the Obligations (such Indebtedness required to be so
repaid or repurchased (or offered to be repaid or repurchased), the “Other
Applicable Indebtedness”), then the Borrower or any such Restricted Subsidiary,
as applicable, may apply the Subject Proceeds on a pro rata basis to the
prepayment of the Term Loans and to the repurchase or repayment of the Other
Applicable Indebtedness (with pro rata being determined on the basis of the
aggregate outstanding principal amount of the Term Loans and the Other
Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with more than de minimis original issue discount) at
such time); it being understood that (1) subject to the foregoing, the portion
of the Subject Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of the Subject Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof (and the remaining amount,
if any, of the Subject Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) and (2) to the extent the holders of the Other
Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within three
(3) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof. Notwithstanding the foregoing,
(A) so long as no Default or Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 5.4(c)(iii) to the extent that
such Net Cash Proceeds are reinvested in assets used or useful in the business
of the Borrower and its Restricted Subsidiaries within twelve (12) months after
receipt of such Net Cash Proceeds (or, if such Credit Party or such Restricted
Subsidiary has contractually committed within twelve (12) months after receipt
of such Net Cash Proceeds to so reinvest such Net Cash Proceeds, then within
eighteen (18) months after receipt of such Net Cash Proceeds) by such Credit
Party or such Restricted Subsidiary (it being agreed that any portion of such
Net Cash Proceeds not actually reinvested within such twelve (12) month period
(or, if applicable, eighteen (18) month period) shall be prepaid in accordance
with this Section 5.4(c)(iii) on or before the last day of such twelve
(12) month period (or, if applicable, eighteen (18) month period)) and (B) no
such prepayment shall be required in respect of Net Cash Proceeds attributable
to ABL Priority Collateral to the extent the Borrower applies such Net Cash
Proceeds to prepay Indebtedness under the ABL Facility.

 

49



--------------------------------------------------------------------------------

(iv) Insurance and Condemnation Events. The Borrower shall prepay outstanding
Term Loans in the manner set forth in clause (v) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event to the extent that the aggregate amount of such Net Cash
Proceeds exceed $10,000,000 during the term of this Agreement. Such prepayments
shall be made within three (3) Business Days after the date of receipt of Net
Cash Proceeds of any such Insurance and Condemnation Event by any Credit Party
or any of its Restricted Subsidiaries; provided that (A) so long as no Default
or Event of Default has occurred and is continuing, no prepayment shall be
required under this Section 5.4(c)(iv) to the extent that such Net Cash Proceeds
are reinvested in assets used or useful in the business of the Borrower and its
Restricted Subsidiaries within twelve (12) months after receipt of such Net Cash
Proceeds (or, if such Credit Party or such Restricted Subsidiary has
contractually committed within twelve (12) months after receipt of such Net Cash
Proceeds to so reinvest such Net Cash Proceeds, then within eighteen (18) months
after receipt of such Net Cash Proceeds) by such Credit Party or such Restricted
Subsidiary (it being agreed that any portion of the Net Cash Proceeds not
actually reinvested within such twelve (12) month period (or, if applicable,
eighteen (18) month period) shall be prepaid in accordance with this
Section 5.4(c)(iv) on or before the last day of such twelve (12) month period
(or, if applicable, eighteen (18) month period)) and (B) no such prepayment
shall be required in respect of Net Cash Proceeds attributable to ABL Priority
Collateral to the extent the Borrower applies such Net Cash Proceeds to prepay
Indebtedness under the ABL Facility.

(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through (iv) above, the Borrower shall
promptly deliver a Notice of Prepayment to the Administrative Agent and upon
receipt of such notice, the Administrative Agent shall promptly so notify the
Lenders. Each optional prepayment of Term Loans under Section 5.4(a) shall be
applied to reduce the remaining scheduled principal installments of the Initial
Term Loans and/or any Incremental Term Loans provided for under Section 5.3 as
directed by the Borrower. Each mandatory prepayment of the Term Loans under
Section 5.4(c) shall be applied to reduce on a pro rata basis the remaining
scheduled principal installments of the Initial Term Loans and any Incremental
Term Loans provided for under Section 5.3.

(vi) No Reborrowings. Amounts prepaid under the Term Loan Facility pursuant to
this Section 5.4 may not be reborrowed. Each prepayment shall be accompanied by
any amount required to be paid pursuant to Section 6.9.

(vii) Notwithstanding anything to the contrary contained in this Section 5.4, if
any Lender shall notify the Administrative Agent on the date of any prepayment
that it wishes to decline its share of any prepayment required to be made
pursuant to any of clauses (i), (iii) or (iv) of this Section 5.4(c), such
declined share (the “Declined Amount”) may be retained by the Borrower.

 

50



--------------------------------------------------------------------------------

SECTION 5.5. Specified Refinancing Debt. (a) The Borrower may, from time to
time, and subject to the consent of the Administrative Agent, add one or more
new term loan facilities to this Agreement (“Specified Refinancing Debt”)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower, to refinance all or any portion of the
Term Loans then outstanding under this Agreement pursuant to a Refinancing
Amendment; provided that such Specified Refinancing Debt: (i) shall rank pari
passu in right of payment with the other Term Loans hereunder; (ii) shall not be
guaranteed by any Person that is not a Subsidiary Guarantor; (iii) shall be
secured by the Collateral on an equal and ratable basis with the Obligations;
(iv) shall have such pricing and optional prepayment terms as may be agreed by
the Borrower and the applicable lenders thereof; (v) shall have a scheduled
maturity date that is not prior to the scheduled Term Loan Maturity Date, and
shall have a Weighted Average Life to Maturity that is not shorter than the
Weighted Average Life to Maturity, of the Term Loans being refinanced;
(vi) subject to clauses (iv) and (v) above, shall have terms and conditions
(other than pricing) that are substantially identical to, or less favorable to
the lenders providing such Specified Refinancing Debt than, the terms and
conditions of the Term Loans being refinanced (unless such terms are acceptable
to the Administrative Agent) and (vii) the Net Cash Proceeds of such Specified
Refinancing Debt shall be applied, substantially concurrently with the receipt
thereof, to the pro rata prepayment of outstanding Term Loans being so
refinanced (and in the case of a partial refinancing, to reduce the remaining
scheduled principal installments thereof as directed by the Borrower); provided,
however, that such Specified Refinancing Debt (x) may provide for any additional
or different financial or other covenants or other provisions that are agreed
among the Borrower and the lenders thereof and applicable only during periods
after the latest scheduled maturity date of any of the Term Loans that remain
outstanding after giving effect to the application of the proceeds of such
Specified Refinancing Debt or the date on which all non-refinanced Obligations
are paid in full and (y) shall not have a principal or commitment amount (or
accreted value) greater than the Term Loans being refinanced (plus accrued
interest, fees, discounts, premiums or expenses payable in connection
therewith).

(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. No Lender shall have any obligation hereunder to
provide Specified Refinancing Debt. To achieve the full amount of a requested
issuance of Specified Refinancing Debt, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may invite additional Eligible Assignees to become Lenders in respect
of such Specified Refinancing Debt.

(c) The effectiveness of any Refinancing Amendment shall be subject to (i) the
representations and warranties contained in this Agreement and the other Loan
Documents being true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such date of effectiveness with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall have been true and correct in all

 

51



--------------------------------------------------------------------------------

material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall have been true and correct
in all respects as of such earlier date), (ii) no Default or Event of Default
having occurred and continuing on such date or after giving effect to the
Specified Refinancing Debt to be incurred on such date, (iii) receipt by the
Administrative Agent of a Notice of Borrowing from the Borrower and (iv) to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Security Documents providing for such Specified Refinancing
Debt to be secured thereby, consistent with those delivered on the Closing Date
under Section 7.1. The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches of Specified
Refinancing Debt and to make such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches, in each case
on terms consistent with this Section 5.5.

(d) Each class of Specified Refinancing Debt incurred under this Section 5.5
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.

(e) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Specified Refinancing Debt incurred pursuant thereto (including the addition of
such Specified Refinancing Debt as a separate “Term Loan Facility” hereunder and
treated in a manner consistent with the Term Loan Facility being refinanced,
including for purposes of prepayments and voting). Any Refinancing Amendment
may, without the consent of any Person other than the Borrower, the
Administrative Agent and the Lenders providing such Specified Refinancing Debt,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 5.5.

ARTICLE VI

GENERAL LOAN PROVISIONS

SECTION 6.1. Interest. (a) Interest Rate Options. Subject to the provisions of
this Section 6.1, at the election of the Borrower, Term Loans shall bear
interest at (i) the Base Rate plus the Applicable Margin or (ii) the LIBOR Rate
for the applicable Interest Period plus the Applicable Margin (provided that the
LIBOR Rate shall not be available until two (2) Business Days after the Closing
Date unless the Borrower has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 6.9 of this
Agreement). Any Term Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan. Any LIBOR Rate Loan or any portion thereof as to which the Borrower
has not duly specified an Interest Period as provided herein shall be deemed a
LIBOR Rate Loan with an Interest Period of one (1) month.

 

52



--------------------------------------------------------------------------------

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 6.2, shall elect an interest
period (each, an “Interest Period”) to be applicable to such Term Loan, which
Interest Period shall be a period of one (1), two (2), three (3) or six
(6) months (or such other period as is acceptable to all Lenders); provided
that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Term Loan Maturity Date, and
Interest Periods shall be selected by the Borrower so as to permit the Borrower
to make the quarterly principal installment payments pursuant to Section 5.3
without payment of any amounts pursuant to Section 6.9; and

(v) there shall be no more than ten (10) Interest Periods in effect at any time.

(c) Default Rate. Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in

 

53



--------------------------------------------------------------------------------

excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans or such other Obligations arising hereunder or under any other Loan
Document and (D) all accrued and unpaid interest shall be due and payable on
demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
occurring after the Closing Date and on the Term Loan Maturity Date, and
interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto and on the Term Loan Maturity Date, and
if such Interest Period is longer than three (3) months, at the end of each
three (3) month interval during such Interest Period. All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).

(e) Maximum Rate. (i) In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law, which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest permissible rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

SECTION 6.2. Notice and Manner of Conversion or Continuation of Term Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $2,500,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) continue LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Term Loans as provided above, the Borrower shall
give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
12:00 noon three (3)

 

54



--------------------------------------------------------------------------------

Business Days before the day on which a proposed conversion or continuation of
such Term Loan is to be effective specifying (A) the Term Loans to be converted
or continued, and, in the case of any LIBOR Rate Loan to be converted or
continued, the last day of the Interest Period therefor, (B) the effective date
of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Term Loans to be converted or continued and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

SECTION 6.3. Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent (or their applicable Affiliate) for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter. The
Borrower shall pay to the Lenders such fees as shall have been separately agreed
upon in writing by the Borrower in the amounts and at the times so specified.

SECTION 6.4. Manner of Payment. (a) Term Loan Payments. Each payment by the
Borrower on account of the principal of or interest on the Term Loans or of any
fee, commission or other amounts payable to the Lenders under this Agreement
shall be made not later than 1:00 p.m. on the date specified for payment under
this Agreement to the Administrative Agent at the Administrative Agent’s Office
for the account of the Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 11.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.

(b) General Payment Provisions. Upon receipt by the Administrative Agent of each
payment specified in Section 6.4(a), the Administrative Agent shall distribute
to each applicable Lender at its address for notices set forth herein its Term
Loan Percentage in respect of the Term Loan Facility (or other applicable share
as provided herein) of such payment and shall wire advice of the amount of such
credit to each such Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Section 6.9,
6.10, 6.11 or 13.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 6.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

SECTION 6.5. Evidence of Indebtedness. The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent demonstrable error of the amount of the Extensions of
Credit made by

 

55



--------------------------------------------------------------------------------

the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of demonstrable error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender may attach schedules to its Term Loan Note and
endorse thereon the date, amount and maturity of its Term Loans and payments
with respect thereto.

SECTION 6.6. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Term Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Term Loans and accrued interest thereon or other such
obligations (other than pursuant to Section 6.9, 6.10, 6.11 or 13.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact
and (b) purchase (for cash at face value) participations in the Term Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 6.7. Administrative Agent’s Clawback. (a) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (i) in the case of Base Rate Loans, not later than
12:00 noon on the date of any proposed borrowing and (ii) otherwise, prior to
the proposed date of any borrowing that such Lender will not make available to
the

 

56



--------------------------------------------------------------------------------

Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 5.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of (x) the daily average Federal Funds Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Term Loan included
in such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Term Loans are
several and are not joint or joint and several. The failure of any Lender to
make available its Term Loan Percentage of any Term Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Term Loan Percentage of such Term Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Term Loan Percentage of such Term Loan available on the
borrowing date.

 

57



--------------------------------------------------------------------------------

SECTION 6.8. Changed Circumstances. (a) Circumstances Affecting LIBOR Rate
Availability. If in connection with any request for a LIBOR Rate Loan or a Base
Rate Loan, as applicable, as to which the interest rate is determined with
reference to LIBOR or a conversion to or continuation thereof, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Term Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate
Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Term Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Term Loan to or continue any Term Loan as a LIBOR
Rate Loan shall be suspended, and (x) in the case of LIBOR Rate Loans, the
Borrower shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan made to it together
with accrued interest thereon (subject to Section 6.1(d)), on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan; or
(B) convert the then outstanding principal amount of each such LIBOR Rate Loan
made to it to a Base Rate Loan, as applicable, as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period;
or (y) in the case of Base Rate Loans, the interest rate shall cease to be
determined by reference to LIBOR as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency made or
issued after the date hereof, shall make it unlawful or impossible for any of
the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans or Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, and the right of the Borrower to convert any Term Loan to
a LIBOR Rate Loan or continue any Term Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans as to
which the interest rate is not determined by reference to LIBOR hereunder,
(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR and
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Term Loan shall immediately be converted to a Base Rate Loan as to
which the interest rate is not determined by reference to LIBOR for the
remainder of such Interest Period.

 

58



--------------------------------------------------------------------------------

SECTION 6.9. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan made to the Borrower or from fees payable to terminate the deposits from
which such funds were obtained, but excluding loss of profit) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Term Loan to the Borrower
(a) as a consequence of any failure by the Borrower to make any payment when due
of any amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of the Borrower to borrow, continue or convert into a LIBOR Rate Loan on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan made to the Borrower on a date other than the last day of
the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Term Loan Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for demonstrable error.

SECTION 6.10. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting, continuing or maintaining
any Term Loan (or of maintaining its obligation to make any such Term Loan), or
to reduce the amount of any sum received or receivable by such Lender, or other
Recipient hereunder (whether of

 

59



--------------------------------------------------------------------------------

principal, interest or any other amount) then, upon written request of such
Lender or other Recipient, the Borrower shall pay to any such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Term Loans made by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender, the
Borrower shall promptly pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section 6.10 and
delivered to the Borrower, shall be conclusive absent demonstrable error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or such other
Recipient to demand compensation pursuant to this Section 6.10 shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section 6.10 for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 6.11. Taxes.

(a) [Reserved].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding

 

60



--------------------------------------------------------------------------------

Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 6.11), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 6.11) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent demonstrable error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

61



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 6.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 6.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from US federal
backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN, or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
federal withholding Tax pursuant

 

62



--------------------------------------------------------------------------------

to the “interest” article of such Tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, US federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “Tax Compliance Certificate”)
and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, a Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

63



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to US
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 6.10 or this
Section 6.11 (including by the payment of additional amounts pursuant to this
Section 6.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under Section 6.10 or
this Section 6.11 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

64



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 6.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 6.12. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender delivers a notice under
Section 6.8(b), requests compensation under Section 6.10, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would permit the withdrawal of the notice under
Section 6.8(b) or (ii) would eliminate or reduce amounts payable pursuant to
Section 6.10 or Section 6.11, as the case may be, in the future, and in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender delivers a notice under
Section 6.8(b), requests compensation under Section 6.10, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.11,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 6.12(a), or if any Lender is
a Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.10), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 6.10 or Section 6.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.4(b) and Section 6.9) from (x) the
assignee (to the extent of such outstanding principal), (y) the assignee and/or,
with the Borrower’s prior consent, the Borrower (to the extent of such
outstanding accrued interest and fees) or (z) the Borrower (in the case of all
other amounts);

 

65



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 6.10 or payments required to be made pursuant to Section 6.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(c) Each party hereto agrees that an assignment and delegation required pursuant
to clause (b) above may, at the Administrative Agent’s request and
notwithstanding anything in Section 13.10 or elsewhere herein to the contrary,
be effected pursuant to an assignment and assumption agreement (or any other
written instrument), in each case, in a form acceptable to the Administrative
Agent, executed by the Borrower, the Administrative Agent and the assignee, and
that the Lender required to make such assignment and delegation need not be a
party thereto.

No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 6.13. Incremental Term Loans. (a) At any time after the Closing Date,
the Borrower may by written notice to the Administrative Agent elect to request
the establishment of one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more incremental term loans under (i) the Term Loan Facility (each such
loan, an “Incremental Term Increase”) or (ii) a newly established tranche of
term loans (each newly established tranche, an “Incremental Term Facility”, and,
together with each Incremental Term Increase, the “Incremental Term Loans”);
provided that (1) the total aggregate principal amount for all such Incremental
Term Loan Commitments (and any Incremental Equivalent Notes issued concurrently
therewith) shall not (as of any date of incurrence thereof (or, in the case of
an LCA Election, as of the LCA Test Time)) exceed the Maximum Incremental Amount
at such time and (2) the total aggregate amount for each Incremental Term Loan
Commitment (and the Incremental Term Loans made thereunder) shall not be less
than a minimum principal amount of $50,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Term Loan Commitment shall be effective, which shall be a date
not less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent (or such earlier date after such notice is
delivered as is acceptable to the Administrative Agent). The Borrower may

 

66



--------------------------------------------------------------------------------

invite any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent, to provide
an Incremental Term Loan Commitment (any such Person, an “Incremental Lender”).
Any proposed Incremental Lender offered or approached to provide all or a
portion of any Incremental Term Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Term Loan Commitment. Any
Incremental Term Loan Commitment shall become effective as of such Increased
Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) such Incremental Term Loan Commitment and
(2) the making of any Incremental Term Loans pursuant thereto; provided that, in
connection with any Incremental Term Loan Commitment, the proceeds of which are,
substantially concurrently with receipt thereof, to be used by the Borrower to
finance, in whole or in part, a Permitted Acquisition, then the conditions set
forth in subclause (1) and (2) above must only be satisfied at the time the
acquisition agreement for such Permitted Acquisition is entered into;

(B) if the Incremental Term Loan Commitment is proposed to be established
pursuant to clause (ii) of the definition of “Maximum Incremental Amount”, the
Administrative Agent shall have received from the Borrower a duly completed
certificate signed by a Responsible Officer of the Borrower demonstrating, in
form and substance reasonably satisfactory to the Administrative Agent, that the
proposed Incremental Term Loan Commitment will not exceed the limitation set
forth in said clause (ii) of the definition of “Maximum Incremental Amount”;

(C) each of the representations and warranties contained in Article VIII of this
Agreement and each other Loan Document shall be true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects)
immediately before and after giving effect to such Incremental Term Loan
Commitment and the making of the Incremental Term Loans pursuant thereto with
the same effect as if made on and as of such time (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall have been true and correct as of
such earlier date); provided that, in connection with any Incremental Term Loan
Commitment, the proceeds of which are, substantially concurrently with the
receipt thereof, to be used by the Borrower to finance, in whole or in part, a
Permitted Acquisition, then the only representations and

 

67



--------------------------------------------------------------------------------

warranties that will be required to be true and correct as of the funding of the
Incremental Term Loans thereunder shall be (x) the Specified Representations and
(y) such of the representations and warranties made by or on behalf of the
applicable acquired company or business (or the seller thereof) in the
applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower (or any of its Subsidiaries)
has the right to terminate or elect not to perform its obligations under such
acquisition agreement as a result of the inaccuracy of any such representations
or warranties in such acquisition agreement);

(D) (i) the terms of any Incremental Term Increase shall be on the same terms
thereafter applicable to the Initial Term Loans (including mandatory and
voluntary prepayment provisions); and (ii) the terms of any Incremental Term
Facility (except as otherwise specifically addressed in this Section 6.13) shall
otherwise be reasonably satisfactory to the Administrative Agent;

(E) each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall (x) constitute Obligations and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis and (y) be permitted
to be so secured under the Intercreditor Agreement;

(F) in the case of each Incremental Term Facility:

(x) the Incremental Term Loans thereunder will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have a shorter Weighted Average
Life to Maturity than the remaining Weighted Average Life to Maturity of the
Initial Term Loans or a scheduled maturity date earlier than the Term Loan
Maturity Date;

(y) (i) the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrower; and (ii) the “effective yield” on the Incremental Term Loans
thereunder (which shall be deemed to take account of interest rate benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the Weighted Average Life to
Maturity of such Incremental Term Loans and (B) four years) payable to all
Incremental Lenders providing such Incremental Term Loans, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Incremental Lenders providing such Incremental Term Loans)
may exceed the then “effective yield” on the Initial Term Loans (determined on
the same basis as provided above), if the “effective yield” on the Initial Term
Loans (determined on the same basis as provided above) is increased to be not
less than 0.50% lower than the “effective yield” on such Incremental Term Loans;
and

 

68



--------------------------------------------------------------------------------

(z) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan thereunder, to the extent not consistent with the terms
and conditions applicable to the Initial Term Loan, shall be reasonably
satisfactory to the Administrative Agent and the Borrower;

(G) each Incremental Term Loan shall receive proceeds of mandatory prepayments
on the same basis as the Initial Term Loans (such prepayments to be shared pro
rata on the basis of the outstanding amount thereof among the Initial Term Loans
and the applicable Incremental Term Loans);

(H) such Incremental Term Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders and
notwithstanding anything to the contrary in Section 13.2, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 6.13); and

(I) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Term Loan and/or Incremental Term Loan
Commitment) reasonably requested by Administrative Agent in connection with any
such transaction.

(b) (i) Each Incremental Term Loan shall be deemed to be a Term Loan for all
purposes of the Loan Documents; provided that any Incremental Term Loan under an
Incremental Term Facility shall be designated as a separate Class of Term Loans
for all purposes of the Loan Documents.

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders, as applicable, and, subject to the last proviso to the first
paragraph of Section 13.2, the Incremental Lenders will not constitute a
separate voting class for any purposes under the Loan Documents.

 

69



--------------------------------------------------------------------------------

(c) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make an
Incremental Term Loan to the Borrower in an amount equal to its Incremental Term
Loan Commitment and shall become a Term Loan Lender hereunder with respect to
such Incremental Term Loan Commitment and the Incremental Term Loan made
pursuant thereto.

ARTICLE VII

CONDITIONS OF CLOSING AND BORROWING

SECTION 7.1. Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to make the Initial Term Loans is subject to the
satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Term Loan Note in favor of each
Term Loan Lender requesting a Term Loan Note and the Security Documents (other
than those described in clause (c) and (e) of the definition thereof), shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto and shall be in full force and effect.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that each of the conditions set forth in this Section 7.1
has been satisfied.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and (D) each certificate required to be
delivered pursuant to Section 7.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

 

70



--------------------------------------------------------------------------------

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

(c) Collateral. (i) Filings and Recordings. All (A) UCC filings and recordations
and (B) filings and recordations of short form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
in each case, that are necessary or advisable to perfect the security interests
of the Administrative Agent, on behalf of the Secured Parties, in any Collateral
will have been executed and/or delivered, and, to the extent applicable, be in
the proper form for filing.

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, if issued (other than
certificates of “branch” subsidiaries of the Target Company that are lost or
misplaced or otherwise cannot be delivered on the Closing Date and cannot be
reissued prior to the Closing Date after the Borrower’s use of commercially
reasonable efforts), together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged pursuant to the Security Documents together
with an undated endorsement for each such promissory note duly executed in blank
by the holder thereof.

(iii) Perfection Certificate. The Administrative Agent shall have received a
perfection certificate with respect to the Credit Parties dated the Closing
Date, in form and substance reasonably satisfactory to the Administrative Agent,
and duly executed by a Responsible Officer of the Borrower.

(iv) Lien Search. To the extent requested at least ten (10) Business Days prior
to the Closing Date, the Administrative Agent shall have received the results of
a Lien search (including, to the extent requested by the Administrative Agent, a
search as to judgments, pending litigation, bankruptcy, tax and intellectual
property matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the UCC (or applicable judicial docket), as
applicable, as in effect in each jurisdiction in which filings or recordations
under the UCC (or applicable judicial docket), as applicable, should be made to
evidence or perfect security interests in all assets of such Credit Party.

(d) Financial Matters. (i) Financial Statements. The Arrangers shall have
received (A)(x) audited Consolidated balance sheets and related statements of
income and cash flows of the Borrower and its consolidated Subsidiaries for the
three most recently completed fiscal years ended at least 60 days prior to the
Closing Date (it being acknowledged that the Arrangers have previously received
such financial statements for the fiscal years ended September 30, 2015 and
2016) and (y) unaudited Consolidated balance sheets and related statements of
income and cash flows of the Borrower and its consolidated Subsidiaries for each
fiscal quarter (other than any fourth

 

71



--------------------------------------------------------------------------------

fiscal quarter) ended after the most recent audited financial statements
delivered pursuant to the foregoing subclause (A)(x) and at least 45 days prior
to the Closing Date (if any) and (B) (x) audited combined balance sheets and
related statements of income and cash flows of the Target Company for the three
most recently completed fiscal years ended at least 90 days prior to the Closing
Date (it being acknowledged that the Arrangers have previously received such
financial statements for the fiscal years ended December 27, 2014, January 2,
2016 and December 31, 2016), and (y) unaudited combined balance sheets and
related statements of income and cash flows of the Target Company for each
fiscal quarter ended after the most recent audited financial statements
delivered pursuant to the foregoing subclause (B)(x) and at least 45 days prior
to the Closing Date (it being acknowledged that the Arrangers have previously
received such financial statements through and including the fiscal quarter
ended July 1, 2017).

(ii) Pro Forma Financial Statements. The Arrangers shall have received a pro
forma Consolidated balance sheet and related pro forma Consolidated statement of
income of the Borrower as of, and for the twelve-month period ending on, the
last day of the most recently completed four-fiscal quarter period for which
financial statements of the Borrower pursuant to Section 7.1(d)(i)(A) above has
been delivered, in each case prepared after giving effect to the Transactions as
if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statement).

(iii) Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a solvency certificate, in the form attached as Exhibit I.

(iv) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 6.3, (B) all reasonable and documented fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) and (C) all other out-of-pocket expenses of the
Administrative Agent and Arrangers required to be paid or reimbursed by the
Borrower under the commitment letter agreement entered into in connection with
the Fee Letter, in each case under subclauses (B) and (C) to the extent invoiced
at least three days prior to the Closing Date.

(e) Miscellaneous. (i) Notice of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing from the Borrower in accordance with Section 5.2.

(ii) Existing Indebtedness. On the Closing Date and after giving effect to the
consummation of the Transactions, none of the Borrower or any of its
Subsidiaries (including, without limitation, the Target Company) shall have (or
guarantee or provide collateral security for) any Indebtedness for borrowed
money owed to, or preferred equity issued to, a Person other than the Borrower
or its Subsidiaries, except for (a) Indebtedness pursuant to or in respect of
the Loan Documents, (b) Permitted Surviving Debt and (c) the Series A Preferred
Shares issued as part of the Closing Date Acquisition Preferred Equity
Financing.

 

72



--------------------------------------------------------------------------------

(iii) PATRIOT Act, etc. Each of the Arrangers shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, that such Arranger has requested at least eleven (11) Business Days
prior to the Closing Date.

(f) Consummation of Closing Date Acquisition; Financing Transactions; etc. The
Closing Date Acquisition shall be consummated substantially contemporaneously
with the initial funding of the Initial Term Loans and the ABL Facility in
accordance with the terms described in the Closing Date Acquisition Agreement
(without any amendment, modification, supplement or waiver thereof or any
consent thereunder that is material and adverse to the Arrangers or the Lenders
without the prior written consent of the Arrangers, which consent shall not be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that (x) any decrease in the purchase price of less than 15% shall not be deemed
to be material and adverse to the Lenders or the Arrangers if the amounts to be
funded under the this Agreement and the ABL Agreement are reduced by the full
amount of such decrease with such decrease to be allocated among such credit
facilities as determined by the Arrangers, (y) any decrease in the purchase
price of 15% or greater shall be deemed to be material and adverse to the
Lenders and Arrangers and (z) any increase in the purchase price of less than
15% shall not be deemed to be material and adverse to the Lenders or the
Arrangers if the amount of such increase is funded with proceeds of additional
equity)). The Closing Date Acquisition Agreement shall be in form and substance
reasonably satisfactory to the Arrangers; provided that the Closing Date
Acquisition Agreement provided to Citi and Wells Fargo on August 23, 2017 at
5:15 p.m. Eastern Time is satisfactory in form and substance to the Arrangers.

(g) Closing Date Acquisition Agreement Representations. The Closing Date
Acquisition Agreement Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects (or
in all respects, if qualified by materiality).

(h) No Material Adverse Effect. Except as set forth in clause (iii) of Schedule
3.16 to the Closing Date Acquisition Agreement (or as set forth in any other
schedule to the Closing Date Acquisition Agreement to the extent that the
relevance of any fact or item or contents set forth therein is reasonably
apparent), since December 31, 2016, no Group Company (as defined in the Closing
Date Acquisition Agreement) has suffered a Closing Date Acquisition Agreement
Material Adverse Effect and no effect, development, event, change, state of
facts, circumstance or occurrence exists that has had or is reasonably expected
to have a Closing Date Acquisition Agreement Material Adverse Effect.

(i) Closing Date Acquisition Equity Financing. The Borrower shall have received
gross proceeds from the Closing Date Acquisition Equity Financing in an amount
not less than $498,000,000. The Closing Date Acquisition Preferred Equity
Financing shall be consummated substantially contemporaneously with the initial
funding

 

73



--------------------------------------------------------------------------------

of the Initial Term Loans and the ABL Facility in accordance with the terms
described in the Closing Date Acquisition Investment Agreement and the Series A
Certificate of Designation, in each case provided to Wells Fargo and Citi on
August 23, 2017 at 6:03 p.m. Eastern Time (each without any amendment,
modification, supplement or waiver thereof or any consent thereunder that is
material and adverse to the Lenders or the Arrangers without the prior written
consent of the Arrangers, which consent shall not be unreasonably withheld,
conditioned or delayed), it being acknowledged and agreed by the Arrangers that
such Investment Agreement and Series A Certificate of Designation, and the terms
of the Series A Preferred Shares set forth therein, are satisfactory in form and
substance to the Arrangers.

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 7.1, the Administrative Agent and each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the making of the Initial Term
Loans to the Borrower on the Closing Date specifying its objection thereto.

SECTION 7.2. [Reserved].

SECTION 7.3. Post-Closing Requirements. (a) Within ninety (90) days after the
Closing Date (or such later date as the Administrative Agent shall reasonably
approve), the Administrative Agent shall have received:

(i) Mortgages. A Mortgage, duly authorized, executed, acknowledged and delivered
by the applicable Credit Party, with respect to each parcel of real property
owned by such Credit Party as of the Closing Date with an individual fair market
value greater than $3,000,000, which parcels shall be listed on Schedule
7.3(a)(i), in form and substance reasonably acceptable to the Administrative
Agent; provided, however, that no Mortgage shall be executed and delivered until
at least twenty (20) days (or such shorter period as is acceptable to the
Administrative Agent) after the Administrative Agent has been provided a life of
loan flood zone determination and such other documents for each Flood Hazard
Property as it may reasonably request to complete its flood insurance diligence
(including, as applicable, the flood insurance documents described in
Section 7.3(a)(iv) below).

(ii) Title Insurance. A policy of title insurance, in form and substance
reasonably satisfactory to the Administrative Agent, insuring the first priority
Liens of the Secured Parties and showing no Liens prior to the Liens of the
Secured Parties other than for ad valorem taxes not yet due and payable and
Permitted Liens, with title insurance companies reasonably acceptable to the
Administrative Agent, on each property subject to a Mortgage.

(iii) Title Exceptions. Copies of all documents creating exceptions to the title
policy referred to in Section 7.3(a)(ii).

 

74



--------------------------------------------------------------------------------

(iv) Matters Relating to Flood Hazard Properties. To the extent not otherwise
provided on or prior to the Closing Date, with respect to each parcel of real
property subject to a Mortgage, a determination (in form complying in all
respects with all Applicable Laws) as to whether such property is located in a
special flood hazard area and, in the case of each Flood Hazard Property, copies
of insurance policies of the applicable Credit Party evidencing flood insurance
reasonably satisfactory to the Administrative Agent (but in any event, meeting
in all respects all requirements under all applicable Flood Laws) and naming the
Administrative Agent as lender’s loss payee on behalf of the Secured Parties.
Borrower shall provide such further information as may be reasonably requested
by the Administrative Agent to permit the Lenders to comply with all Flood Laws,
including, if and to the extent required under Flood Laws, GPS coordinates of
all structures and improvements located in special flood hazard areas.

(v) Opinion of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Mortgages and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).

(vi) Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents, agreements, surveys, insurance
policies and information as it reasonably requests, other than appraisals and
environmental reports, each in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Within ninety (90) days after the Closing Date (or such later date as the
Administrative Agent shall approve), the Administrative Agent shall have
received control agreements, in form and substance reasonably satisfactory to
the Administrative Agent, duly executed by, inter alia, the applicable Credit
Party, the Administrative Agent and each depository bank or Securities
Intermediary (as defined in the Collateral Agreement), as applicable, at which a
Deposit Account (as defined in the Collateral Agreement) that is not a Specified
Deposit Account (as defined in the Collateral Agreement) or a Securities Account
(as defined in the Collateral Agreement) that is not Specified Investment
Property (as defined in the Collateral Agreement), as the case may be, is
maintained, which shall be sufficient to, amongst other things, establish
Control (as defined in the applicable UCC) over such Deposit Account or such
Securities Account.

(c) Within ten (10) Business Days after the Closing Date (or such later date as
the Administrative Agent shall reasonably approve), the Administrative Agent
shall have received copies of insurance certificates and endorsements of
insurance meeting the requirements set forth in this Agreement or the Security
Documents (and subject to the Intercreditor Agreement), in each case in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Within ten (10) Business Days after the Closing Date (or such later date as
the Administrative Agent shall reasonably approve), the Administrative Agent
shall have received any certificates of “branch” subsidiaries of the Target
Company that were not delivered at Closing pursuant to Section 7.1(c)(ii).

 

75



--------------------------------------------------------------------------------

(e) The Borrower shall deliver or cause to be delivered all documents and
perform or cause to be performed all actions set forth on Schedule 7.3(e) within
the time periods specified on Schedule 7.3(e) (or within such other time periods
as the Administrative Agent shall approve in its discretion).

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent to enter into this Agreement and to induce
the Lenders to become Lenders under this Agreement and to make Extensions of
Credit, the Credit Parties hereby represent and warrant to the Administrative
Agent and the Lenders both before and after giving effect to the transactions
contemplated hereunder, which representations and warranties shall be made on
the Closing Date that:

SECTION 8.1. Organization; Power; Qualification. Each Credit Party and each
Restricted Subsidiary thereof (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, (b) has the power and authority to own its Properties and to carry on
its business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party and each
Restricted Subsidiary thereof is organized and qualified to do business as of
the Closing Date are described on Schedule 8.1.

SECTION 8.2. Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 8.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 8.2. As of the Closing Date, all outstanding
shares of each Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 8.2. The shareholders or other owners,
as applicable, of each Credit Party (other than the Borrower) and each
Subsidiary of a Credit Party and the number of shares owned by each as of the
Closing Date are described on Schedule 8.2. As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Capital Stock of any Credit Party (other than the Borrower) or any
Subsidiary of a Credit Party, except as described on Schedule 8.2.

SECTION 8.3. Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and

 

76



--------------------------------------------------------------------------------

delivered by the duly authorized officers of each Credit Party that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

SECTION 8.4. Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under (x) the ABL Facility Documentation or (y) any other
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which, in the case of clause (y), could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (d) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office and
the United States Patent and Trademark Office, (iv) Mortgages and (v) consents
or filings made or obtained and in full force and effect.

SECTION 8.5. Compliance with Law; Governmental Approvals. Each Credit Party and
each Restricted Subsidiary thereof (a) has all Governmental Approvals required
by any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
in the case of each of clauses (a), (b) or (c) where the failure to have,
comply, file or retain could not reasonably be expected to have a Material
Adverse Effect.

 

77



--------------------------------------------------------------------------------

SECTION 8.6. Tax Returns and Payments. Each Credit Party and each Restricted
Subsidiary thereof has duly filed or caused to be filed all federal and state
income Tax returns and all other material federal, state, provincial,
territorial, local and other Tax returns required by Applicable Law to be filed,
and has paid, or made adequate provision for the payment of, all federal and
state income Taxes and all other material federal, state, local and other Taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party or Restricted Subsidiary). Such
returns accurately reflect in all material respects all liability for all
applicable Taxes of the related Credit Party or Restricted Subsidiary thereof
for the periods covered thereby. As of the Closing Date, there is no ongoing
audit or examination or, to its knowledge, other investigation by any
Governmental Authority of the Tax liability of any Credit Party or any
Restricted Subsidiary thereof other than those set forth on Schedule 8.6. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Restricted Subsidiary thereof with respect to unpaid Taxes which
has not been discharged or resolved (other than (a) any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit Party and (b) Permitted Liens). As of the
Closing Date, the charges, accruals and reserves on the books of each Credit
Party and each Restricted Subsidiary thereof in respect of federal, state, local
and other Taxes for all Fiscal Years and portions thereof since the organization
of any Credit Party or any Restricted Subsidiary thereof and ended prior to the
Closing Date are in the judgment of the Credit Parties adequate, and the Credit
Parties do not anticipate any additional Taxes or assessments for any of such
years.

SECTION 8.7. Intellectual Property Matters. Each Credit Party and each
Restricted Subsidiary thereof owns or possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights, designs and
other rights with respect to the foregoing which are reasonably necessary to
conduct its business. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and no Credit Party nor any Restricted Subsidiary thereof is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations, except in each case as could not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.8. Environmental Matters. (a) Except where the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the properties owned, leased or operated by each Credit Party
and each Restricted Subsidiary thereof now or in the past do not contain, and to
their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which constitute or constituted a violation of
applicable Environmental Laws.

 

78



--------------------------------------------------------------------------------

(b) Except where the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Credit Party and
each Restricted Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there are no Hazardous
Materials at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof.

(c) No Credit Party nor any Restricted Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws that could reasonably be expected to be adversely
determined and, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(d) Except where the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Hazardous Materials
have not been transported or disposed of to or from the properties owned, leased
or operated by any Credit Party or any Restricted Subsidiary thereof in
violation of, or in a manner or to a location which could reasonably be expected
to give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could reasonably be
expected to give rise to liability under, any applicable Environmental Laws.

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of any Credit Party, threatened, under any Environmental
Law to which any Credit Party or any Restricted Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Restricted Subsidiary
thereof or such properties or such operations that, in each of the foregoing
cases, could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(f) There has been no release, or to the knowledge of any Credit Party, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Restricted Subsidiary, now or in the past,
nor has there been any exposure to Hazardous Materials associated with any
properties, products or operations of any Credit Party or Restricted Subsidiary,
in each case, in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under Environmental Laws and that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

79



--------------------------------------------------------------------------------

SECTION 8.9. Employee Benefit Matters. (a) As of the Closing Date, no Credit
Party nor any ERISA Affiliate maintains or contributes to, or has any obligation
under, any Pension Plans or Multiemployer Plans other than those identified on
Schedule 8.9.

(b) With respect to all Employee Benefit Plans, each Credit Party and each ERISA
Affiliate is in compliance with, and, with respect to all Multiemployer Plans,
to the knowledge of each Credit Party, each Credit Party and each ERISA
Affiliate is in compliance with, all applicable provisions of ERISA and the
Code, except for any required amendments for which the remedial amendment period
as defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to have a Material Adverse
Effect, each Employee Benefit Plan and, to the knowledge of each Credit Party,
each Multiemployer Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified or is the subject of
a favorable opinion letter from the IRS, and each trust related to such Employee
Benefit Plan and, to the knowledge of each Credit Party, each trust related to
such Multiemployer Plan is exempt under Section 501(a) of the Code except for
such plans that have not yet received determination letters but for which the
remedial amendment period for submitting a determination letter has not yet
expired. No liability has been incurred by any Credit Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties assessed with
respect to any Employee Benefit Plan or any Multiemployer Plan except for an
outstanding liability that could not reasonably be expected to have a Material
Adverse Effect.

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code or Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan other than as set forth on Schedule
8.9.

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor, with respect to clauses
(ii), (iii), and (iv) hereof, any ERISA Affiliate has: (i) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (ii) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (iii) failed to make a required contribution or
payment to a Multiemployer Plan or (iv) failed to make a required installment or
other required payment under Sections 412 or 430 of the Code.

(e) No Termination Event has occurred or is reasonably expected to occur.

 

80



--------------------------------------------------------------------------------

(f) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate,
(ii) any Pension Plan or (iii) to the knowledge of any Credit Party, any
Multiemployer Plan.

SECTION 8.10. Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Term Loans will be used for
purchasing or carrying margin stock in contravention of, or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors. Following the application of
the proceeds of the Term Loans, not more than twenty-five percent (25%) of the
value of the assets of the Borrower and its Subsidiaries on a Consolidated basis
subject to the provisions of Section 10.2 or Section 10.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.

SECTION 8.11. Investment Company. No Credit Party nor any Restricted Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940).

SECTION 8.12. Employee Relations. As of the Closing Date, no Credit Party or any
Restricted Subsidiary thereof is party to any collective bargaining agreement,
nor has any labor union been recognized as the representative of its employees
except as set forth on Schedule 8.12. No Credit Party knows of any pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Restricted Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 8.13. Burdensome Provisions. The Credit Parties and their respective
Restricted Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Restricted Subsidiary (other than an Excluded Subsidiary) is party to
any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the Borrower or its
Restricted Subsidiaries or to transfer any of its assets or properties to the
Borrower or its Restricted Subsidiaries, in each case, other than existing under
or by reason of the Loan Documents or Applicable Law.

 

81



--------------------------------------------------------------------------------

SECTION 8.14. Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 7.1(d)(i) are complete and correct and
fairly present in all material respects, on a Consolidated basis, the assets,
liabilities and financial position of the Borrower and its Subsidiaries or the
Target Company, as the case may be, as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries or the Target Company, as the case may be, as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The pro forma financial statements delivered pursuant to
Section 7.1(d)(ii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and statements shall
be subject to normal year-end closing and audit adjustments.

SECTION 8.15. No Material Adverse Change. Since September 30, 2017, there has
been no material adverse change in the properties, business, operations or
condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.

SECTION 8.16. Solvency. After giving effect to the Transactions, the Borrower is
Solvent and the Credit Parties and their respective Restricted Subsidiaries, on
a Consolidated basis, are Solvent.

SECTION 8.17. Titles to Properties. As of the Closing Date, the real property
listed on Schedule 8.17 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Restricted
Subsidiaries. Each Credit Party and each Restricted Subsidiary thereof has good
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.18. Litigation. There are no actions, suits or proceedings pending
nor, to its knowledge, threatened against or in any other way relating adversely
to or affecting any Credit Party or any Restricted Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

SECTION 8.19. Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any of
its Subsidiaries (a) is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), (b) is in violation of (i) the Trading with the Enemy Act or

 

82



--------------------------------------------------------------------------------

(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (c) is a Sanctioned Person. The Borrower has
implemented and maintains in effect policies and procedures designed to provide
for compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of the Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. No Credit Party nor any of its Subsidiaries is in violation of the
PATRIOT Act. No Credit Party knows, or has reason to know, that any part of the
proceeds of any Extension of Credit hereunder will be used (x) to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country in violation of Applicable Law,
(y) to fund any operations, finance any investments or activities in or make any
payments in violation of Anti-Money Laundering Laws or (z) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977.

SECTION 8.20. Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefore that, in any case
under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 8.21. Senior Indebtedness Status. The Obligations of each Credit Party
under this Agreement and each of the other Loan Documents ranks and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness of each such Person and is designated as “Senior Indebtedness”
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness of such Person.

SECTION 8.22. [Reserved.]

SECTION 8.23. Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

83



--------------------------------------------------------------------------------

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party will, and will cause each of its Restricted
Subsidiaries to:

SECTION 9.1. Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ended September 30, 2018), (i) an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year and
(ii) if applicable, the related Restricted Group Reconciliation Statement. Such
annual financial statements under clause (i) above shall be audited by an
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, and accompanied by a report
and opinion thereon by such certified public accountants prepared in accordance
with generally accepted auditing standards that is not subject to any “going
concern” or similar qualification or exception or any qualification as to the
scope of such audit.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of the first three fiscal quarters of
each Fiscal Year (commencing with the fiscal quarter ended March 31, 2018), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or

 

84



--------------------------------------------------------------------------------

results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes (and, if applicable, the related
Restricted Group Reconciliation Statement).

(c) Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year (commencing with
the Fiscal Year ended September 30, 2018), a business plan and operating and
capital budget of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet,
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that such budget contains good faith estimates (utilizing assumptions
believed to be reasonable at the time of delivery of such budget) of the
financial condition and operations of the Borrower and its Subsidiaries for such
period.

SECTION 9.2. Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 9.1(a)
or (b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower;

(b) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Restricted
Subsidiary thereof with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any material restrictions on ownership,
occupancy, use or transferability under any Environmental Law;

(c) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence (other than comment letters and similar
correspondence) received from the SEC (or comparable agency in any applicable
non-US jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Restricted Subsidiary thereof;

 

85



--------------------------------------------------------------------------------

(d) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and

(e) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Restricted Subsidiary thereof as
the Administrative Agent or any Lender (acting through the Administrative Agent)
may reasonably request.

Documents required to be delivered pursuant to Section 9.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on its website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
it to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (y) the
Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Except for such Officer’s Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. The Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Credit Party Materials”) by posting the Credit Party Materials on Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, its Affiliates or their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that so long as it is the issuer of any
outstanding debt or equity securities that are registered under the Securities
Act of 1933 or were issued pursuant to an exemption therefrom or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Credit Party Materials that may be
distributed to the Public Lenders and that (w) all such Credit Party Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Credit Party Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Credit
Party Materials as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Borrower, its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided that to the extent such Credit Party
Materials constitute

 

86



--------------------------------------------------------------------------------

Information, they shall be treated as set forth in Section 13.11); (y) all
Credit Party Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Credit Party Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Credit Party Materials
“PUBLIC”.

SECTION 9.3. Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party or
any Restricted Subsidiary thereof obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or before any
arbitrator against or involving any Credit Party or any Restricted Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that could reasonably be expected to be adversely determined and, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) any notice of any violation of law received by any Credit Party or any
Restricted Subsidiary thereof from any Governmental Authority, including,
without limitation, any notice of violation of or liability under Environmental
Laws, which in any such case could reasonably be expected to have a Material
Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Restricted
Subsidiary thereof which could reasonably be expected to have a Material Adverse
Effect;

(e) any attachment, judgment, lien, levy or order, in each case as issued by a
Governmental Authority, exceeding the Threshold Amount that may be assessed
against any Credit Party or any Restricted Subsidiary thereof;

(f) (i) any unfavorable determination letter from the IRS, or with respect to a
Multiemployer Plan, any notice from a Multiemployer Plan regarding any
unfavorable determination letter from the IRS, regarding the qualification of an
Employee Benefit Plan or Multiemployer Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) any notice received by any Credit Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) any notice received by
any Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor
evidencing the imposition of material withdrawal liability pursuant to
Section 4202 of ERISA or any other Applicable Law and (iv) any notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA is filed with the PBGC by any Credit Party or any ERISA
Affiliate or otherwise received by any Credit Party or any ERISA Affiliate; and

 

87



--------------------------------------------------------------------------------

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice pursuant to Section 9.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 9.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 9.4. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 10.4, preserve and maintain its separate corporate
existence and all material rights, franchises, licenses and privileges necessary
to the conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

SECTION 9.5. Maintenance of Property and Licenses. (a) In addition to the
requirements of any of the Security Documents, (i) protect and preserve all
Properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; (ii) maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property and (iii) from time to
time make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in the case of each of the foregoing
clauses (i), (ii) and (iii), except as such action or inaction would not
reasonably be expected to result in a Material Adverse Effect.

(b) Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority required for each of them to conduct their respective
businesses as presently conducted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 9.6. Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). Subject to Section 7.3,
all such insurance shall (a) provide that no cancellation thereof shall be
effective until at least thirty (30) days after receipt by the Administrative
Agent of written notice thereof, (b) name the

 

88



--------------------------------------------------------------------------------

Administrative Agent as an additional insured party thereunder, (c) in the case
of each casualty insurance policy, name the Administrative Agent as lender’s
loss payee and (d) in the case of each Flood Hazard Property, copies of
insurance policies (or such other evidence of insurance as the Administrative
Agent shall accept) of the applicable Credit Party evidencing flood insurance
reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as lender’s loss payee. On the Closing Date and from time
to time thereafter, deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby,
including any endorsements required pursuant to the foregoing requirements of
this Section 9.6.

SECTION 9.7. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
material compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

SECTION 9.8. Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section 9.8 could not reasonably be expected to have a Material Adverse Effect.

SECTION 9.9. Compliance with Laws and Approvals. Observe and remain in
compliance, and enforce policies and procedures designed to provide for
compliance, with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 9.10. Environmental Laws. In addition to and without limiting the
generality of Section 9.9, (a) in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, comply with,
and ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws and obtain and comply with and maintain, and ensure that all
tenants and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, (b) except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims,

 

89



--------------------------------------------------------------------------------

demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.

SECTION 9.11. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA and the Code with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan (other than liability for premiums to the
PBGC that are due but not delinquent or benefit accruals) made in the ordinary
course of business and (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(b) furnish to the Administrative Agent upon the Administrative Agent’s request,
such additional information about any Employee Benefit Plan and, to the extent
available to any Credit Party or ERISA Affiliate, any Multiemployer Plan, as may
be reasonably requested, with respect to the manner and content, by the
Administrative Agent.

SECTION 9.12. Visits and Inspections. Permit representatives of the
Administrative Agent (who may be accompanied by representatives of any Lender),
from time to time upon prior reasonable notice and at such times during normal
business hours, all at the expense of the Borrower, to visit and inspect any
Credit Party’s properties; inspect, audit and make extracts from any Credit
Party’s books, records and files, including, but not limited to, management
letters prepared by independent accountants, to the extent consented to by such
independent accountants; and discuss with any Credit Party’s principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent (and any accompanying Lenders) shall not
exercise such rights more often than once during any calendar year at the
expense of the Borrower; provided further that upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at the expense of the Borrower at any time without
advance notice. Upon the request of the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, upon the request
of the Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each Fiscal Year, which meeting will be held at the
corporate offices of the Borrower (or such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

90



--------------------------------------------------------------------------------

SECTION 9.13. Additional Subsidiaries and Real Property. (a) Additional US
Subsidiaries. Notify the Administrative Agent prior to the creation or
acquisition of any US Subsidiary (other than any Excluded Subsidiary) (provided
that any Subsidiary Redesignation resulting in an Unrestricted Subsidiary that
is a US Subsidiary becoming a Restricted Subsidiary shall be deemed to
constitute the acquisition of a US Subsidiary for all purposes of this
Section 9.13) and promptly thereafter (and in any event within thirty (30) days
after such creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion) cause such US Subsidiary (other
than any Excluded Subsidiary) to (A) become a Subsidiary Guarantor by delivering
to the Administrative Agent a duly executed supplement to the Subsidiary
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (B) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
US Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (C) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 7.1 as may be
reasonably requested by the Administrative Agent, (D) deliver to the
Administrative Agent (i) any original Capital Stock or other certificates and
stock or other transfer powers evidencing the Capital Stock of such Person and
(ii) subject to the Intercreditor Agreement, any original promissory notes
together with transfer powers for such promissory notes, (E) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (F) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a direct Foreign Subsidiary of a Credit Party, and at
the request of the Administrative Agent, promptly thereafter (and in any event
within forty-five (45) days after such request, as such time period may be
extended by the Administrative Agent in its sole discretion), cause (i) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging as security for the Secured Obligations, sixty-five percent
(65%) of the total outstanding voting Capital Stock and one hundred percent
(100%) of the non-voting Capital Stock of any such Foreign Subsidiary and a
consent thereto executed by such Foreign Subsidiary (including, without
limitation, if applicable, original stock certificates (or the equivalent
thereof pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Capital Stock of such Foreign Subsidiary, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Person to deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 7.1 as may be reasonably requested by the Administrative Agent,
(iii) such Person to deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with regard to
such Person and (iv) such Person to deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

91



--------------------------------------------------------------------------------

(c) Real Property Collateral. (i) Within ten (10) days after the acquisition of
any real property consummated after the Closing Date, in each case having an
individual fair market value greater than $3,000,000, owned by any Credit Party
that is not subject to the existing Security Documents (as such time period may
be extended by the Administrative Agent in its sole discretion) notify the
Administrative Agent;

(ii) Within sixty (60) days of such acquisition of any real property consummated
after the Closing Date, in each case having an individual fair market value
greater than $3,000,000, owned by any Credit Party that is not subject to the
existing Security Documents (as such time period may be extended by the
Administrative Agent, in its sole discretion), to the extent required by the
Administrative Agent, in its reasonable discretion, deliver such Mortgages,
title insurance policies and other documents (other than appraisals, surveys and
environmental reports, but including, without limitation, in the case of each
Flood Hazard Property, copies of insurance policies or certificates of insurance
of the applicable Credit Party evidencing flood insurance reasonably
satisfactory to the Administrative Agent (but in any event, meeting in all
respects requirements under all applicable Flood Laws) and naming the
Administrative Agent as lender’s loss payee) reasonably requested by the
Administrative Agent in connection with granting and perfecting a first priority
Lien, other than Permitted Liens, on such real property in favor of the
Administrative Agent, for the benefit of the Secured Parties, as applicable, all
in form and substance acceptable to the Administrative Agent; provided, however,
that no Mortgage shall be executed and delivered until at least twenty (20) days
(or such shorter period as is acceptable to the Administrative Agent) after the
Administrative Agent has been provided a life of loan flood zone determination
and such other documents for each Flood Hazard Property as it may reasonably
request to complete its flood insurance diligence (including, as applicable, the
flood insurance documents described herein); and

(iii) If, at any time after an Event of Default has occurred and is continuing,
the Administrative Agent, in its sole discretion or at the direction of the
Required Lenders, requests appraisals, surveys and environmental reports with
respect to any real property owned by any Credit Party, then as promptly as
possible but in no event more than sixty (60) days of such request (as such time
period may be extended by the Administrative Agent, in its sole discretion)
provide such appraisals, surveys or environmental reports.

(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than de minimis capital and any
merger consideration contributed to it contemporaneously with the closing of
such merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 9.13(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the

 

92



--------------------------------------------------------------------------------

surviving entity of the respective merger transaction shall be required to so
comply with Section 9.13(a) or (b), as applicable, within thirty (30) days of
the consummation of such Permitted Acquisition (as such time period may be
extended by the Administrative Agent, in its sole discretion)).

(e) Guarantors of Other Indebtedness. Notify the Administrative Agent at any
time that (i) any Restricted Subsidiary that is not a Subsidiary Guarantor
becomes a guarantor of or otherwise provides credit support for any Subordinated
Indebtedness, Senior Unsecured Indebtedness or any Indebtedness in respect of
the ABL Facility Documentation, in each case, with an aggregate principal amount
in excess of the Threshold Amount and where the primary obligor of such
Indebtedness is not a Foreign Subsidiary or (ii) any Excluded Subsidiary becomes
a guarantor of or otherwise provides credit support for any Indebtedness of the
Borrower or any US Subsidiary with an aggregate principal amount in excess of
the Threshold Amount, and concurrently with such Restricted Subsidiary or such
Excluded Subsidiary, as applicable, becoming a guarantor thereunder or providing
credit support therefor, cause such Person, if such Person is a US Subsidiary
(or, if such Person is not a US Subsidiary but such Person nevertheless becomes
a guarantor of or otherwise provides credit support for any Subordinated
Indebtedness, Senior Unsecured Indebtedness or Indebtedness in respect of the
ABL Facility Documentation, in each case, where the primary obligor of such
Indebtedness is not a Foreign Subsidiary), to take all of the actions required
pursuant to (1) clauses (A) through (F) of subsection (a) of this Section 9.13
and (2) if applicable, clause (c) of this Section 9.13.

(f) Exclusions. The provisions of this Section 9.13 shall not apply to assets as
to which the Administrative Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.

SECTION 9.14. Use of Proceeds. (a) Use the proceeds of the Initial Term Loan to
(i) finance the Transactions and/or (ii) pay fees, commissions and expenses in
connection with the Transactions.

(b) The Borrower will not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of the Term Loans (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

(c) Use the proceeds of any Incremental Term Loan as permitted pursuant to
Section 6.13, as applicable.

 

93



--------------------------------------------------------------------------------

SECTION 9.15. Further Assurances. (a) Maintain the security interest created by
the Security Documents in accordance with the terms of the Collateral Agreement,
subject to the rights of the Credit Parties to dispose of the Collateral
pursuant to the Loan Documents; and make, execute and deliver all such
additional and further acts, things, deeds, instruments and documents as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of renewing the
rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the benefit of the Secured Parties, has a perfected
Lien pursuant hereto or thereto, including, without limitation, filing any
financing or continuation statements or similar forms of application under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby or by the other Loan Documents.

(b) If requested by the Administrative Agent or any Lender (through the
Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.

SECTION 9.16. Maintenance of Ratings. Use commercially reasonable efforts to
cause the Term Loan Facility to be continuously and publicly rated (but not any
specific rating) by S&P and Moody’s and use commercially reasonable efforts to
maintain a public corporate rating (but not any specific rating) from S&P and a
public corporate family rating (but not any specific rating) from Moody’s.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, the Credit Parties
will not, and will not permit any of their respective Restricted Subsidiaries
to:

SECTION 10.1. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations, and any unsecured Refinancing Indebtedness with respect
thereto;

(b) Indebtedness and obligations owing under Cash Management Agreements entered
into in the ordinary course of business;

(c) Indebtedness existing on the Closing Date and listed on Schedule 10.1, and
any Refinancing Indebtedness with respect thereto;

 

94



--------------------------------------------------------------------------------

(d) (x) Indebtedness incurred in connection with Capital Leases (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness incurred (i) on or prior to the Closing Date and
listed on Schedule 10.1 and (ii) after the Closing Date in an aggregate
principal amount, when taken together with the aggregate principal amount of
Refinancing Indebtedness outstanding pursuant to clause (y) below, not to exceed
the greater of (1) $300,000,000 and (2) four and one-half percent (4.5%) of
Consolidated Total Assets at such time, at any time outstanding and (y) any
Refinancing Indebtedness with respect thereto;

(e) (x) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 10.3, to the extent that
(i) such Indebtedness was not incurred in connection with, or in contemplation
of, such Person becoming a Restricted Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Restricted Subsidiary thereof (other
than such Person or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) the aggregate outstanding principal
amount of such Indebtedness, when taken together with the aggregate principal
amount of Refinancing Indebtedness outstanding pursuant to clause (y) below,
does not exceed $100,000,000 at any time outstanding and (y) any Refinancing
Indebtedness with respect thereto;

(f) Guaranty Obligations with respect to Indebtedness permitted pursuant to this
Section 10.1 (other than subsections (g) and (i) of this Section 10.1);

(g) unsecured intercompany Indebtedness:

(i) owed or guaranteed by any Credit Party to another Credit Party;

(ii) owed or guaranteed by any Credit Party to any Non-Credit Party; provided
that such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent;

(iii) owed or guaranteed by any Non-Credit Party to any other Non-Credit Party;
and

(iv) owed or guaranteed by any Non-Credit Party to any Credit Party to the
extent permitted pursuant to Section 10.3(a)(vi);

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i) Subordinated Indebtedness and Senior Unsecured Indebtedness of the Credit
Parties and Guaranty Obligations of the Credit Parties with respect to such
Subordinated Indebtedness or such Senior Unsecured Indebtedness; provided, that
in the case of each incurrence of such Subordinated Indebtedness or

 

95



--------------------------------------------------------------------------------

Senior Unsecured Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Indebtedness, (ii) the Administrative Agent shall have received satisfactory
written evidence that the Consolidated Total Leverage Ratio is no greater than
5.00:1.00, in each case based on the financial statements most recently
delivered pursuant to Section 9.1(a) or Section 9.1(b), as applicable, after
giving effect on a pro forma basis to (1) the incurrence of such Indebtedness,
and (2) any Permitted Acquisition consummated in connection therewith, and
(iii) no Credit Party shall guarantee any Subordinated Indebtedness unless such
Guaranty Obligation is subordinated to the Obligations on terms no less
favorable to the Administrative Agent and the Lenders than the terms of the
Subordinated Indebtedness to which such Guaranty Obligation relates;

(j) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(k) Indebtedness arising from agreements by the Borrower or any of its
Restricted Subsidiaries providing for indemnification, earn-out obligations,
adjustment of purchase price or similar obligations, in each case, incurred in
connection with a Permitted Acquisition, an Investment permitted under
Section 10.3, a disposition of assets that is not an Asset Disposition or any
transaction permitted under Sections 10.4 or 10.5 hereof;

(l) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Borrower or its Restricted Subsidiaries to purchase or redeem Capital Stock or
options of the Borrower permitted pursuant to Section 10.6(d); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $10,000,000
at any time outstanding;

(m) Indebtedness incurred in connection with Capital Leases arising under Sale
and Leaseback Transactions permitted hereunder in reliance upon
Section 10.5(c)(ii);

(n) Indebtedness of any Credit Party under or in respect of the Existing Senior
Notes outstanding as of the Closing Date and any Refinancing Indebtedness with
respect thereto;

(o) (i) Indebtedness incurred under the ABL Agreement in an aggregate principal
amount, when taken together with the aggregate principal amount of Refinancing
Indebtedness outstanding pursuant to clause (ii) below, not to exceed
$1,900,000,000 and (ii) any Refinancing Indebtedness with respect thereto (so
long as, if secured, the terms and provisions thereof shall be subject to the
Intercreditor Agreement);

 

96



--------------------------------------------------------------------------------

(p) (i) Indebtedness of any Credit Party or any Restricted Subsidiary thereof
not otherwise permitted pursuant to this Section 10.1 in an aggregate principal
amount not to exceed, when taken together with the aggregate principal amount of
Refinancing Indebtedness outstanding pursuant to clause (ii) below, the greater
of (1) $300,000,000 and (2) four and one-half percent (4.5%) of Consolidated
Total Assets as such time, at any time outstanding and (ii) any Refinancing
Indebtedness in respect thereof;

(q) (i) additional Indebtedness of Subsidiaries that are not Credit Parties in
an aggregate principal amount not to exceed, when taken together with the
aggregate principal amount of Refinancing Indebtedness outstanding pursuant to
clause (ii) below, $50,000,000 at any time outstanding and (ii) any Refinancing
Indebtedness in respect thereof; provided that, in each case, such Indebtedness
is unsecured or secured only by Liens permitted by Section 10.2(q);

(r) (i) Indebtedness in respect of commercial paper facilities in an aggregate
outstanding principal amount not to exceed, when taken together with the
aggregate principal amount of Refinancing Indebtedness outstanding pursuant to
clause (ii) below, $50,000,000 at any time outstanding and (ii) any Refinancing
Indebtedness in respect thereof; and

(s) (x) Indebtedness in respect of one or more series of senior secured notes
issued by the Borrower that are secured by Liens on the Collateral ranking pari
passu with the Liens securing the Obligations, in each case issued in a Rule
144A offering or other private placement; provided, that (i) the total aggregate
principal amount of all such notes (and any Incremental Term Loan Commitments
incurred concurrently therewith) shall not (as of any date of incurrence thereof
(or, in the case of an LCA Election, as of the LCA Test Time)) exceed the
Maximum Incremental Amount at such time; (ii) no Default or Event of Default
shall exist before or after giving effect to the issuance of such notes;
(iii) such notes shall be subject to a Market Intercreditor Agreement reasonably
satisfactory to the Administrative Agent; (iv) if such notes are proposed to be
issued under this clause (s) pursuant to clause (ii) of the definition of
“Maximum Incremental Amount”, the Administrative Agent shall have received from
the Borrower a duly completed certificate signed by a Responsible Officer of the
Borrower demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the proposed issuance of such notes will not exceed
the limitation set forth in said clause (ii) of the definition of “Maximum
Incremental Amount”; (v) such notes shall not have a scheduled maturity or any
required scheduled repayment or prepayment of principal, amortization, mandatory
redemption or sinking fund obligation, in each case, prior to the final maturity
date of the Initial Term Loans (except customary change of control or asset sale
provisions); (vi) such notes shall have pricing (including interest, fees and
premiums) and optional redemption terms as may be agreed to by the Borrower and
the prospective noteholders; (vii) such notes may not have (x) obligors that are
not obligors under this Agreement and the other Loan Documents or (y) security
in any case more extensive than that securing the

 

97



--------------------------------------------------------------------------------

Obligations (including, for the avoidance of doubt, that such notes may not have
security on any assets that do not constitute Collateral); (viii) the covenants
and events of default applicable to such notes shall not be, when taken as a
whole, materially more favorable to the holders of such notes than those
applicable to any Term Loans (except for covenants or other provisions
applicable only to periods after the final maturity date of the Initial Term
Loans) (any such notes, “Incremental Equivalent Notes”) and (y) Refinancing
Indebtedness in respect thereof.

SECTION 10.2. Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 10.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 10.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
10.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(i) not yet due or as to which the period of grace, if any, related thereto has
not expired, (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
or (iii) which are, in the aggregate, immaterial to the Credit Parties;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) other than claims which are, in the aggregate,
immaterial to the Borrower and its Restricted Subsidiaries, are not overdue for
a period of more than thirty (30) days, or if more than thirty (30) days
overdue, no action has been taken to enforce such Liens and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the Borrower or any of its Restricted Subsidiaries;

(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;

(g) Liens arising from the filing of precautionary UCC financing statements or
similar forms of application relating solely to personal property leased
pursuant to Operating Leases entered into in the ordinary course of business of
the Borrower and its Restricted Subsidiaries;

(h) Liens securing Indebtedness incurred under Section 10.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.1(l) or securing appeal or other surety bonds
relating to such judgments;

(j) Liens on Property (i) of any Restricted Subsidiary which are in existence at
the time that such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its Restricted Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Restricted Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to specific Property, (C) such Liens are not “blanket” or all asset Liens,
(D) such Liens do not attach to any other Property of the Borrower or any of its
Restricted Subsidiaries and (E) the Indebtedness secured by such Liens is
incurred under Section 10.1(e) of this Agreement);

(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction and
(ii) Liens of any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of the Borrower or any Restricted Subsidiary thereof;

 

99



--------------------------------------------------------------------------------

(l) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Restricted Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its Restricted
Subsidiaries or (ii) secure any Indebtedness;

(n) Liens not otherwise permitted hereunder securing (x) Indebtedness or other
obligations in an aggregate principal amount not to exceed, when taken together
with the aggregate principal amount of Refinancing Indebtedness secured pursuant
to subclause (y) below, the greater of (i) $150,000,000 and (ii) three percent
(3.0%) of Consolidated Total Assets at such time, at any time outstanding and
(y) any Refinancing Indebtedness in respect of Indebtedness or other obligations
secured pursuant to subclause (x) above;

(o) Liens created pursuant to the ABL Facility Documentation or otherwise
securing (i) Indebtedness incurred pursuant to Section 10.1(o) and
(ii) obligations under Hedge Agreements (or guaranties thereof) entered into in
the ordinary course of business and not for speculative purposes and that are
secured on a pari passu basis with the Indebtedness described in subclause (i)
(except with regard to control of remedies); provided that, in each case, such
Liens are subject to the Intercreditor Agreement;

(p) any Lien securing Indebtedness incurred pursuant to Section 10.1(q) on
(i) assets of Restricted Subsidiaries that are not Subsidiary Guarantors or
(ii) the Equity Interests of the non-Credit Party incurring such Indebtedness;
and

(q) Liens on property constituting Collateral securing Incremental Equivalent
Notes incurred pursuant to Section 10.1(s) and any Refinancing Indebtedness in
respect thereof; provided, that such Indebtedness is subject to a Market
Intercreditor Agreement reasonably satisfactory to the Administrative Agent.

SECTION 10.3. Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Capital
Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”), except the following (each, a “Permitted Investment”):

 

100



--------------------------------------------------------------------------------

(a) (i) Investments existing on the Closing Date in Restricted Subsidiaries
existing on the Closing Date;

(ii) Investments existing on the Closing Date (other than Investments in
Restricted Subsidiaries existing on the Closing Date) and described on Schedule
10.3;

(iii) Investments made after the Closing Date by any Credit Party in any other
Credit Party;

(iv) Investments made after the Closing Date by any Non-Credit Party in any
other Non-Credit Party;

(v) Investments made after the Closing Date by any Non-Credit Party in, or to,
any Credit Party; provided that any loans and advances made by any Non-Credit
Party to any Credit Party shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent; and

(vi) Investments made after the Closing Date by any Credit Party in any
Non-Credit Party in an amount not to exceed at any time:

(A) the greater of (1) $350,000,000 and (2) five percent (5%) of Consolidated
Total Assets at such time; less

(B) the amount of Investments made pursuant to Section 10.3(g)(ii) at such time;
less

(C) the amount of Investments made pursuant to Section 10.3(k) at such time;

provided that any Investments in the form of loans or advances made by any
Credit Party to any Non-Credit Party pursuant to this clause (vi) shall be
evidenced by a demand note in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Administrative
Agent pursuant to the Security Documents;

(b) Investments in cash and Cash Equivalents;

(c) Investments by the Borrower or any of its Restricted Subsidiaries consisting
of Capital Expenditures permitted by this Agreement;

(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 10.2;

 

101



--------------------------------------------------------------------------------

(e) Hedge Agreements permitted pursuant to Section 10.14;

(f) purchases of assets in the ordinary course of business;

(g) Investments by the Borrower or any of its Restricted Subsidiaries:

(i) consisting of Permitted Acquisitions to the extent that any Person or
Property acquired in such acquisition becomes a part of the Borrower or a
Subsidiary Guarantor or becomes (whether or not such Person is a Wholly-Owned
Subsidiary) a Subsidiary Guarantor in the manner contemplated by Section 9.13;
and

(ii) consisting of Permitted Acquisitions to the extent that any Person or
Property acquired in such acquisition does not become a Subsidiary Guarantor or
a part of the Borrower or a Subsidiary Guarantor in an aggregate amount not to
exceed at any time:

(A) the greater of (1) $475,000,000 and (2) seven and one-half percent (7.5%) of
Consolidated Total Assets at such time; less

(B) the amount of Investments made pursuant to Section 10.3(a)(vi) at such time;
less

(C) the amount of Investments made pursuant to Section 10.3(k) at such time;

(h) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $10,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

(i) Investments in the form of Restricted Payments permitted pursuant to
Section 10.6;

(j) Guaranty Obligations permitted pursuant to Section 10.1;

(k) Investments in joint ventures or Unrestricted Subsidiaries; provided that
the aggregate amount of all such Investments shall not exceed at any time:

(i) the greater of (1) $200,000,000 and (2) three percent (3%) of Consolidated
Total Assets at such time; less

(ii) the amount of Investments made pursuant to Section 10.3(a)(vi) at such
time; less

 

102



--------------------------------------------------------------------------------

(iii) the amount of Investments made pursuant to Section 10.3(g)(ii) at such
time;

(l) the Closing Date Acquisition and the other transactions contemplated by the
Closing Date Acquisition Agreement;

(m) Investments not otherwise permitted pursuant to this Section 10.3 in an
aggregate amount not to exceed the greater of (1) $100,000,000 and (2) one and
one-half percent (1.5%) of Consolidated Total Assets at such time, at any time
outstanding; provided that, immediately before and immediately after giving pro
forma effect to any such Investments at the time made, no Default or Event of
Default shall have occurred and be continuing;

(n) Investments not otherwise permitted pursuant to this Section 10.3, provided
that (i) no Default or Event of Default exists and is continuing at the time of
any such Investment or would result therefrom and (ii) the aggregate amount of
all such Investments shall not exceed, without duplication, the Available Amount
at the time any such Investment is made; and

(o) Investments in the form of intercompany loans by a Credit Party to Beacon
Roofing Supply Canada Company from time to time in the ordinary course of
business to be used for working capital; provided that the aggregate amount of
such loans outstanding at any time shall not exceed $10,000,000; and provided,
further that such loans shall be permitted under this subclause (o) only if
Beacon Roofing Supply Canada Company is a Restricted Subsidiary.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 10.3, such amount shall be deemed to be the amount of
such Investment when made, purchased, acquired or incurred (without adjustment
for subsequent increases or decreases in the value of such Investment), less any
amount realized in respect of such Investment upon the sale, collection, return
of capital or loan or advance repayment (not to exceed the original amount
invested).

SECTION 10.4. Fundamental Changes. Merge, consolidate, amalgamate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

(a) (i) any Restricted Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into, or be liquidated into, the Borrower (provided that
the Borrower shall be the continuing or surviving entity), (ii) any Restricted
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into, or be liquidated into, any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving entity or
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and the Borrower shall comply with Section 9.13 in
connection therewith) and (iii) any Wholly-Owned Subsidiary of the Borrower
formed to issue the 2017 Senior Notes prior to the Closing Date may be merged,
amalgamated or consolidated with or into the Borrower on the Closing Date;

 

103



--------------------------------------------------------------------------------

(b) any Non-Credit Party may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Non-Credit Party;

(c) any Restricted Subsidiary may dispose of all or substantially all of its
assets (by sale or transfer or upon voluntary liquidation, dissolution, winding
up or otherwise) to the Borrower or any Subsidiary Guarantor (provided that the
consideration for such disposition shall not exceed the fair value of such
assets);

(d) any Non-Credit Party may dispose of all or substantially all of its assets
(by sale or transfer or upon voluntary liquidation, dissolution, winding up or
otherwise) to any other Non-Credit Party;

(e) any Wholly-Owned Subsidiary of the Borrower formed to effect any acquisition
permitted hereunder may merge, amalgamate or consolidate with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with such
acquisition (including, without limitation, any Permitted Acquisition permitted
pursuant to Section 10.3(g)); provided that in the case of any merger involving
a Wholly-Owned Subsidiary that is a Credit Party, (A) a Subsidiary Guarantor
shall be the continuing or surviving entity or (B) simultaneously with such
transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 9.13 in connection
therewith;

(f) any Person (other than the Restricted Subsidiaries of the Borrower) may
merge, amalgamate or consolidate into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 10.3(g); provided that in the case of a merger, amalgamation or
consolidation involving the Borrower or a Subsidiary Guarantor, as applicable,
the continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor, as applicable, and the continuing or surviving Person shall be the
Borrower or a Wholly-Owned Subsidiary thereof;

(g) any Asset Disposition permitted under Section 10.5 (other than Asset
Dispositions consisting of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries), but only to the extent that such
transaction was permitted without reference to this clause (g); and

(h) any merger, amalgamation or consolidation necessary to consummate the
Transactions.

 

104



--------------------------------------------------------------------------------

SECTION 10.5. Asset Dispositions. Make any Asset Disposition except:

(a) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Restricted Subsidiaries;

(b) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business;

(c) (i) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Restricted Subsidiaries to others (A) in
the ordinary course of business or (B) that, in the reasonable business judgment
of the Borrower or any of its Restricted Subsidiaries, would not detract from
the value of such real or personal property nor interfere in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries
and (ii) a sale of property pursuant to a Sale and Leaseback Transaction
(provided that the aggregate fair market value (measured at the time of the
applicable sale) of all property covered by any outstanding Sale and Leaseback
Transaction at any time shall not exceed $30,000,000);

(d) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 5.4(c) are complied with in connection
therewith;

(e) Asset Dispositions permitted in connection with transactions permitted by
Sections 10.3, 10.4 or 10.6, but only to the extent that such transaction was
permitted without reference to this clause (e);

(f) Asset Dispositions (other than as a part of a Sale and Leaseback
Transaction) not otherwise permitted pursuant to this Section 10.5; provided
that (i) at the time of such Asset Disposition, no Default or Event of Default
shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75%) in cash and (iii) the requirements of
Section 5.4(c) are complied with in connection therewith; and

(g) Asset Dispositions of any Unrestricted Subsidiary.

SECTION 10.6. Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Restricted
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Capital Stock of any Credit Party or any Restricted
Subsidiary thereof (all of the foregoing, the “Restricted Payments”); provided
that:

(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any of its Restricted Subsidiaries may
declare and make Restricted Payments in shares of its own Qualified Capital
Stock;

 

105



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary of the Borrower may declare and make Restricted
Payments to the Borrower or any other Restricted Subsidiary (and, if applicable,
to other holders of its outstanding Capital Stock on a ratable basis);

(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may declare and pay cash dividends on the
Series A Preferred Shares in accordance with the per annum rate and other terms
set forth in the Series A Certificate of Designation as in effect on the Closing
Date and, in any event, in an aggregate amount not to exceed $40,000,000 in any
Fiscal Year;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may redeem, retire or otherwise acquire
shares of its Capital Stock or options or other equity or phantom equity in
respect of its Capital Stock from present or former officers, employees,
directors or consultants (or their family members or trusts or other entities
for the benefit of any of the foregoing) or make severance payments to such
Persons in connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant (A) to the
extent that such purchase is made with the net cash proceeds of any offering of
equity securities of or capital contributions to the Borrower after the Closing
Date or (B) otherwise in an aggregate amount not to exceed $10,000,000;

(e) the Borrower may declare and make Restricted Payments, and each Restricted
Subsidiary of the Borrower may declare and make Restricted Payments to enable
the Borrower to do the same (it being agreed that any Restricted Payment which
is declared and made from any Restricted Subsidiary to the Borrower and further
declared and made by the Borrower shall constitute a single Restricted Payment),
in an aggregate amount, together with the aggregate amount of all payments,
prepayments, redemptions and acquisitions made pursuant to Section 10.9(b)(vi),
not to exceed $150,000,000 during the term of this Agreement; provided that no
Default or Event of Default exists and is continuing at the time of any such
Restricted Payment or would result therefrom;

(f) the Borrower may declare and make additional Restricted Payments; provided
that:

(i) no Default or Event of Default exists and is continuing at the time of any
such Restricted Payment or would result therefrom;

(ii) prior to the making of any such additional Restricted Payment, the
Administrative Agent shall have received satisfactory written evidence that,
based on the financial statements most recently delivered pursuant to
Section 9.1(a) or 9.1(b), as applicable, both before and after giving pro forma
effect to such Restricted Payment and the incurrence of any Indebtedness in
connection therewith, the Consolidated Total Leverage Ratio is less than or
equal to 4.50 to 1.00; and

 

106



--------------------------------------------------------------------------------

(iii) the aggregate amount of such additional Restricted Payments shall not
exceed, without duplication, the Available Amount at the time any such
Restricted Payment is made;

(g) the Borrower and its Subsidiaries may consummate the Closing Date
Acquisition and the other transactions contemplated by the Closing Date
Acquisition Agreement; and

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem, retire or otherwise
acquire the Series A Preferred Shares in exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the issuance or sale of, Qualified Capital Stock of the
Borrower.

SECTION 10.7. Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director or other
Affiliate of the Borrower or any of its Restricted Subsidiaries or (b) any
Affiliate of any such officer or director, other than:

(i) transactions permitted by Sections 10.1, 10.3, 10.4, 10.5, 10.6 and 10.12;

(ii) (1) transactions existing on the Closing Date and described on Schedule
10.7 and (2) the Transactions;

(iii) transactions among Credit Parties and/or any Restricted Subsidiaries;

(iv) any transaction in the ordinary course of business on terms that are fair
to the Borrower and its Restricted Subsidiaries in the reasonable determination
of the board of directors or senior management of the Borrower, or are not
materially less favorable to the Borrower or the relevant Restricted Subsidiary
than those that could be obtained at the time in a transaction with a Person who
is not an Affiliate of the Borrower;

(v) the payment of salaries and benefits to, and employment and severance
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with, their respective officers and employees in the ordinary
course of business; and

(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Restricted Subsidiaries in the ordinary course of business.

 

107



--------------------------------------------------------------------------------

SECTION 10.8. Accounting Changes; Organizational Documents. (a) Change its
Fiscal Year end, or make (without the consent of the Administrative Agent which
consent shall not be unreasonably withheld) any material change in its
accounting treatment and reporting practices except as required or permitted by
GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in each case in any manner materially adverse to
the rights or interests of the Lenders.

SECTION 10.9. Payments and Modifications of Subordinated and Unsecured
Indebtedness and Preferred Stock. (a) Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any unsecured or payment subordinated Indebtedness of the Borrower
or any of its Restricted Subsidiaries or of any preferred stock of the Borrower
(including the Series A Preferred Shares) or any of its Restricted Subsidiaries
(other than Wholly-Owned Subsidiary Guarantors), in each case the aggregate
principal amount, or liquidation preference amount, as the case may be, of which
is in excess of the Threshold Amount in any manner materially adverse to the
rights or interests of the Administrative Agent and Lenders.

(b) Make any payment or prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due), in each case prior to the date that is 90 days prior to the scheduled
maturity thereof, any unsecured or payment subordinated Indebtedness of the
Borrower or any of its Restricted Subsidiaries the aggregate principal amount of
which is in excess of the Threshold Amount, except:

(i) any payments, prepayments, redemptions or acquisitions on or of such
Indebtedness, so long as on the date thereof and after giving effect thereto,
(x) no Event of Default has occurred and is continuing, (y) prior to the making
of any such payment, prepayment, redemption or acquisition, the Administrative
Agent shall have received satisfactory written evidence that, based on the
financial statements most recently delivered pursuant to Section 9.1(a) or
9.1(b), as applicable, both before and after giving pro forma effect to such
payment, prepayment, redemption or acquisition, the Consolidated Total Leverage
Ratio is less than or equal to 4.50 to 1.00 and (z) the aggregate amount of all
such payments, prepayments, redemptions and acquisitions shall not exceed,
without duplication, the Available Amount at the time of such payment,
prepayment, redemption or acquisition;

(ii) any payments, prepayments, redemptions or acquisitions on or of any such
Indebtedness with the proceeds of Refinancing Indebtedness with respect thereto
that is incurred in compliance with Section 10.1 hereof; provided, that, in the
case of any payment, prepayment, redemption or acquisition of the 2015 Senior
Notes outstanding on the Closing Date with the proceeds of Indebtedness, for
purposes of this clause only, such Indebtedness shall qualify as “Refinancing
Indebtedness” if it satisfies solely the criteria set forth in clauses
(a) through (e) of the definition of Refinancing Indebtedness;

 

108



--------------------------------------------------------------------------------

(iii) the payment of regularly scheduled interest and principal in respect of
such Indebtedness;

(iv) the payment of regularly scheduled fees, expenses and indemnities in
respect of payment subordinated Indebtedness incurred under Section 10.1(c),
(g)(iii), (i) and (p) (other than any such payments prohibited by any
subordination provisions applicable thereto) or any senior unsecured
Indebtedness incurred under Section 10.1(i) or (n);

(v) any “catch-up” payments on any applicable high yield discount obligations
(AHYDO) issued after the Closing Date; and

(vi) any payments, prepayments, redemptions or acquisitions on or of such
Indebtedness in an aggregate amount, together with the aggregate amount of all
Restricted Payments made pursuant to Section 10.6(e), not to exceed
$150,000,000.

SECTION 10.10. No Further Negative Pledges; Restrictive Agreements. (a) Enter
into, assume or be subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation (other than with
respect to an Excluded Subsidiary), except (i) (x) pursuant to this Agreement
and the other Loan Documents and (y) customary restrictions in any document or
instrument governing any Incremental Equivalent Notes, (ii) pursuant to any
document or instrument governing Indebtedness incurred pursuant to
Section 10.1(d) or (e) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(iv) pursuant to the ABL Facility Documentation and any Refinancing Indebtedness
with respect thereto and (v) negative pledges and restrictions on Liens in favor
of any holder of Indebtedness for borrowed money permitted under Section 10.1
but only if such negative pledge or restriction expressly permits Liens on the
Collateral for the benefit of the Administrative Agent and the Lenders with
respect to the Obligations on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens equally and ratably or on
a junior basis;

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Restricted Subsidiary thereof (other than an Excluded Subsidiary) to (i) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (ii) pay any Indebtedness or other obligation owed to any Credit
Party or (iii) make loans or advances to any Credit

 

109



--------------------------------------------------------------------------------

Party, except in each case for such encumbrances or restrictions existing under
or by reason of (A) this Agreement and the other Loan Documents, (B) the ABL
Facility Documentation (on terms no more restrictive than the terms set forth in
the ABL Facility Documentation as of the date hereof), (C) the Existing Senior
Notes, (D) any document or instrument governing Indebtedness incurred pursuant
to Section 10.1(d), (e) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (i), (p),
(q) or (s), in each case to the extent such encumbrances or restrictions are no
more restrictive in any material respect to the Borrower and the Restricted
Subsidiaries than the covenants contained in this Agreement, (E) any Refinancing
Indebtedness with respect to the foregoing and (F) Applicable Law.

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Restricted Subsidiary thereof (other than an Excluded Subsidiary) to (i) sell,
lease or transfer any of its properties or assets to any Credit Party or
(ii) act as a Credit Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except in each case
for such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) the ABL Facility Documentation (on
terms no more restrictive than the terms set forth in the ABL Facility
Documentation as of the date hereof), (C) the Existing Senior Notes, (D) any
document or instrument governing Indebtedness incurred pursuant to
Section 10.1(d), (e) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (i), (p),
(q) or (s), in each case to the extent such encumbrances or restrictions are no
more restrictive in any material respect to the Borrower and the Restricted
Subsidiaries than the covenants contained in this Agreement, (E) any Refinancing
Indebtedness with respect to the foregoing, (F) Applicable Law, (G) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (H) obligations that are binding on a
Restricted Subsidiary at the time such Subsidiary first becomes a Restricted
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (I) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is not prohibited pursuant to Section 10.5) that limit the
transfer of such Property pending the consummation of such sale, (J) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (K) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.

SECTION 10.11. Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
(after taking into account the Closing Date Acquisition) and business activities
reasonably related or ancillary thereto or that are reasonable extensions
thereof.

 

110



--------------------------------------------------------------------------------

SECTION 10.12. Sale Leasebacks. Except as otherwise permitted pursuant to
Section 10.5(c)(ii), directly or indirectly become or remain liable as lessee or
as guarantor or other surety with respect to any lease, whether an operating
lease or a Capital Lease, of any Property (whether real, personal or mixed),
whether now owned or hereafter acquired, (a) which any Credit Party or any
Restricted Subsidiary thereof has sold or transferred or is to sell or transfer
to a Person which is not another Credit Party or Restricted Subsidiary thereof
or (b) which any Credit Party or any Restricted Subsidiary thereof intends to
use for substantially the same purpose as any other Property that has been sold
or is to be sold or transferred by such Credit Party or such Restricted
Subsidiary to another Person which is not another Credit Party or Restricted
Subsidiary thereof in connection with such lease.

SECTION 10.13. Disposal of Subsidiary Interests. Permit any Wholly-Owned US
Subsidiary that is a Restricted Subsidiary to be a non-Wholly-Owned Subsidiary
except as a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 10.4 or 10.5.

SECTION 10.14. Hedge Agreements. Create, incur, assume or suffer to exist
obligations under any Hedge Agreement other than any Hedge Agreement entered
into in the ordinary course of business in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1. Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Term Loans. The Borrower shall default in
any payment of principal of any Term Loan when and as due (whether at maturity,
by reason of acceleration or otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Term Loan or the payment of any other
Obligation, and such default shall continue for a period of five (5) Business
Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Restricted Subsidiary thereof in this Agreement, in any other Loan Document, or
in any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Restricted Subsidiary thereof in this Agreement, any
other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

 

111



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. Any Credit Party or any
Restricted Subsidiary thereof shall default in the performance or observance of
any covenant or agreement contained in Sections 7.3, 9.2(a), 9.3(a), 9.4, 9.12,
9.13 or 9.14 or Article X.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Restricted Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in subsection (a), (b), (c)
or (d) of this Section 11.1) or any other Loan Document and such default shall
continue for a period of thirty (30) days after the earlier of (i) the
Administrative Agent’s delivery of written notice thereof to the Borrower and
(ii) a Responsible Officer of any Credit Party having obtained knowledge
thereof.

(f) Cross-Default. Any Credit Party or any Restricted Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Term Loans) the
aggregate principal amount of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Term Loans) the aggregate principal amount of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, such Indebtedness in an aggregate principal amount
greater than the Threshold Amount to become due prior to its stated maturity
(any applicable grace period having expired); provided that a default by a
Credit Party or any Restricted Subsidiary thereof under any financial
maintenance covenant included in the ABL Agreement shall not constitute an Event
of Default under this Section 11.1(f)(ii) unless the ABL Agent or the requisite
lenders thereunder shall have terminated the lending commitments under the ABL
Agreement and declared all outstanding borrowings thereunder to be immediately
due and payable or (iii) there occurs under any Hedge Agreement an early
termination date resulting from (A) any default or event of default under such
Hedge Agreement as to which any Credit Party or any Restricted Subsidiary is the
defaulting party or (B) any termination event under such Hedge Agreement as to
which any Credit Party or any Restricted Subsidiary is an affected party and, in
either event, the Hedge Termination Value owed by such Credit Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount.

(g) Change in Control. Any Change in Control shall occur.

(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Restricted
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking, as a debtor or debtor-in-possession, to take
advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor

 

112



--------------------------------------------------------------------------------

Relief Laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver and manager, custodian, trustee, or
liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced (including the filing of any notice of intention in respect
thereof) against any Credit Party or any Restricted Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws
or (ii) the appointment of a trustee, receiver, interim receiver, receiver and
manager, custodian, liquidator or the like for any Credit Party or any
Restricted Subsidiary thereof or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under any Debtor Relief Laws) shall be
entered.

(j) Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on any Credit Party or any Restricted Subsidiary thereof party
thereto or any such Person shall so state in writing, or any Loan Document shall
for any reason cease to create a valid and perfected Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

(k) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or any Multiemployer Plan or
Sections 412, 430, 431 or 432 of the Code, any Credit Party or any ERISA
Affiliate is required to pay as contributions thereto and such unpaid amounts
are in excess of the Threshold Amount or (ii) a Termination Event.

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third-party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Restricted Subsidiary thereof
by any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.

SECTION 11.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

 

113



--------------------------------------------------------------------------------

(a) Acceleration; Termination of Term Loan Facility. Terminate any Commitment
and declare the principal of and interest on the Term Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding; provided, that upon the occurrence of an Event of Default
specified in Section 11.1(h) or (i) with respect to the Borrower, any
Commitments shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 11.3. Rights and Remedies Cumulative; Non-Waiver; etc. (a)The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 13.4 (subject to the terms of Section 6.6) or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit

 

114



--------------------------------------------------------------------------------

Party under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (x) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 11.2 and (y) in
addition to the matters set forth in clauses (ii) and (iii) of the preceding
proviso and subject to Section 6.6, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 11.4. Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 11.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations, to be shared on a
pro rata basis, constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations, to be shared on a
pro rata basis, constituting accrued and unpaid interest on the Term Loans,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations, to be shared on a
pro rata basis, constituting unpaid principal of the Term Loans, ratably among
the Lenders, in proportion to the respective amounts described in this clause
Fourth payable to them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 11.5. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

115



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 6.3 and 13.3) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, receiver and manager, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 6.3
and 13.3.

SECTION 11.6. Credit Bidding. (a) Based upon the instruction of the Required
Lenders, the Administrative Agent, on behalf of itself and the Lenders, shall
have the right (but not the obligation) to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code (or any other Debtor Relief Law), including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

SECTION 11.7. Judgment Currency. (a) The obligation of the Borrower to make
payments of the principal of and interest on the Term Loans and the obligation
of any such Person to make payments of any other amounts payable hereunder or
pursuant to any other Loan Document in the currency specified for such payment
shall not be discharged or satisfied by any tender, or any recovery pursuant to
any judgment, which is expressed in or converted into any other currency, except
to the extent that such tender or recovery shall result in the actual receipt by
each of the Administrative Agent and the Lenders of the full amount of the
applicable currency expressed to be payable pursuant to the applicable Loan
Document. The Administrative Agent shall, using all

 

116



--------------------------------------------------------------------------------

amounts obtained or received from the Borrower pursuant to any such tender or
recovery in payment of principal of and interest on the Obligations, promptly
purchase the applicable currency at the most favorable spot exchange rate
determined by the Administrative Agent to be available to it. The obligation of
the Borrower to make payments in the applicable currency shall be enforceable as
an alternative or additional cause of action solely for the purpose of
recovering in the applicable currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the currency expressed to be
payable pursuant to the applicable Loan Document.

(b) Without limiting Section 11.7(a), the Borrower shall indemnify and hold
harmless the Administrative Agent and the Lenders, as applicable, against any
loss incurred by the Administrative Agent or any Lender as a result of any
payment or recovery described in Section 11.7(a) and as a result of any
variation having occurred in rates of exchange between the date of any such
amount becoming due under this Agreement or any other Loan Document and the date
of actual payment thereof. The foregoing indemnity shall constitute a separate
and independent obligation of the Borrower and shall continue in full force and
effect notwithstanding any such payment or recovery.

ARTICLE XII

ADMINISTRATIVE AGENT

SECTION 12.1. Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Citi to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except to the
extent expressly provided in Section 12.6, the provisions of this Article XII
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and

 

117



--------------------------------------------------------------------------------

any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XII for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles XII and XIII (including Section 13.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

SECTION 12.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 12.3. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, or any of its Subsidiaries
or Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

118



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, or a
Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 12.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 12.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article XII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such

 

119



--------------------------------------------------------------------------------

sub-agent, and shall apply to their respective activities in connection with the
syndication of the Term Loan Facility as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 12.6. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right (subject to, unless an Event of Default has occurred and is continuing
at such time, the consent of the Borrower, which such consent shall not be
unreasonably withheld or delayed) to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) [Reserved].

(c) With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article XII
and Section 13.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

120



--------------------------------------------------------------------------------

SECTION 12.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to become a Lender under this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 12.8. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, “collateral agent” or a Lender hereunder.

SECTION 12.9. Collateral and Guaranty Matters.

(a) Each of the Lenders irrevocably authorizes the Administrative Agent, at its
option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the benefit of the Secured Parties under any Loan
Document (A) upon the termination of any Commitment and payment in full of all
Secured Obligations (other than contingent indemnification obligations), (B)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Loan Documents, or (C) if approved, authorized or ratified in writing in
accordance with Section 13.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted Lien
under Section 10.2(h); and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents (and to release any Lien on the Collateral granted by such Person) if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents.

 

121



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Loan Document (and to
release any Lien on the Collateral granted by such Subsidiary Guarantor)
pursuant to this Section 12.9. In each case as specified in this Section 12.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Documents and this Section 12.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 10.5 or which is
not an Asset Disposition by virtue of the last sentence of the definition
thereof and is not otherwise prohibited under the Loan Documents, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any Person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 12.10. Intercreditor Agreement. The Administrative Agent is authorized
to enter into the Intercreditor Agreement or any other intercreditor agreement
contemplated hereby (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, and
extensions, restructuring, renewals, replacements of, such agreements in
connection with the incurrence by any Credit Party of any Indebtedness that is
secured by the Collateral (to the extent such Indebtedness and security is
permitted by the Loan Documents), in order to permit such Indebtedness to be
secured by a valid, perfected Lien (with such priority as may be designated by
the Borrower, to the extent such priority is permitted by the Loan Documents)),
and the parties hereto acknowledge that the Intercreditor Agreement is (and any
other intercreditor agreement contemplated hereby (if entered into) will be)
binding upon them. Each Lender (a) understands, acknowledges and agrees that
Liens shall be created on the Collateral pursuant to the ABL Facility
Documentation, which Liens shall be subject to the terms and conditions of the
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement or any
other intercreditor agreement contemplated hereby (if entered into) and
(c) hereby authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement or any other intercreditor agreement contemplated hereby
(and any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Credit Party of any Indebtedness that is secured by the
Collateral (to the extent such Indebtedness and security is permitted by the
Loan Documents), in order to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by the Borrower, to the
extent such priority is permitted by the Loan Documents)), and to subject the
Liens on the Collateral securing the Obligations to the provisions thereof.

 

122



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Beacon Roofing Supply, Inc.

505 Huntmar Park Drive, Suite 300

Herndon, VA 20170

Attention of: Joseph M. Nowicki, Executive Vice President and Chief Financial
Officer

Telephone No.: (571) 323-3940

Facsimile No.: (703) 437-1919

If to Citi as Administrative Agent:

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Global Loans/Agency

Email: glagentofficeops@citi.com

Telephone No.: (302) 894-6010

Facsimile No.: (646) 274-5080

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

123



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, further, that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
Notwithstanding any provision in this Agreement or any other Loan Document
providing for the delivery of any electronic communication by any other means,
the Credit Parties shall deliver all electronic communications to the
Administrative Agent by properly transmitting such electronic communications in
an electronic soft medium in a format reasonably acceptable to the
Administrative Agent to glagentofficeops@citi.com or such other electronic mail
address (or similar means of electronic delivery) as the Administrative Agent
may notify the Borrower. Nothing in the immediately preceding sentence shall
prejudice the right of the Administrative Agent or any Lender to deliver any
electronic communication to any Credit Party in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Term Loans will be disbursed.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Credit Party Materials available to Lenders by posting
them on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the

 

124



--------------------------------------------------------------------------------

Credit Party Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Credit Party Materials. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Credit Party Materials or the Platform.
In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Credit Party Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Credit Parties or their respective
securities for purposes of United States Federal or state securities Applicable
Laws.

SECTION 13.2. Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) [reserved];

(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2) or the amount of Term Loans of any Lender,
in any case, without the written consent of such Lender;

 

125



--------------------------------------------------------------------------------

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Term Loan, or (subject to clause (ii) of the proviso set forth in the paragraph
below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary to waive any obligation of the Borrower to pay interest at the rate
set forth in Section 6.1(c) during the continuance of an Event of Default;

(e) change Section 6.6 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(f) change Section 5.4(c)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(g) except as otherwise permitted by this Section 13.2, change any provision of
this Section 13.2 or reduce the percentages specified in the definition of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(h) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 10.4), in each case, without the
written consent of each Lender;

(i) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
without the written consent of each Lender; or

(j) release all or substantially all of the Collateral (other than as authorized
in Section 12.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Term Loans of a particular Class (but not the Lenders

 

126



--------------------------------------------------------------------------------

holding Term Loans of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section 13.2 if such Class of Lenders were the only Class of
Lenders hereunder at the time and (vi) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 13.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 5.5 and 6.13 (including, without limitation, as applicable,
(1) to permit the Specified Refinancing Debt and/or Incremental Term Loans to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Term Loan Commitments or outstanding Specified
Refinancing Debt and/or Incremental Term Loans in any determination of
(i) Required Lenders or (ii) similar required lender terms applicable thereto);
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s Term Loan
Percentage, in each case, without the written consent of such affected Lender.

SECTION 13.3. Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Term Loan Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 13.3 or (B) in
connection with the Term Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.

(b) Indemnification. The Borrower and each other Credit Party, jointly and
severally, shall indemnify the Administrative Agent (and any sub-agent thereof),
each Arranger, each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee

 

127



--------------------------------------------------------------------------------

harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims),
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Credit Party), other than such Indemnitee and its Related Parties, arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary thereof, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent, any Arranger or any Lender
is a party thereto) and the prosecution and defense thereof, arising out of or
in any way connected with the Term Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including, without limitation,
reasonable attorneys and consultant’s fees; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (B) result from
a claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 13.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc., arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 13.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Arranger or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Arranger or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time, or if the Total Credit Exposure has been reduced to zero,
then based on such Lender’s share of the Total Credit Exposure immediately prior
to such reduction) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may

 

128



--------------------------------------------------------------------------------

be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such Arranger in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Arranger in connection with such capacity. The obligations of
the Lenders under this clause (c) are subject to the provisions of Section 6.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems as provided in and in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 13.3 shall be payable promptly
after demand therefor.

(f) Survival. Each party’s obligations under this Section 13.3 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 13.4. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or any of its Affiliates, irrespective of whether or not
such Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section 13.4 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

129



--------------------------------------------------------------------------------

SECTION 13.5. Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 13.5. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 13.6. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED

 

130



--------------------------------------------------------------------------------

ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 13.6.

SECTION 13.7. Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 13.8. Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 13.9. Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 13.10. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations

 

131



--------------------------------------------------------------------------------

hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 13.10, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 13.10 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section 13.10 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 13.10 and, to the extent expressly contemplated hereby, the Indemnitees
and the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of Commitment and the Term Loans at the time owing
to it); provided that, in each case with respect to any Term Loan Facility, any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Term Loans at the time owing to it (in each case
with respect to any Term Loan Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section 13.10 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 13.10, the
aggregate amount of the Commitment (which for this purpose includes Term Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof (specifying the time period within which the Borrower may respond) has
been delivered to the Borrower by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
on or before such tenth (10th) Business Day;

 

132



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
on a non pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 13.10 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof (specifying the time period
within which the Borrower may respond); and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments of Terms Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any Subsidiaries or Affiliates of the Borrower or (B) any
Disqualified Institution.

 

133



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 13.10, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 6.8, 6.9, 6.10, 6.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 13.10.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of (and
stated interest on) the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent demonstrable error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement;

 

134



--------------------------------------------------------------------------------

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver or modification described in the first proviso to
Section 13.2 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 6.9, 6.10 and 6.11
(subject to the requirements and limitations therein, including the requirements
under Section 6.11(g) (it being understood that the documentation required under
Section 6.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 13.10; provided that such Participant
(A) agrees to be subject to the provisions of Section 6.12 as if it were an
assignee under paragraph (b) of this Section 13.10 and (B) shall not be entitled
to receive any greater payment under Sections 6.10 or 6.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 6.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 6.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments or loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest or grant a hypothec in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including, without limitation,
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or
beneficiary for such Lender as a party hereto.

 

135



--------------------------------------------------------------------------------

SECTION 13.11. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations, by
any order of a court or administrative agency, to establish any appropriate
defenses or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Agreement
or under any other Loan Document, or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 13.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Term
Loan Facility or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Term Loan Facility, (h) with the consent of the Borrower, (i) to Gold Sheets and
other similar bank trade publications, such information to consist of deal terms
and other information customarily found in such publications, (j) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 13.11 or (ii) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section 13.11, “Information” means all information received
from any Credit Party or any Subsidiary thereof relating to any Credit Party or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Credit Party or any
Subsidiary thereof; provided that, in the case of information received from a
Credit Party or any Subsidiary thereof after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 13.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 13.12. Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

 

136



--------------------------------------------------------------------------------

SECTION 13.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Term Loan Facility has not been terminated.

SECTION 13.14. Survival. (a) All representations and warranties set forth in
Article VIII and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement. All representations and warranties made under this Agreement shall be
made or deemed to be made at and as of the Closing Date (except those that are
expressly made as of a specific date), shall survive the Closing Date and shall
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XIII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 13.15. Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement or any
other Loan Document are for convenience only, and neither limit nor amplify the
provisions of this Agreement or such other Loan Document.

SECTION 13.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arrangers, constitute the entire contract among
the parties relating to the subject matter

 

137



--------------------------------------------------------------------------------

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 7.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto as of the Closing Date. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 13.18. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been paid and satisfied in full and any
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

SECTION 13.19. USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act.

SECTION 13.20. Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles IX or X hereof
shall be given independent effect. Accordingly, the Borrower shall not engage in
any transaction or other act otherwise permitted under any covenant contained in
Articles IX or X, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in Articles
IX or X.

SECTION 13.21. Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control (unless such other Loan Document is
the Intercreditor Agreement, in which case the terms of the Intercreditor
Agreement shall control); provided that any provision of the Security Documents
which imposes additional burdens on the Borrower or any of its Subsidiaries or
further restricts the rights of the Borrower or any of its Subsidiaries or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.

 

138



--------------------------------------------------------------------------------

SECTION 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto or
to any other Loan Document, each party hereto acknowledges that any liability of
any EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

[Signature pages follow]

 

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

BEACON ROOFING SUPPLY, INC., as the Borrower By:  

/s/ Joseph M. Nowicki

Name:   Joseph M. Nowicki Title:   Executive Vice President, Chief Financial
Officer and Treasurer

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

AGENTS AND LENDERS: CITIBANK, N.A., as Administrative Agent and Lender By:  

/s/ Matthew Bashaw

Name:   Matthew Bashaw Title:   Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

TERM LOAN NOTE

 

$___________    ___________, 20___

FOR VALUE RECEIVED, the undersigned, BEACON ROOFING SUPPLY, INC., a Delaware
corporation (the “Borrower”), promises to pay to _____________________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _____________ DOLLARS ($___________) or, if less,
the unpaid principal amount of all Term Loans made by the Lender pursuant to
that certain Term Loan Credit Agreement, dated as of January 2, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Lenders
party thereto and Citibank, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 6.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.

 

BEACON ROOFING SUPPLY, INC.,

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of: _____________

Citibank, N.A.,

as Administrative Agent

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Global Loans/Agency

Email: glagentofficeops@citi.com

Telephone No.: (302) 894-6010

Facsimile No.: (646) 274-5080

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to
Section [5.2] [6.13] of the Term Loan Credit Agreement dated as of January 2,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Beacon Roofing
Supply, Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto
and Citibank N.A., as Administrative Agent and Collateral Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

1. The Borrower hereby requests that the Lenders make [the Initial Term Loan]
[an Incremental Term Loan] to the Borrower in the aggregate principal amount of
$ ________. (Complete with an amount in accordance with Section 5.2 or
Section 6.13, as applicable, of the Credit Agreement.)

2. The Borrower hereby requests that such Term Loan(s) be made on the following
Business Day: ___________________. (Complete with a Business Day in accordance
with Section 5.2(a) of the Credit Agreement for the Initial Term Loan or
Section 6.13 of the Credit Agreement for an Incremental Term Loan).

3. The Borrower hereby requests that such Term Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Term Loan1

  

Interest Rate

  

Interest Period

(LIBOR

Rate Only)

   [Base Rate or LIBOR Rate]   

4. The aggregate principal amount of all Term Loans outstanding as of the date
hereof (including the Term Loan(s) requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

1  Complete with the Dollar amount of that portion of the overall Term Loan
requested that is to bear interest at the selected interest rate and/or Interest
Period (e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).



--------------------------------------------------------------------------------

5. All of the conditions applicable to the Term Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Term Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

BEACON ROOFING SUPPLY, INC. By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT C

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT D

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of: _____________

Citibank, N.A.,

as Administrative Agent

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Global Loans/Agency

Email: glagentofficeops@citi.com

Telephone No.: (302) 894-6010

Facsimile No.: (646) 274-5080

Ladies and Gentlemen:

This Notice of Prepayment is delivered to you pursuant to Section 5.4(a) of the
Term Loan Credit Agreement dated as of January 2, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Beacon Roofing Supply, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Citibank, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it will
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans] in the amount
of: _______________. (Complete with an amount in accordance with Section 5.4 of
the Credit Agreement.)

2. The Term Loan(s) to be prepaid consist of: [check each applicable box]

 

  •   the Initial Term Loan

 

  •   an Incremental Term Loan

3. The Borrower will repay the above-referenced Term Loans on the following
Business Day: _____________. (Complete with a date no earlier than (i) one
(1) Business Day subsequent to the date of this Notice of Prepayment with
respect to any Base Rate Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

BEACON ROOFING SUPPLY, INC. By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT E

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of: _____________

Citibank, N.A.,

as Administrative Agent

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Global Loans/Agency

Email: glagentofficeops@citi.com

Telephone No.: (302) 894-6010

Facsimile No.: (646) 274-5080

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 6.2 of the Term Loan Credit Agreement dated as of
January 2, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Beacon Roofing Supply, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

1. The Term Loan to which this Notice relates is [the Initial Term Loan] [an
Incremental Term Loan]. (Delete as applicable.)

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  •   Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

Outstanding principal balance:

   $ _______________________  

Principal amount to be converted:

   $ _______________________  

Requested effective date of conversion:

     _______________________  

Requested new Interest Period:

     _______________________  

 

  •   Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

Outstanding principal balance:

   $ _______________________  

Principal amount to be converted:

   $ _______________________  

Last day of the current Interest Period:

     _______________________  



--------------------------------------------------------------------------------

Requested effective date of conversion:

     _______________________  

 

  •   Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

Outstanding principal balance:

   $ _______________________  

Principal amount to be converted:

   $ _______________________  

Last day of the current Interest Period:

     _______________________  

Requested effective date of conversion:

     _______________________  

Requested new Interest Period:

     _______________________  

3. The aggregate principal amount of all Term Loans outstanding as of the date
hereof does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice
Conversion/Continuation as of the day and year first written above.

 

BEACON ROOFING SUPPLY, INC. By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT F

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of: _____________

The undersigned, on behalf of Beacon Roofing Supply, Inc., a Delaware
corporation (the “Borrower”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

1. This certificate is delivered to you pursuant to Section 9.2 of the Term Loan
Credit Agreement dated as of January 2, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Citibank,
N.A., as Administrative Agent and Collateral Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of ______________ and for the _______________ period[s] then ended and
such statements fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. As of the date of this certificate, the Borrower and its Subsidiaries are in
compliance with the covenants and restrictions contained in the Credit
Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

 

    

Consolidated EBITDA

   Quarter 1
ended
__/__/__    Quarter 2
ended
__/__/__    Quarter 3
ended
__/__/__    Quarter 4
ended
__/__/__    Total
(Quarters 1-4) (1)    Consolidated Net Income for such period                (2)
   The following amounts, without duplication, to the extent (except with
respect to clauses (l) and (m) below) deducted in determining Consolidated Net
Income for such period:                  

(a)    provision for all taxes (whether or not paid, estimated or accrued) based
on income, profits or capital (including penalties and interest, if any)

                 

(b)    Consolidated Interest Expense

                 

(c)    depreciation

                 

(d)    amortization (including amortization of goodwill and intangibles and
amortization and write-off of financing costs)

                 

(e)    any non-cash charge, write-down, expense or loss

                 

(f)     any expenses or charges related to any Asset Disposition, Equity
Issuance, Indebtedness or Investment, in each case permitted by this Agreement
(whether or not consummated or incurred, and including any offering or sale of
Capital Stock to the extent the proceeds thereof were intended to be contributed
to the equity capital of the Borrower or its Restricted Subsidiaries)

               .   

(g)    the amount of any loss attributable to non-controlling interests

              



--------------------------------------------------------------------------------

    

Consolidated EBITDA

   Quarter 1
ended
__/__/__    Quarter 2
ended
__/__/__    Quarter 3
ended
__/__/__    Quarter 4
ended
__/__/__    Total
(Quarters 1-4)   

(h)    all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or any Hedge Agreement or other
derivative instruments

                 

(i)     payments by (or allocations to) the Target Company for shared services,
corporate overhead and related expenses, in each case paid to (or allocated by)
any of CRH plc and its Affiliates on or prior to the Closing Date

                 

(j)     the amount of any restructuring charge or reserve or non-recurring
integration charges or reserves (including severance costs, costs associated
with office, facility and branch openings, closings and consolidations (in the
case of openings, incurred in connection with acquisitions and Investments) and
relocation costs)

                 

(k)    any costs or expenses incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Capital Stock of the Borrower (other than
Disqualified Capital Stock)

                 

(l)     proceeds from business interruption insurance (to the extent such
proceeds are not reflected as revenue or income in computing Consolidated Net
Income and only to the extent the losses or other reduction of net income to
which such proceeds are attributable are not otherwise added back in computing
Consolidated Net Income)

              



--------------------------------------------------------------------------------

    

Consolidated EBITDA

   Quarter 1
ended
__/__/__    Quarter 2
ended
__/__/__    Quarter 3
ended
__/__/__    Quarter 4
ended
__/__/__    Total
(Quarters 1-4)   

(m)   the amount of “run-rate” cost savings projected by the Borrower in good
faith to be realized as the result of (I) the Transactions or (II) actions taken
or to be taken on or prior to the date that is 24 months after the consummation
of any operational change and, in each case, prior to or during such period
(calculated on a pro forma basis as though such cost savings had been realized
on the first day of such period; it being understood that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
committed to be taken), net of the amount of actual benefits realized during
such period from such actions; provided that (A) a duly completed certificate
signed by a Responsible Officer of the Borrower shall be delivered to the
Administrative Agent together with the Officer’s Compliance Certificate required
to be delivered pursuant to Section 9.2(a) of the Credit Agreement, certifying
that such cost savings are reasonably anticipated to be realized as a result of
the Transactions or within 24 months after the consummation of any operational
change, as applicable, and are factually supportable as determined in good faith
by the Borrower, and (B) no cost savings shall be added pursuant to this clause
(m) to the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period and (C) projected amounts (not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to subclause (II) of this
clause (m) to the extent occurring more than eight full fiscal quarters after
the specified action taken in order to realize such projected cost savings

              



--------------------------------------------------------------------------------

    

Consolidated EBITDA

   Quarter 1
ended
__/__/__    Quarter 2
ended
__/__/__    Quarter 3
ended
__/__/__    Quarter 4
ended
__/__/__    Total
(Quarters 1-4) (3)    Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line
(2)(d) plus Line (2)(e) plus Line (2)(f) plus Line (2)(g) plus Line (2)(h) plus
Line 2(i) plus Line 2(j) plus Line (2)(k) plus Line (2)(l) plus Line (2)(m)   
            (4)    Pro Forma Calculations to Consolidated EBITDA, if applicable,
calculated in accordance with Section 1.11 of the Credit Agreement            
   (5)    Totals (Line (1) plus Line (3) plus or minus, as applicable, Line (4))
              



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate1

 

    

Excess Cash Flow

  

ECF Period

ended

__9/30/__

(1)    Consolidated EBITDA for such ECF Period    (2)    reductions to noncash
working capital of the Borrower and its Restricted Subsidiaries for such ECF
Period (i.e., the absolute value of the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such ECF Period;
provided that increases or decreases in working capital shall exclude: any
changes in Current Assets or Current Liabilities solely as a result of
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
during the applicable period and any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent)    (3)   
Line (1) plus Line (2)    (4)    The following amounts, without duplication   
  

(a)    the amount of any Taxes payable in cash by the Borrower and its
Restricted Subsidiaries with respect to such ECF Period

     

(b)    Consolidated Interest Expense for such ECF Period paid in cash

     

(c)    Capital Expenditures made in cash during such ECF Period, except to the
extent financed with the proceeds of Indebtedness, equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA

     

(d)    permanent repayments of Indebtedness (other than optional prepayments of
Term Loans pursuant to Section 5.4(a) of the Credit Agreement) made in cash by
the Borrower or any of its Restricted Subsidiaries during such ECF Period, but
only to the extent that the Indebtedness so prepaid by its terms cannot be
reborrowed or redrawn and such prepayments do not occur in connection with a
refinancing of all or any portion of such Indebtedness

     

(e)    additions to noncash working capital for such ECF Period (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such ECF Period; provided that increases or decreases in working
capital shall exclude any changes in Current Assets or Current Liabilities
solely as a result of acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during the applicable period and any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent)

  

 

1  This Schedule 2 to the Officer’s Compliance Certificate is to be delivered
annually in connection with the delivery of the Borrower’s audited financial
statements pursuant to Section 9.1(a) of the Credit Agreement.



--------------------------------------------------------------------------------

    

Excess Cash Flow

  

ECF Period

ended

__9/30/__

  

(f)     cash consideration paid during such ECF Period by the Borrower or any of
its Restricted Subsidiaries to make Permitted Acquisitions or other Investments
in third parties (other than any Restricted Subsidiary) permitted under
Section 10.3 of the Credit Agreement (except to the extent funded with the
proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA)

     

(g)    all other amounts added back to Consolidated Net Income for the purposes
of calculating Consolidated EBITDA to the extent paid in cash during such ECF
Period

   (5)    Line (4)(a) plus Line (4)(b) plus Line (4)(c) plus Line (4)(d) plus
Line (4)(e) plus Line (4)(f) plus
Line (4)(g)    (6)    Excess Cash Flow (Line (3) minus Line (5))   



--------------------------------------------------------------------------------

EXHIBIT G

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignee[s]2 hereunder are several and not joint.]3 Capitalized terms used but
not defined herein shall have the meanings given to them in the Term Loan Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto 3.    Borrower:    Beacon Roofing Supply, Inc.

 

 

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------

4.    Administrative Agent:    Citibank, N.A., as the Administrative Agent under
the Credit Agreement 5.    Credit Agreement:    The Term Loan Credit Agreement
dated as of January 2, 2018 among Beacon Roofing Supply, Inc., a Delaware
corporation, as the Borrower, the Lenders party thereto and Citibank, N.A., as
Administrative Agent and Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified) 6.    Assigned Interest:    See
Schedules attached hereto [7.    Trade Date:    ______________________]4

[Remainder of Page Intentionally Left Blank]

 

 

4  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date: ___________ ___ , 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

 

Name:

Title:

ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

CITIBANK, N.A., as Administrative Agent

 

By  

 

 

Name:

Title:

[Consented to:

 

BEACON ROOFING SUPPLY, INC., as Borrower]6 By:  

 

 

Name:

Title:

 

 

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. May also use a Master Consent.

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility

Assigned1

   Aggregate
Amount of
Commitment/
Term Loans for
all Lenders2      Amount of
Commitment/
Term Loans
Assigned3      Percentage
Assigned of
Commitment/
Term Loans4     CUSIP Number      $                       $                   
                      %       $                       $                        
                 %       $                       $                        
                 %   

 

[NAME OF ASSIGNEE]5

[and is an Affiliate/Approved Fund of [identify Lender]6]

By:  

 

  Title

 

 

 

 

 

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Term Loan
Commitment,” etc.)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Term
Loans of all Lenders thereunder.

5  Add additional signature blocks, as needed.

6  Select as appropriate.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under
Section 13.10(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to [Section 7.1] [Section 9.1]
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF US TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 2, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Beacon Roofing Supply, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Term Loan Note(s) evidencing such Term
Loan(s)) in respect of which it is providing this certificate, (b) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-US Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER] By:  

 

 

Name:

Title:

Date: ________ __, 20__



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF US TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 2, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Beacon Roofing Supply, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record, and beneficial
owner of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

 

Name:

Title:

Date: ________ __, 20__



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF US TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 2, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Beacon Roofing Supply, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

 

Name:

Title:

Date: ________ __, 20__



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF US TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For US Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 2, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Beacon Roofing Supply, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 6.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Term
Loan(s) (as well as any Term Loan Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Term Loan Note(s) evidencing such Term Loan(s)), (c) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

 

Name:

Title:

Date: ________ __, 20__



--------------------------------------------------------------------------------

EXHIBIT I

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF SOLVENCY CERTIFICATE



--------------------------------------------------------------------------------

SOLVENCY CERTIFICATE

[_______], 201[_]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 7.1(d)(iii) of the Term
Loan Credit Agreement, dated as of January 2, 2018 by and among Beacon Roofing
Supply, Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto
and Citibank, N.A., as Administrative Agent and Collateral Agent (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Credit
Agreement.

I, [            ], the Chief Financial Officer of the Borrower (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Borrower that as of the date hereof, after giving effect to the consummation of
the Transactions (including the consummation of the Closing Date Acquisition and
the other transactions contemplated by the Closing Date Acquisition Agreement,
the execution and delivery of the ABL Facility Documentation, the 2017 Senior
Notes and the Loan Documents, the making of the Term Loans and the use of
proceeds of such Term Loans on the date hereof):

1. The sum of the liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a Consolidated basis, does not exceed the fair value of
the present assets of the Borrower and its Subsidiaries, on a Consolidated
basis.

2. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a Consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.

3. The capital of the Borrower and its Subsidiaries, on a Consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.

4. The Borrower and its Subsidiaries, on a Consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts or other
liabilities, including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise).

5. The Borrower and its Subsidiaries, on a Consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.

6. For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.



--------------------------------------------------------------------------------

7. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in
Section 7.1(d) of the Credit Agreement and (iii) made such other investigations
and inquiries as the undersigned has deemed appropriate.

8. The financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were fair and reasonable when
made and were made in good faith and continue to be fair and reasonable as of
the date hereof.

9. The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Term Loans under the Credit Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

By:  

 

  Name:   Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT J

to

Term Loan Credit Agreement

dated as of January 2, 2018

by and among

Beacon Roofing Supply, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent and Collateral Agent

FORM OF INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

[Execution]

 

 

 

INTERCREDITOR AGREEMENT

dated as of

January 2, 2018

between

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent

and

CITIBANK, N.A.,

as Term Loan Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1. Definitions; Interpretation

     1  

1.1

 

Definitions

     1  

1.2

 

Terms Generally

     12  

Section 2. Lien Priorities

     12  

2.1

 

Acknowledgment of Liens

     12  

2.2

 

Relative Priorities

     12  

2.3

 

Prohibition on Contesting Liens

     14  

2.4

 

New Liens

     14  

Section 3. Enforcement

     15  

3.1

 

Exercise of Rights and Remedies

     15  

3.2

 

Release of Second Priority Liens

     19  

3.3

 

Insurance and Condemnation Awards

     20  

Section 4. Payments

     21  

4.1

 

Application of Proceeds

     21  

4.2

 

Payments Over

     22  

Section 5. Bailee for Perfection

     23  

5.1

 

Each Agent as Bailee

     23  

5.2

 

Transfer of Pledged Collateral

     23  

Section 6. Insolvency Proceedings

     25  

6.1

 

General Applicability

     25  

6.2

 

Use of Cash Collateral; Bankruptcy Financing

     26  

6.3

 

Relief from the Automatic Stay

     29  

6.4

 

Adequate Protection

     29  

6.5

 

Reorganization Securities

     32  

6.6

 

Separate Grants of Security and Separate Classes

     32  

6.7

 

Asset Dispositions

     32  

 

(i)



--------------------------------------------------------------------------------

6.8

 

Certain Waivers as to Section 1111(b)(2) of Bankruptcy Code

     33  

6.9

 

Avoidance Issues

     33  

6.10

 

Other Bankruptcy Laws

     33  

6.11

 

Post-Petition Claims

     34  

6.12

 

Plan Support

     34  

Section 7. Term Loan Lenders’ Purchase Option

     34  

7.1

 

Exercise of Option

     34  

7.2

 

Pro Rata Offer

     34  

7.3

 

Purchase and Sale

     35  

7.4

 

Payment of Purchase Price

     35  

7.5

 

Representations Upon Purchase and Sale

     36  

7.6

 

Notice from ABL Agent Prior to Enforcement Action

     36  

Section 8. ABL Lenders’ Purchase Option

     36  

8.1

 

Exercise of Option

     36  

8.2

 

Pro Rata Offer

     37  

8.3

 

Purchase and Sale

     37  

8.4

 

Payment of Purchase Price

     37  

8.5

 

Representations Upon Purchase and Sale

     38  

8.6

 

Notice from Term Loan Agent Prior to Enforcement Action

     38  

Section 9. Access and Use of Term Loan Priority Collateral

     38  

9.1

 

Access and Use Rights of ABL Agent

     38  

9.2

 

Responsibilities of ABL Secured Parties

     40  

9.3

 

Grantor Consent

     40  

Section 10. Reliance; Waivers; Etc.

     40  

10.1

 

Reliance

     40  

10.2

 

No Warranties or Liability

     41  

10.3

 

No Waiver of Lien Priorities

     42  

10.4

 

Obligations Unconditional

     42  

10.5

 

Amendments to ABL Documents

     43  

10.6

 

Amendments to Term Loan Documents

     43  

 

(ii)



--------------------------------------------------------------------------------

Section 11. Miscellaneous

     44  

11.1

 

Conflicts

     44  

11.2

 

Continuing Nature of this Agreement; Severability

     44  

11.3

 

Refinancing

     45  

11.4

 

Amendments; Waivers

     46  

11.5

 

Subrogation

     46  

11.6

 

Notices

     46  

11.7

 

Further Assurances

     47  

11.8

 

Consent to Jurisdiction; Waiver of Jury Trial

     48  

11.9

 

Governing Law

     48  

11.10

 

Binding on Successors and Assigns

     48  

11.11

 

Specific Performance

     48  

11.12

 

Section Titles

     49  

11.13

 

Counterparts

     49  

11.14

 

Authorization

     49  

11.15

 

No Third Party Beneficiaries

     49  

11.16

 

Additional Grantors

     49  

 

(iii)



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT, dated as of January 2, 2018, is by and between
Wells Fargo Bank, National Association, in its capacity as ABL Agent (as
hereinafter defined) pursuant to the ABL Agreement (as hereinafter defined)
acting for and on behalf of the ABL Secured Parties (as hereinafter defined),
and Citibank, N.A., in its capacity as Term Loan Agent (as hereinafter defined)
pursuant to the Term Loan Agreement (as hereinafter defined) acting for and on
behalf of the Term Loan Secured Parties (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Beacon Roofing Supply, Inc., a Delaware corporation (“Holdings”), and
the subsidiaries of Holdings set forth on Exhibit A hereto, as borrowers, have
entered into a secured revolving credit facility with ABL Agent and the lenders
and other parties for whom it is acting as agent as set forth in the ABL
Agreement (as hereinafter defined) pursuant to which such lenders have made and
from time to time may make loans and provide other financial accommodations to
such borrowers, which are guaranteed by Holdings and certain other subsidiaries
of Holdings and secured by certain of the assets of the Grantors (as hereinafter
defined);

WHEREAS, Holdings, as borrower, and the other Grantors, as guarantors, have
entered into a secured term loan facility with Term Loan Agent and the lenders
and other parties for whom it is acting as agent as set forth in the Term Loan
Agreement (as hereinafter defined) pursuant to which such lenders have made term
loans to Holdings, which are guaranteed by the other Grantors and secured by
certain of the assets of Grantors; and

WHEREAS, ABL Agent, for itself and on behalf of the other ABL Secured Parties,
and Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, desire to enter into this Agreement (as hereinafter defined) to
(i) confirm the relative priority of the security interests of ABL Agent and
Term Loan Agent in the assets and properties of Grantors, (ii) provide for the
orderly sharing among the ABL Secured Parties and the Term Loan Secured Parties,
in accordance with such priorities, of proceeds of such assets and properties
upon any foreclosure thereon or other disposition thereof and (iii) address
related matters.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Interpretation

1.1 Definitions. All terms defined in the UCC and not defined in this Agreement
have the meanings specified in the UCC. As used in this Agreement, the following
terms have the meanings specified below:



--------------------------------------------------------------------------------

“ABL Agent” shall mean Wells Fargo Bank, National Association, in its capacity
as administrative and collateral agent pursuant to the ABL Documents acting for
and on behalf of the other ABL Secured Parties, and any successor or permitted
replacement agent.

“ABL Agreement” shall mean the Amended and Restated Credit Agreement, dated of
even date herewith, by and among Grantors, ABL Agent and ABL Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced or otherwise replaced in accordance with the terms
of this Agreement.

“ABL Bank Products” shall mean any one or more of the following financial
products or accommodations extended to a Grantor by an ABL Bank Product
Provider: (a) credit cards (including commercial cards (and so-called “purchase
cards”, “procurement cards” or “p-cards”)), (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) any cash management or related
services, including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements or (f) transactions under Hedge Agreements.

“ABL Bank Product Agreement” shall mean those agreements entered into from time
to time by any Grantor with an ABL Bank Product Provider in connection with the
obtaining of any of the ABL Bank Products.

“ABL Bank Product Obligations” shall mean all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by any Grantor to
an ABL Bank Product Provider pursuant to or evidenced by the ABL Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that any Grantor is obligated
to reimburse to an ABL Bank Product Provider as a result of such Person
purchasing participations or executing indemnities or reimbursement obligations
with respect to the ABL Bank Products provided to any Grantor pursuant to the
ABL Bank Product Agreements.

“ABL Bank Product Provider” shall mean a “Bank Product Provider” as such term is
defined in the ABL Agreement as in effect on the date hereof.

“ABL Cap” shall mean $1,900,000,000; provided, that, if an ABL DIP Financing is
provided in accordance with the terms of Section 6.2(a), the ABL Cap shall be
$2,090,000,000.

“ABL Cash Collateral” shall have the meaning set forth in Section 6.2(a) hereof.

“ABL Debt” shall mean all “Obligations” as such term is defined in the ABL
Agreement, including obligations, liabilities and indebtedness of every kind,
nature and description owing by any Grantor to any ABL Secured Party, including
principal, interest, charges, fees, premiums, indemnities and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under any of the ABL Documents, ABL Bank Product Obligations and ABL
Hedge Obligations, in each case whether now existing or hereafter arising,
whether arising

 

2



--------------------------------------------------------------------------------

before, during or after the initial or any renewal or replacement term of the
ABL Documents or after the commencement of any case with respect to any Grantor
under the Bankruptcy Code or any other Bankruptcy Law or any other Insolvency
Proceeding (and including, any principal, interest, fees, costs, expenses and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured; provided, that, Excess ABL Debt shall not
constitute ABL Debt.

“ABL DIP Financing” shall have the meaning set forth in Section 6.2(a) hereof.

“ABL Documents” shall mean, collectively, the ABL Agreement and all agreements,
documents and instruments at any time executed and/or delivered by any Grantor
or any other Person to, with or in favor of any ABL Secured Party in connection
therewith or related thereto, as all of the foregoing now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated, refinanced,
replaced or restructured (in whole or in part and including any agreements with,
to or in favor of any other lender or group of lenders, or agent of any such
other lender or group of lenders, that at any time refinances, replaces or
succeeds to all or any portion of the ABL Debt) in accordance with the terms of
this Agreement.

“ABL Event of Default” shall mean any “Event of Default” as such term is defined
in the ABL Agreement.

“ABL Hedge Obligations” shall mean the due and punctual payment and performance
of all obligations of each Grantor under each Hedge Agreement (other than any
Excluded Swap Obligations) that is entered into with any ABL Hedge Provider if
Holdings designates such ABL Hedge Provider as an ABL Secured Party with respect
to such Hedge Agreement in a written notice to ABL Agent at the time or promptly
after such Hedge Agreement is entered into (or, with respect to any such Hedge
Agreement in effect on the date hereof, on or prior to the date hereof).

“ABL Hedge Provider” shall mean a “Hedge Provider” as such term is defined in
the ABL Agreement as in effect on the date hereof.

“ABL Lenders” shall mean, collectively, any person party to any ABL Document as
lender (and including any other lender or group of lenders that at any time
refinances, replaces or succeeds to all or any portion of the ABL Debt or is
otherwise party to any ABL Document as a lender); sometimes being referred to
herein individually as an “ABL Lender”.

“ABL Priority Collateral” shall mean the Collateral described on Annex A hereto.

“ABL Purchase Event” shall have the meaning set forth in Section 8.1 hereof.

“ABL Secured Parties” shall mean, collectively, (a) ABL Agent, (b) the ABL
Lenders, (c) the issuing bank or banks of letters of credit or similar or
related instruments under the ABL Agreement, (d) each other person to whom any
of the ABL Debt (including ABL Debt constituting ABL Bank Product Obligations
owing to any ABL Bank Product Provider or ABL Hedge Obligations owing to any ABL
Hedge Provider) is owed and (e) the successors, replacements and assigns of each
of the foregoing; sometimes being referred to herein individually as an “ABL
Secured Party”.

 

3



--------------------------------------------------------------------------------

“Access Period” shall have the meaning set forth in Section 9.1(b) hereof.

“Additional Term Debt” shall have the meaning set forth in Section 11.4(b)
hereof.

“Agents” shall mean, collectively, ABL Agent and Term Loan Agent, sometimes
being referred to herein individually as an “Agent”.

“Agreement” shall mean this Intercreditor Agreement, as the same now exists or
may hereafter be amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced from time to time in accordance with the
terms hereof.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.

“Bankruptcy Law” shall mean the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Winding-Up and Restructuring Act (Canada), the Companies’
Creditor Arrangement Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect.

“Borrowers” shall mean, collectively, (a) for purposes of Term Loan Debt,
Holdings, (b) for purposes of ABL Debt, the Subsidiaries of Holdings set forth
on Exhibit A hereto, (c) any other person that at any time after the date hereof
becomes a party to the ABL Agreement or the Term Loan Agreement as a borrower
thereunder, and (d) their respective successors and assigns; sometimes being
referred to herein individually as a “Borrower”.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which a Lien has been granted (or has been purported to be granted)
to secure any ABL Debt, Excess ABL Debt, Term Loan Debt or Excess Term Loan
Debt.

 

4



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.) and any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.

“Discharge of ABL Debt” shall mean, subject to Sections 6.9 and 11.3 hereof:

(a) the payment in full in cash of the principal and interest (including any
interest which would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case) constituting ABL Debt;

(b) the payment in full in cash of all other ABL Debt that is due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (including any such amounts which would accrue and become due but for
the commencement of an Insolvency Proceeding, whether or not such amounts are
allowed or allowable in whole or in part in such case), other than obligations
described in clause (c) below;

(c) (i) the delivery to ABL Agent, or at ABL Agent’s option, each Issuing Bank
(as such term is defined in the ABL Agreement) of cash collateral, or at ABL
Agent’s option, the delivery to ABL Agent (or at its option, each Issuing Bank)
of a letter of credit payable to ABL Agent (or at ABL Agent’s option, such
Issuing Bank) issued by a bank reasonably acceptable to ABL Agent (or if issued
to such Issuing Bank, a bank reasonably acceptable to such Issuing Bank) in form
and substance reasonably satisfactory to ABL Agent (or if issued to such Issuing
Bank, in form and substance reasonably acceptable to such Issuing Bank), in
either case in respect of letters of credit, banker’s acceptances or similar or
related instruments issued under the ABL Documents (in such amount as required
by the ABL Documents but not to exceed one hundred five percent (105%) of the
amount of such letters of credit, banker’s acceptances or similar or related
instruments), (ii) the delivery of cash collateral in respect of ABL Bank
Product Obligations or ABL Hedge Obligations owing to any ABL Secured Party (or,
at the option of the ABL Secured Party with respect to such ABL Bank Product
Obligations or ABL Hedge Obligations, the termination of the applicable Hedge
Agreements, ABL Bank Product Agreement or cash management or other arrangements
and the payment in full in cash of the ABL Debt due and payable in connection
with such termination or the execution and implementation of alternative
arrangements satisfactory to the applicable ABL Secured Party), and (iii) the
delivery of cash collateral to ABL Agent, or at ABL Agent’s option, the delivery
to ABL Agent of a letter of credit payable to ABL Agent issued by a bank
reasonably acceptable to ABL Agent in form and substance reasonably satisfactory
to ABL Agent, in respect of continuing obligations of ABL Agent and ABL Lenders
under control agreements and other contingent ABL Debt for which a claim or
demand for payment has been made at such time or in respect of matters or
circumstances known to an ABL Secured Party at the time, of which such ABL
Secured Party has informed ABL Agent and which are reasonably expected to result
in any loss, cost, damage or expense (including attorneys’ fees and legal
expenses) to any ABL Secured Party for which such ABL Secured Party is entitled
to indemnification by any Grantor; and

(d) the termination of the commitments of the ABL Lenders and the financing
arrangements provided by ABL Agent and the ABL Lenders to Grantors under the ABL
Documents.

 

5



--------------------------------------------------------------------------------

“Discharge of Term Loan Debt” shall mean, subject to Sections 6.9 and 11.3
hereof:

(a) the payment in full in cash of the principal and interest (including any
interest which would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case) constituting Term Loan Debt;

(b) the payment in full in cash of all other Term Loan Debt that is due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (including any such amounts which would accrue and become
due but for the commencement of an Insolvency Proceeding, whether or not such
amounts are allowed or allowable in whole or in part in such case), other than
obligations described in clause (c) below;

(c) the delivery to Term Loan Agent of cash collateral, or at Term Loan Agent’s
option, the delivery to Term Loan Agent of a letter of credit payable to Term
Loan Agent issued by a bank reasonably acceptable to Term Loan Agent and in form
and substance reasonably satisfactory to Term Loan Agent, in either case in
respect of contingent Term Loan Debt for which a claim or demand for payment has
been made at such time or in respect of matters or circumstances known to a Term
Loan Secured Party at the time, of which such Term Loan Secured Party has
informed Term Loan Agent and which are reasonably expected to result in any
loss, cost, damage or expense (including attorneys’ fees and legal expenses) to
any Term Loan Secured Party for which such Term Loan Secured Party is entitled
to indemnification by any Grantor; and

(d) the termination of the commitments of the Term Loan Lenders and the
financing arrangements provided by Term Loan Agent and the Term Loan Lenders to
Grantors under the Term Loan Documents.

“Disposition” or “Dispose” shall mean the sale, transfer or other disposition of
any Property of any Person (including any sale and leaseback transaction, the
sale of any Capital Stock owned by such Person and any issuance of Capital Stock
by any subsidiary of such Person to any other Person).

“Enforcement Expenses” shall mean all costs, expenses or fees (including fees
incurred by any Agent or any attorneys or other agents or consultants retained
by such Agent) that any Agent or any other Secured Party (to the extent such
costs, expenses or fees are reimbursable under the terms of the ABL Agreement or
the Term Loan Agreement, as applicable) may suffer or incur after the occurrence
of an Event of Default on account or in connection with (a) the repossession,
storage, repair, appraisal, insuring, completion of the manufacture of,
preparing for sale, advertising for sale, selling, collecting or otherwise
preserving or realizing upon any Collateral, (b) the settlement or satisfaction
of any prior Lien or other encumbrance upon any Collateral or (c) the
enforcement of any of the ABL Documents or the Term Loan Documents, as the case
may be.

“Event of Default” shall mean, an ABL Event of Default or a Term Loan Event of
Default, as the case may be.

 

6



--------------------------------------------------------------------------------

“Excess ABL Debt” shall mean the amount equal to: (a) the sum of: (i) the
portion of the principal amount of the loans outstanding under the ABL
Agreement, plus (ii) the undrawn amount of all outstanding letters of credit
issued pursuant to the ABL Agreement, plus (iii) the unreimbursed amount of all
draws under such letters of credit that, in the aggregate for amounts described
in clauses (i), (ii) and (iii), is in excess of the ABL Cap, plus (b) without
duplication, the portion of accrued and unpaid interest and fees on account of
such portion of the loans and letters of credit described in clause (a);
provided, that, interest, fees, costs and expenses (excluding the interest and
fees described in clause (b) above but including Enforcement Expenses) shall not
constitute Excess ABL Debt regardless of whether such amounts are added to the
principal balance of the loans pursuant to the ABL Documents and in no event
shall the term Excess ABL Debt be construed to include ABL Bank Product
Obligations or ABL Hedge Obligations.

“Excess Term Loan Debt” shall mean the amount equal to (a) the portion of the
principal amount of the loans outstanding under the Term Loan Agreement that is
in excess of the Term Loan Cap, plus (b) without duplication, the portion of
accrued and unpaid interest and fees on account of such portion of the loans
described in clause (a); provided, that, interest, fees, costs and expenses
(excluding the interest and fees described in clause (b), but including
Enforcement Expenses) shall not constitute Excess Term Loan Debt regardless of
whether such amounts are added to the principal balance of the loans pursuant to
the Term Loan Documents.

“Excluded Assets” shall mean (a) with respect to any Term Loan Priority
Collateral, any “Excluded Assets” as such term is defined in the Term Loan
Documents as in effect on the date hereof or (b) with respect to any ABL
Priority Collateral, any “Excluded Assets” as such term is defined in the ABL
Documents as in effect on the date hereof.

“Excluded Swap Obligation” shall mean, with respect to any Grantor, any Swap
Obligation if, and to the extent that, any guarantee by such Grantor of, or the
grant by such Grantor of a security interest to secure, such Swap Obligation (or
any guarantee thereof) under any ABL Document is or becomes unlawful under the
Commodity Exchange Act or any rule or regulation promulgated thereunder (or the
application or official interpretation of any provision thereof) by virtue of
such Grantor’s failure for any reason not to constitute an “eligible contract
participant” as such term is defined in the Commodity Exchange Act at the time
any such ABL Document becomes effective with respect to such related Swap
Obligation.

“Exigent Circumstance” shall mean an event or circumstance that materially and
imminently threatens the ability of ABL Agent or Term Loan Agent, as the case
may be, to realize upon all or a material portion of the ABL Priority Collateral
or the Term Loan Priority Collateral, as the case may be, including fraudulent
removal, concealment, destruction (other than to the extent covered by
insurance), material waste or abscondment thereof.

“Foreign Grantor” shall mean any Grantor that is organized under the laws of a
jurisdiction other than any U.S. state or the District of Columbia.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Grantors” shall mean, collectively, Holdings and each Subsidiary of Holdings
that shall have granted a Lien on any of its assets to secure any ABL Debt or
Term Loan Debt, together with their respective successors and assigns; sometimes
being referred to herein individually as a “Grantor”.

“Guarantors” shall mean (a) with respect to Term Loan Debt, (i) the Subsidiaries
of Holdings set forth on Exhibit B hereto under the caption “Term Loan Facility
Guarantors” and (ii) any other person that at any time after the date hereof
becomes a guarantor in favor of Term Loan Agent or the other Term Loan Secured
Parties in respect of any of the Term Loan Debt, (b) with respect to ABL Debt,
(i) Holdings and the Subsidiaries of Holdings set forth on Exhibit B hereto
under the caption “ABL Facility Guarantors” and (ii) any other person that at
any time after the date hereof becomes a guarantor in favor of ABL Agent or the
other ABL Secured Parties in respect of any of the ABL Debt and (c) their
respective successors and assigns; sometimes being referred to herein
individually as a “Guarantor”.

“Hedge Agreement” shall mean any “Hedge Agreement” as such term is defined in
the ABL Agreement as in effect on the date hereof.

“Holdings” shall have the meaning set forth in the introductory statements
hereto.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law with respect to any Grantor, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization, restructuring,
power of sale, moratorium, relief of debtors, marshaling of assets, composition
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets, (c) any proceeding seeking the appointment of
any trustee, Receiver, custodian or other insolvency official with similar
powers with respect to any Grantor or any or all of its assets or properties,
(d) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (e) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.

“Lien” shall mean, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

“PPSA” shall have the meaning specified in the definition of “UCC”.

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

8



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning set forth in Section 5.1(a) hereof.

“Proceeds” or “proceeds” shall mean all “proceeds” as defined in Article 9 of
the UCC, and in any event, shall include, (a) whatever is receivable or received
when Collateral or proceeds are sold, exchanged, collected or otherwise disposed
of, whether such disposition is voluntary or involuntary and (b) any payment or
distribution made in respect of Collateral in an Insolvency Proceeding.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.

“Purchasing ABL Secured Parties” shall have the meaning set forth in Section 8.1
hereof.

“Purchasing Term Loan Secured Parties” shall have the meaning set forth in
Section 7.1 hereof.

“Receiver” shall mean a receiver, interim receiver, receiver and manager,
liquidator, trustee in bankruptcy or similar Person.

“Recovery” shall have the meaning set forth in Section 6.9 hereof.

“Refinance” or “refinance” shall mean, in respect of any of indebtedness, to
refinance, replace, refund or repay, or to issue other indebtedness or enter
into alternative financing arrangements, in exchange or replacement for, such
indebtedness in whole or in part, including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case,
after the original instrument giving rise to such indebtedness has been
terminated. “Refinanced” or “refinanced” and “Refinancing” or “refinancing”
shall have correlative meanings.

“Secured Parties” shall mean, collectively, the ABL Secured Parties and the Term
Loan Secured Parties; sometimes being referred to herein individually as a
“Secured Party”.

“Subsidiary” shall mean, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Holdings.

“Swap Obligation” shall mean, with respect to any Grantor, any obligation to pay
or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

9



--------------------------------------------------------------------------------

“Term Loan Agent” shall mean Citibank, N.A., in its capacity as administrative
and collateral agent pursuant to the Term Loan Documents acting for and on
behalf of the other Term Loan Secured Parties and any successor or permitted
replacement agent.

“Term Loan Agreement” shall mean the Term Loan Credit Agreement, dated of even
date herewith, by and among Holdings, Term Loan Agent and Term Loan Lenders, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced or otherwise replaced in accordance with
the terms of this Agreement.

“Term Loan Cap” shall mean $970,000,000 plus the “Maximum Incremental Amount” as
such term is defined in the Term Loan Agreement on the date hereof except for
this purpose substituting “$742,500,000” for the “$675,000,000” set forth in
clause (i)(a) therein (or, in the event that the Term Loan Agreement is
hereafter amended, modified, supplemented, extended, renewed, restated,
refinanced or otherwise replaced, such other comparable term contained in such
Term Loan Agreement, so long as the amount under such comparable term does not
exceed the amount that would have been the “Maximum Incremental Amount” (as such
term is defined in the Term Loan Agreement on the date hereof and taking into
account the substitution provided for above) determined in accordance with such
definition as of the date of the applicable incurrence); provided, that, if a
Term Loan DIP Financing is provided in accordance with the terms of
Section 6.2(b), the Term Loan Cap shall be “$171,250,000” greater than the
amount otherwise provided above.

“Term Loan Cash Collateral” shall have the meaning set forth in Section 6.2(b)
hereof.

“Term Loan Debt” shall mean all “Obligations” as such term is defined in the
Term Loan Agreement, including obligations, liabilities and indebtedness of
every kind, nature and description owing by any Grantor to any Term Loan Secured
Party, including principal, interest, charges, fees, premiums, indemnities and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under any of the Term Loan Documents, in each case whether
now existing or hereafter arising, whether arising before, during or after the
initial or any renewal or replacement term of the Term Loan Documents or after
the commencement of any case with respect to any Grantor under the Bankruptcy
Code or any other Bankruptcy Law or any other Insolvency Proceeding (and
including, any principal, interest, fees, costs, expenses and other amounts
which would accrue and become due but for the commencement of such case, whether
or not such amounts are allowed or allowable in whole or in part in such case or
similar proceeding), whether direct or indirect, absolute or contingent, joint
or several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured; provided, that, Excess Term Loan Debt shall not constitute
Term Loan Debt.

“Term Loan DIP Financing” shall have the meaning set forth in Section 6.2(b)
hereof.

“Term Loan Documents” shall mean, collectively, the Term Loan Agreement and all
agreements, documents and instruments at any time executed and/or delivered by
any Grantor or any other Person to, with or in favor of any Term Loan Secured
Party in connection therewith or related thereto, as all of the foregoing now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated, refinanced, replaced or restructured (in whole or in part and
including any agreements with, to or in favor of any other lender or group of
lenders, or agent of any such other lender or group of lenders, that at any time
refinances, replaces or succeeds to all or any portion of the Term Loan Debt) in
accordance with the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

“Term Loan Event of Default” shall mean any “Event of Default” as such term is
defined in the Term Loan Agreement.

“Term Loan Grantors” shall mean, collectively, Holdings and each Subsidiary of
Holdings that shall have granted a Lien on any of its assets to secure any Term
Loan Debt, together with their respective successors and assigns; sometimes
being referred to herein individually as a “Term Loan Grantor”.

“Term Loan Lenders” shall mean, collectively, any person party to any Term Loan
Document as lender (and including any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the Term Loan
Debt or is otherwise party to any Term Loan Document as a lender); sometimes
being referred to herein individually as a “Term Loan Lender”.

“Term Loan Priority Collateral” shall mean the Collateral described on Annex B
hereto.

“Term Loan Priority Collateral Pledged Account” shall mean an account of the
Term Loan Grantors subject to a control agreement in favor of Term Loan Agent
and ABL Agent, which is intended to exclusively contain the identifiable
proceeds of Term Loan Priority Collateral.

“Term Loan Purchase Event” shall have the meaning set forth in Section 7.1
hereof.

“Term Loan Secured Parties” shall mean, collectively, (a) Term Loan Agent,
(b) the Term Loan Lenders, (c) each other person to whom any of the Term Loan
Debt is owed and (d) the successors, replacements and assigns of each of the
foregoing; sometimes being referred to herein individually as a “Term Loan
Secured Party”.

“Third Party Purchaser” shall have the meaning set forth in Section 9.1 hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.
For the purposes hereof, as to Property for which the Personal Property Security
Act and regulations thereunder, as in effect from time to time, of any
jurisdiction (“PPSA”) shall govern the attachment, perfection or priority of any
Lien or any remedies, UCC shall include the PPSA.

 

11



--------------------------------------------------------------------------------

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, subject to any limitations thereon set forth
herein, (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, and as to any Borrower, any Guarantor or
any other Grantor shall be deemed to include a receiver, trustee or
debtor-in-possession on behalf of any of such person or on behalf of any such
successor or assign, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections shall be construed to refer to Sections of this Agreement and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2. Lien Priorities

2.1 Acknowledgment of Liens.

(a) ABL Agent, on behalf of itself and each other ABL Secured Party, hereby
acknowledges that Term Loan Agent, acting for and on behalf of itself and the
other Term Loan Secured Parties, has been granted Liens upon all of the
Collateral of the Term Loan Grantors pursuant to the Term Loan Documents to
secure the Term Loan Debt and the Excess Term Loan Debt. As of the date hereof,
Term Loan Agent has not been granted any Liens on the assets of any Foreign
Grantors or any Capital Stock owned by Holdings or any Subsidiary of Holdings
issued by a Foreign Grantor.

(b) Term Loan Agent, on behalf of itself and each other Term Loan Secured Party,
hereby acknowledges that ABL Agent, acting for and on behalf of itself and the
other ABL Secured Parties, has been granted Liens upon all of the Collateral of
the Grantors pursuant to the ABL Documents to secure the ABL Debt and the Excess
ABL Debt.

2.2 Relative Priorities.

(a) Notwithstanding the date, manner or order of grant, attachment or perfection
of any Liens granted to ABL Agent or the other ABL Secured Parties or Term Loan
Agent or the other Term Loan Secured Parties and notwithstanding any provision
of the UCC, or any applicable law or any provisions of the ABL Documents or the
Term Loan Documents or any defect or deficiencies in, or failure to grant or
perfect, any Liens or the failure of such Liens to attach or any other
circumstance whatsoever, Term Loan Agent, on behalf of itself and the other Term
Loan Secured Parties, and ABL Agent, on behalf of itself and the other ABL
Secured Parties, hereby agree that:

 

12



--------------------------------------------------------------------------------

(i) subject to clauses (iii) and (v), any Lien on the ABL Priority Collateral
securing the ABL Debt now or hereafter held by or for the benefit or on behalf
of any ABL Secured Party or any agent or trustee therefor shall be senior in
right, priority, operation, effect and in all other respects to any Lien on the
ABL Priority Collateral securing the Term Loan Debt or the Excess Term Loan Debt
now or hereafter held by or for the benefit or on behalf of any Term Loan
Secured Party or any agent or trustee therefor and any Lien on the ABL Priority
Collateral securing any of the Term Loan Debt or the Excess Term Loan Debt now
or hereafter held by or for the benefit or on behalf of any Term Loan Secured
Party or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the ABL Priority Collateral securing
any ABL Debt;

(ii) subject to clauses (iv) and (vi), any Lien on the Term Loan Priority
Collateral securing the Term Loan Debt now or hereafter held by or for the
benefit or on behalf of any Term Loan Secured Party or any agent or trustee
therefor shall be senior in right, priority, operation, effect and in all other
respects to any Lien on the Term Loan Priority Collateral securing the ABL Debt
or the Excess ABL Debt now or hereafter held by or for the benefit or on behalf
of any ABL Secured Party or any agent or trustee therefor and any Lien on the
Term Loan Priority Collateral securing any of the ABL Debt or the Excess ABL
Debt now or hereafter held by or for the benefit or on behalf of any ABL Secured
Party or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Term Loan Priority Collateral
securing any Term Loan Debt;

(iii) any Lien on the ABL Priority Collateral securing Excess ABL Debt now or
hereafter held by or for the benefit or on behalf of any ABL Secured Party or
any agent or trustee therefor shall be junior and subordinate in right,
priority, operation, effect and in all other respects to any Lien on the ABL
Priority Collateral securing Term Loan Debt now or hereafter held by or for the
benefit or on behalf of any Term Loan Secured Party or any agent or trustee
therefor and any Lien on the ABL Priority Collateral securing any of the Term
Loan Debt now or hereafter held by or for the benefit or on behalf of any Term
Loan Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
senior in all respects to all Liens on the ABL Priority Collateral securing any
Excess ABL Debt;

(iv) any Lien on the Term Loan Priority Collateral securing Excess Term Loan
Debt now or hereafter held by or for the benefit or on behalf of any Term Loan
Secured Party or any agent or trustee therefor shall be junior and subordinate
in right, priority, operation, effect and in all other respects to any Lien on
the Term Loan Priority Collateral securing ABL Debt now or hereafter held by or
for the benefit or on behalf of any ABL Secured Party or any agent or trustee
therefor and any Lien on the Term Loan Priority Collateral securing any of the
ABL Debt now or hereafter held by or for the benefit or on behalf of any ABL
Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
senior in all respects to all Liens on the Term Loan Priority Collateral
securing any Excess Term Loan Debt;

(v) any Lien on the ABL Priority Collateral securing Excess ABL Debt now or
hereafter held by or for the benefit or on behalf of any ABL Secured Party or
any agent or trustee therefor shall be senior in right, priority, operation,
effect and in all other respects to any Lien on

 

13



--------------------------------------------------------------------------------

the ABL Priority Collateral securing Excess Term Loan Debt now or hereafter held
by or for the benefit or on behalf of any Term Loan Secured Party or any agent
or trustee therefor and any Lien on the ABL Priority Collateral securing any of
the Excess Term Loan Debt now or hereafter held by or for the benefit or on
behalf of any Term Loan Secured Party or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the ABL Priority Collateral securing any Excess ABL Debt now or
hereafter held by or for the benefit or on behalf of any ABL Secured Party or
any agent or trustee therefor; and

(vi) any Lien on the Term Loan Priority Collateral securing Excess Term Loan
Debt now or hereafter held by or for the benefit or on behalf of any Term Loan
Secured Party or any agent or trustee therefor shall be senior in right,
priority, operation, effect and in all other respects to any Lien on the Term
Loan Priority Collateral securing Excess ABL Debt now or hereafter held by or
for the benefit or on behalf of any ABL Secured Party or any agent or trustee
therefor and any Lien on the Term Loan Priority Collateral securing any of the
Excess ABL Debt now or hereafter held by or for the benefit or on behalf of any
ABL Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Term Loan Priority
Collateral securing any Excess Term Loan Debt now or hereafter held by or for
the benefit or on behalf of any Term Loan Secured Party or any agent or trustee
therefor.

(b) As between ABL Secured Parties and Term Loan Secured Parties, the terms of
this Agreement, including the priorities set forth above, shall govern even if
part or all of the ABL Debt or Term Loan Debt or the Liens securing payment and
performance thereof are not perfected or are subordinated, avoided, disallowed,
set aside or otherwise invalidated in any judicial proceeding or otherwise.

2.3 Prohibition on Contesting Liens. Each of ABL Agent, for itself and on behalf
of the other ABL Secured Parties, and Term Loan Agent, for itself and on behalf
of the other Term Loan Secured Parties, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the perfection, priority,
validity or enforceability of a Lien held, or purported to be held, by or for
the benefit or on behalf of any Term Loan Secured Party in any Collateral or by
or on behalf of any ABL Secured Party in any Collateral, as the case may be;
provided, that, nothing in this Agreement shall be construed to prevent or
impair the rights of any ABL Secured Party or Term Loan Secured Party to enforce
this Agreement.

2.4 New Liens. The parties hereto agree that it is their intention that the
Collateral of the Term Loan Grantors securing the Term Loan Debt and the ABL
Debt be identical. For the avoidance of doubt, the Collateral of a Foreign
Grantor that is a CFC or a Grantor that is a FSHCO may secure all or any portion
of the ABL Debt and not the Term Loan Debt (but in any event subject to the
requirements set forth in the Term Loan Agreement). For purposes of this
Section 2.4, the term “CFC” means a Foreign Grantor that is treated as a
corporation for U.S. federal income tax purposes and the term “FSHCO” means any
Grantor substantially all of the assets of which are Capital Stock of one or
more CFCs. In furtherance of the foregoing, the parties hereto agree, subject to
the other provisions of this Agreement, upon request by ABL Agent or Term Loan
Agent, to cooperate in good faith (and to direct their counsel to cooperate in

 

14



--------------------------------------------------------------------------------

good faith) from time to time in order to determine the specific items of
Collateral of the Term Loan Grantors included in the ABL Priority Collateral and
the Term Loan Priority Collateral and the steps taken to perfect their
respective Liens thereon and the identity of the respective parties obligated
under the Term Loan Documents and the ABL Documents.

Section 3. Enforcement

3.1 Exercise of Rights and Remedies.

(a) So long as the Discharge of ABL Debt has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, Term Loan
Agent, for itself and on behalf of the other Term Loan Secured Parties:

(i) will not enforce or exercise, or seek to enforce or exercise, any rights or
remedies (including any right of setoff, other than for the avoidance of doubt,
with respect to the Term Loan Priority Collateral Pledged Account, or
notification of account debtors) with respect to any ABL Priority Collateral
(including the enforcement of any right under any lockbox agreement, account
control agreement, landlord waiver or bailee’s letter or any similar agreement
or arrangement, in each case relating to ABL Priority Collateral, to which Term
Loan Agent or any other Term Loan Secured Party is a party) or commence or join
with any Person (other than ABL Agent with its consent) in commencing, or filing
a petition for, any action or proceeding with respect to such rights or remedies
(including any foreclosure action, provided, that, Term Loan Agent or any other
Term Loan Secured Party may commence or join with any Person in commencing, or
filing, a petition for any Insolvency Proceeding);

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by ABL Agent or any other ABL Secured Party, or any other enforcement or
exercise by any ABL Secured Party of any rights or remedies relating solely to
the ABL Priority Collateral, so long as the Liens of Term Loan Agent attach to
the Proceeds thereof subject to the relative priorities set forth in Section 2.1
and such actions or proceedings are being pursued in good faith;

(iii) will not object to the forbearance by ABL Agent or the other ABL Secured
Parties from commencing or pursuing any foreclosure action or proceeding or any
other enforcement or exercise of any rights or remedies with respect to any of
the ABL Priority Collateral;

(iv) will not, except for actions permitted under Section 3.1(a)(i), take or
receive any ABL Priority Collateral, or any Proceeds thereof or payment with
respect thereto, in connection with the exercise of any right or remedy
(including any right of setoff) with respect to any ABL Priority Collateral (it
being understood and agreed that payments made by any Grantor in respect of the
Term Loan Debt with proceeds of loans or advances under the ABL Documents shall
not constitute a breach of this Section 3.1(a)(iv));

(v) agrees that no covenant, agreement or restriction contained in any Term Loan
Document shall be deemed to restrict in any way the rights and remedies of ABL
Agent or the other ABL Secured Parties with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Documents;

 

15



--------------------------------------------------------------------------------

(vi) will not object to the manner in which ABL Agent or any other ABL Secured
Party may seek to enforce or collect the ABL Debt or the Liens of such ABL
Secured Party on any ABL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of ABL Agent or any other ABL Secured Party
is, or could be, adverse to the interests of the Term Loan Secured Parties, and
will not assert, and hereby waive, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the ABL Priority Collateral or any other
rights a junior secured creditor may have under applicable law with respect to
the matters described in this clause (vi); and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any ABL
Debt or any Lien of ABL Agent or this Agreement, or the validity or
enforceability of the priorities, rights or obligations established by this
Agreement.

(b) So long as the Discharge of Term Loan Debt has not occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, ABL
Agent, for itself and on behalf of the other ABL Secured Parties:

(i) will not enforce or exercise, or seek to enforce or exercise, any rights or
remedies (including any right of setoff with respect to the Term Loan Priority
Collateral Pledged Account) with respect to any Term Loan Priority Collateral
(including the enforcement of any right under any lockbox agreement, account
control agreement, landlord waiver or bailee’s letter or any similar agreement
or arrangement, in each case relating to Term Loan Priority Collateral, to which
ABL Agent or any other ABL Secured Party is a party) or commence or join with
any Person (other than Term Loan Agent with its consent) in commencing, or
filing a petition for, any action or proceeding with respect to such rights or
remedies (including any foreclosure action, provided, that, ABL Agent or any
other ABL Secured Party may commence or join with any Person in commencing, or
filing, a petition for any Insolvency Proceeding);

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by Term Loan Agent or any other Term Loan Secured Party, or any other
enforcement or exercise by any Term Loan Secured Party of any rights or remedies
relating solely to the Term Loan Priority Collateral, so long as the Liens of
ABL Agent attach to the Proceeds thereof subject to the relative priorities set
forth in Section 2.1 and such actions or proceedings are being pursued in good
faith;

(iii) will not object to the forbearance by Term Loan Agent or the other Term
Loan Secured Parties from commencing or pursuing any foreclosure action or
proceeding or any other enforcement or exercise of any rights or remedies with
respect to any of the Term Loan Priority Collateral;

(iv) will not, except for actions permitted under Section 3.1(b)(i), take or
receive any Term Loan Priority Collateral, or any Proceeds thereof or payment
with respect thereto, in connection with the exercise of any right or remedy
(including any right of setoff) with respect to any Term Loan Priority
Collateral (it being understood and agreed that payments made by any Grantor in
respect of the ABL Debt with proceeds of loans or advances under the Term Loan
Documents shall not constitute a breach of this Section 3.1(b)(iv));

 

16



--------------------------------------------------------------------------------

(v) agrees that no covenant, agreement or restriction contained in any ABL
Document shall be deemed to restrict in any way the rights and remedies of Term
Loan Agent or the other Term Loan Secured Parties with respect to the Term Loan
Priority Collateral as set forth in this Agreement and the Term Loan Documents;

(vi) will not object to the manner in which Term Loan Agent or any other Term
Loan Secured Party may seek to enforce or collect the Term Loan Debt or the
Liens of such Term Loan Secured Party on any Term Loan Priority Collateral,
regardless of whether any action or failure to act by or on behalf of Term Loan
Agent or any other Term Loan Secured Party is, or could be, adverse to the
interests of the ABL Secured Parties, and will not assert, and hereby waive, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation
or other similar right that may be available under applicable law with respect
to the Term Loan Priority Collateral or any other rights a junior secured
creditor may have under applicable law with respect to the matters described in
this clause (vi); and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
Term Loan Debt or any Lien of Term Loan Agent or this Agreement, or the validity
or enforceability of the priorities, rights or obligations established by this
Agreement.

(c) Until the Discharge of ABL Debt has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, subject to
Section 3.1(a)(i) hereof, the ABL Secured Parties shall have the exclusive right
to commence, and maintain the exercise of their rights and remedies with respect
to the ABL Priority Collateral, including the exclusive right, to the extent
provided for in the ABL Documents or under applicable law, to appoint an
administrator, receiver or trustee in respect of the ABL Priority Collateral, to
take or retake control or possession of such Collateral and to hold, prepare for
sale, process, and sell, lease, dispose of, or liquidate such ABL Priority
Collateral, without any consultation with or the consent of any Term Loan
Secured Party; provided, that, the Lien securing the Term Loan Debt shall
continue as to the Proceeds of such Collateral released or disposed of subject
to the relative priorities described in Section 2 hereof. In exercising
enforcement rights and remedies with respect to the ABL Priority Collateral, the
ABL Secured Parties may enforce the provisions of the ABL Documents with respect
to the ABL Priority Collateral and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise realize on or dispose of any ABL Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
other realization or disposition, and to exercise all of the rights and remedies
of a secured creditor under the UCC and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction. Term Loan Secured Parties shall
not have any right to direct any ABL Secured Party to exercise any right, remedy
or power with respect to the ABL Priority Collateral and each Term Loan Secured
Party shall have no right to consent to any exercise of remedies under the ABL
Documents or applicable law in respect of any of the ABL Priority Collateral.

 

17



--------------------------------------------------------------------------------

(d) Until the Discharge of Term Loan Debt has occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, subject to
Section 3.1(b)(i) hereof, the Term Loan Secured Parties shall have the exclusive
right to commence, and maintain the exercise of their rights and remedies with
respect to the Term Loan Priority Collateral, including the exclusive right, to
the extent provided for in the Term Loan Documents or under applicable law, to
appoint an administrator, receiver or trustee in respect of the Term Loan
Priority Collateral, to take or retake control or possession of such Collateral
and to hold, prepare for sale, process, and sell, lease, dispose of, or
liquidate such Term Loan Priority Collateral, without any consultation with or
the consent of any ABL Secured Party; provided, that, the Lien securing the ABL
Debt shall continue as to the Proceeds of such Collateral released or disposed
of subject to the relative priorities described in Section 2 hereof. In
exercising enforcement rights and remedies with respect to the Term Loan
Priority Collateral, the Term Loan Secured Parties may enforce the provisions of
the Term Loan Documents with respect to the Term Loan Priority Collateral and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise realize on or dispose of any Term Loan Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or other realization
or disposition, and to exercise all of the rights and remedies of a secured
creditor under the UCC and of a secured creditor under the Bankruptcy Laws of
any applicable jurisdiction. ABL Secured Parties shall not have any right to
direct any Term Loan Secured Party to exercise any right, remedy or power with
respect to the Term Loan Priority Collateral and each ABL Secured Party shall
have no right to consent to any exercise of remedies under the Term Loan
Documents or applicable law in respect of any of the Term Loan Priority
Collateral.

(e) Notwithstanding the foregoing, each of Term Loan Agent and ABL Agent may:

(i) file a claim or statement of interest with respect to the ABL Debt, Excess
ABL Debt, Term Loan Debt or Excess Term Loan Debt, as the case may be, in an
Insolvency Proceeding that has been commenced by or against any Grantor;

(ii) in the case of Term Loan Agent, take any action in order to create,
perfect, preserve or protect (but not, prior to the Discharge of ABL Debt,
enforce) its Lien on any of the ABL Priority Collateral, and in the case of ABL
Agent, take any action in order to create, perfect, preserve or protect (but
not, prior to the Discharge of Term Loan Debt, enforce) its Lien on any of the
Term Loan Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties or Term Loan Secured Parties, including any claims secured by
the Collateral, if any, or otherwise make any agreements or file any motions or
objections pertaining to the claims of such Secured Parties, in each case in
accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Grantors,
including, the commencement of an Insolvency Proceeding against any Grantor, in
each case, in accordance with applicable law and in a manner not inconsistent
with the terms of this Agreement (including any of the provisions of Section 6
hereof); and

 

18



--------------------------------------------------------------------------------

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
inconsistent with the terms of this Agreement.

3.2 Release of Second Priority Liens.

(a) If the Agent with the senior Lien on any Collateral releases its Liens on
any part of such Collateral in connection with either any Disposition of any
Collateral permitted under the terms of the ABL Documents and the terms of the
Term Loan Documents or the exercise by the Agent with the senior Lien on any
Collateral of its enforcement remedies in respect of such Collateral, and
including any Disposition of such Collateral by or on behalf of any Grantor that
is approved or consented to by the Agent with the senior Lien therein at any
time after an ABL Event of Default, in the case of ABL Priority Collateral, or a
Term Loan Event of Default, in the case of Term Loan Priority Collateral, has
occurred and is continuing, then effective upon the consummation of any such
Disposition or exercise of enforcement remedies, the Agent with the junior Lien
on any such Collateral shall:

(i) be deemed to have automatically and without further action released and
terminated any Liens it may have on such Collateral; provided, that, (A) the
Liens of the Agent with such senior Lien on the Collateral so sold or disposed
of are released at the same time, and (B) such junior Lien shall remain in place
with respect to any Proceeds of such sale, transfer or other disposition under
this clause (a)(i) that are not applied to the repayment of ABL Debt (in the
case of ABL Priority Collateral) or the repayment of Term Loan Debt (in the case
of Term Loan Priority Collateral);

(ii) be deemed to have authorized the Agent (including, if applicable, any
Receiver appointed by such Agent) with the senior Lien on such Collateral to
file UCC amendments and terminations and mortgage releases (as applicable)
covering the Collateral so sold or otherwise disposed of with respect to the UCC
financing statements and mortgage releases (as applicable) in respect of such
Collateral in favor of the Agent with the junior Lien thereon to evidence such
release and termination; and

(iii) promptly upon the request of the Agent with the senior Lien thereon,
execute and deliver such other release documents and confirmations of the
authorization to file UCC amendments and terminations and mortgage releases (as
applicable) provided for herein, in each case as the Agent with the senior Lien
thereon may reasonably require in connection with such sale or other Disposition
by such Agent, such Agent’s agents or any Grantor with the consent of such Agent
to evidence and effectuate such termination and release; provided, that, any
such release or UCC amendment or termination by or on behalf of the Agent with
the junior Lien thereon shall not extend to or otherwise affect any of the
rights, if any, of such Agent with the junior Lien to the Proceeds from any such
sale or other Disposition of Collateral that are not applied to the repayment of
ABL Debt (in the case of ABL Priority Collateral) or the repayment of Term Loan
Debt (in the case of Term Loan Priority Collateral).

 

19



--------------------------------------------------------------------------------

(b) Each Agent, for itself and on behalf of the other Secured Parties for whom
such Agent is acting, hereby irrevocably constitutes and appoints the other
Agent and any officer or agent of such Agent (including, if applicable, any
Receiver appointed by such Agent), with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Agent with the junior Lien or such holder or in the
Agent’s own name, from time to time in such Agent’s (holding the senior Lien)
discretion, for the purpose of carrying out the terms of this Section 3.2, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Section 3.2, including any termination statements, endorsements or other
instruments of transfer or release. Nothing contained in this Agreement shall be
construed to modify the obligation of the Agent with the senior Lien to act in a
commercially reasonable manner in the exercise of its rights to sell, lease,
license, exchange, transfer or otherwise dispose of any Collateral.

3.3 Insurance and Condemnation Awards.

(a) So long as the Discharge of ABL Debt has not occurred, ABL Agent and the
other ABL Secured Parties shall have the sole and exclusive right, subject to
the rights of Grantors under the ABL Documents, to settle and adjust claims in
respect of the ABL Priority Collateral under policies of insurance and to
approve any award granted in any condemnation or similar proceeding, or any deed
in lieu of condemnation in respect of the ABL Priority Collateral. So long as
the Discharge of ABL Debt has not occurred, all Proceeds of any such policy and
any such award, or any payments with respect to such a deed in lieu of
condemnation, shall (i) first, up to an amount not to exceed the ABL Debt, be
paid to ABL Agent for the benefit of the ABL Secured Parties to the extent
required under the ABL Documents, (ii) second, up to an amount not to exceed the
Term Loan Debt, be paid to Term Loan Agent for the benefit of the Term Loan
Secured Parties to the extent required under the applicable Term Loan Documents,
(iii) third, up to an amount not to exceed the Excess ABL Debt, be paid to ABL
Agent for the benefit of the ABL Secured Parties to the extent required under
the ABL Documents, (iv) fourth, up to an amount not to exceed the Excess Term
Loan Debt, be paid to Term Loan Agent for the benefit of the Term Loan Secured
Parties to the extent required under the applicable Term Loan Documents and
(v) fifth, if no Excess Term Loan Debt is outstanding, be paid to the owner of
the subject property or as a court of competent jurisdiction may otherwise
direct or may otherwise be required by applicable law. Until the Discharge of
ABL Debt, if Term Loan Agent or any other Term Loan Secured Party shall, at any
time, receive any Proceeds of any such insurance policy or any such award or
payment in respect of the ABL Priority Collateral, it shall pay such Proceeds
over to ABL Agent in accordance with the terms of Section 4.2.

(b) So long as the Discharge of Term Loan Debt has not occurred, Term Loan Agent
and the other Term Loan Secured Parties shall have the sole and exclusive right,
subject to the rights of Grantors under the Term Loan Documents, to settle and
adjust claims in respect of the Term Loan Priority Collateral under policies of
insurance and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation in respect of the Term Loan
Priority Collateral. So long as the Discharge of Term Loan Debt has not
occurred, all Proceeds of any such policy and any such award, or any payments
with respect to such a deed in lieu of condemnation, shall (i) first, up to an
amount not to exceed the Term Loan Debt, be

 

20



--------------------------------------------------------------------------------

paid to Term Loan Agent for the benefit of the Term Loan Secured Parties to the
extent required under the Term Loan Documents, (ii) second, up to an amount not
to exceed the ABL Debt, be paid to ABL Agent for the benefit of the ABL Secured
Parties to the extent required under the applicable ABL Documents, (iii) third,
up to an amount not to exceed the Excess Term Loan Debt, be paid to Term Loan
Agent for the benefit of the Term Loan Secured Parties to the extent required
under the Term Loan Documents, (iv) fourth, up to an amount not to exceed the
Excess ABL Debt, be paid to ABL Agent for the benefit of the ABL Secured Parties
to the extent required under the applicable ABL Documents and (v) fifth, if no
Excess ABL Debt is outstanding, be paid to the owner of the subject property or
as a court of competent jurisdiction may otherwise direct or may otherwise be
required by applicable law. Until the Discharge of Term Loan Debt, if ABL Agent
or any other ABL Secured Party shall, at any time, receive any Proceeds of any
such insurance policy or any such award or payment in respect of the Term Loan
Priority Collateral, it shall pay such Proceeds over to Term Loan Agent in
accordance with the terms of Section 4.2.

Section 4. Payments

4.1 Application of Proceeds.

(a) So long as the Discharge of ABL Debt and the repayment in full in cash of
the Excess ABL Debt has not occurred, the ABL Priority Collateral or Proceeds
thereof received in connection with any Disposition of, or collection on, such
ABL Priority Collateral shall be applied in the following order of priority:

(i) first, to the ABL Debt in accordance with the ABL Documents until the
Discharge of ABL Debt has occurred;

(ii) second, to the Term Loan Debt in accordance with the Term Loan Documents
until the Discharge of Term Loan Debt has occurred;

(iii) third, to the Excess ABL Debt in accordance with the ABL Documents until
such obligations are paid in full in cash;

(iv) fourth, to the Excess Term Loan Debt in accordance with the Term Loan
Documents until such obligations are paid in full in cash; and

(v) fifth, to the applicable Grantor or as otherwise required by applicable law.

(b) So long as the Discharge of Term Loan Debt and the repayment in full in cash
of the Excess Term Loan Debt has not occurred, the Term Loan Priority Collateral
or Proceeds thereof received in connection with any Disposition of, or
collection on, such Term Loan Priority Collateral shall be applied in the
following order of priority:

(i) first, to the Term Loan Debt in accordance with the Term Loan Documents
until the Discharge of Term Loan Debt has occurred;

(ii) second, to the ABL Debt in accordance with the ABL Documents until the
Discharge of ABL Debt has occurred;

 

21



--------------------------------------------------------------------------------

(iii) third, to the Excess Term Loan Debt in accordance with the Term Loan
Documents until such obligations are paid in full in cash;

(iv) fourth, to the Excess ABL Debt in accordance with the ABL Documents until
such obligations are paid in full in cash; and

(v) fifth, to the applicable Grantor or as otherwise required by applicable law.

(c) The provisions of this Section 4.1 are intended solely to govern the
respective Lien priorities as between Term Loan Agent and ABL Agent and shall
not impose on any Agent or any other Secured Party any obligations in respect of
the disposition of Proceeds of foreclosure on any Collateral which would
conflict with prior perfected claims therein in favor of any other person or any
order or decree of any court or other governmental authority or any applicable
law.

4.2 Payments Over.

(a) At all times (i) prior to the Discharge of ABL Debt or (ii) after both the
Discharge of ABL Debt and the Discharge of Term Loan Debt, but prior to the
payment in full in cash of the Excess ABL Debt, in any case, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, Term Loan
Agent agrees, for itself and on behalf of the other Term Loan Secured Parties,
that any ABL Priority Collateral or Proceeds thereof (including any ABL Priority
Collateral or Proceeds thereof subject to Liens that have been avoided or
otherwise invalidated, but excluding cash proceeds of Term Loan Priority
Collateral) or payment with respect thereto received by Term Loan Agent or any
other Term Loan Secured Party (including any right of set-off), and including in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), shall be segregated and held in trust and promptly
transferred or paid over to ABL Agent for the benefit of the ABL Secured Parties
in the same form as received, with any necessary endorsements or assignments or
as a court of competent jurisdiction may otherwise direct. ABL Agent is hereby
authorized to make any such endorsements or assignments as agent for Term Loan
Agent. This authorization is coupled with an interest and is irrevocable. Any
payments made by Grantors in respect of the Term Loan Debt with proceeds of
loans or advances under the ABL Documents shall not be required to be
transferred or paid over to ABL Agent for the benefit of the ABL Secured
Parties.

(b) At all times (i) prior to the Discharge of Term Loan Debt or (ii) after both
the Discharge of ABL Debt and the Discharge of Term Loan Debt, but prior to the
payment in full in cash of the Excess Term Loan Debt, in any case, whether or
not any Insolvency Proceeding has been commenced by or against any Grantor, ABL
Agent agrees, for itself and on behalf of the other ABL Secured Parties, that
any Term Loan Priority Collateral or Proceeds thereof (including any Term Loan
Priority Collateral or Proceeds thereof subject to Liens that have been avoided
or otherwise invalidated, but excluding cash proceeds of ABL Priority
Collateral) or payment with respect thereto received by ABL Agent or any other
ABL Secured Party (including any right of set-off), and including in connection
with any insurance policy claim or any condemnation award (or deed in lieu of
condemnation), shall be segregated and held in trust and promptly transferred or
paid over to Term Loan Agent for the benefit of the Term Loan Secured Parties in
the same form as received, with any necessary endorsements or assignments or as
a court of competent jurisdiction may otherwise direct. Term Loan Agent is
hereby authorized to make any such endorsements or assignments as agent for ABL
Agent. This authorization is coupled with an interest and is irrevocable.

 

22



--------------------------------------------------------------------------------

Section 5. Bailee for Perfection

5.1 Each Agent as Bailee.

(a) Each Agent agrees to hold any Collateral of a Term Loan Grantor that is in
the possession or control of such Agent (or its agents or bailees), to the
extent that possession or control thereof is effective to perfect a Lien thereon
under the Uniform Commercial Code (such Collateral being referred to herein as
the “Pledged Collateral”), as bailee and agent for and on behalf of the other
Agent solely for the purpose of perfecting the Lien granted to the other Agent
in such Pledged Collateral (including as to any securities or any deposit
accounts or securities accounts, if any, for purposes of satisfying the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC)
pursuant to the ABL Documents or Term Loan Documents, as applicable, subject to
the terms and conditions of this Section 5.

(b) Until the Discharge of ABL Debt has occurred, ABL Agent shall be entitled to
deal with the Pledged Collateral constituting ABL Priority Collateral in
accordance with the terms of the ABL Documents. The rights of Term Loan Agent to
such Pledged Collateral shall at all times be subject to the terms of this
Agreement and to ABL Agent’s and each Grantor’s respective rights under the ABL
Documents. Until the Discharge of Term Loan Debt has occurred, Term Loan Agent
shall be entitled to deal with the Pledged Collateral constituting Term Loan
Priority Collateral in accordance with the terms of the Term Loan Documents. The
rights of ABL Agent to such Pledged Collateral shall at all times be subject to
the terms of this Agreement and to Term Loan Agent’s and each Grantor’s
respective rights under the Term Loan Documents.

(c) Each Agent shall have no obligation whatsoever to the other Agent or any
other Secured Party to assure that the Pledged Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5. The duties or responsibilities of each
Agent under this Section 5 shall be limited solely to holding the Pledged
Collateral as gratuitous bailee and agent for and on behalf of the other Agent
for purposes of perfecting the Lien held by the other Agent.

(d) Each Agent shall not have by reason of the ABL Documents, the Term Loan
Documents or this Agreement or any other document or otherwise in connection
with the transactions contemplated by this Agreement, the ABL Documents and the
Term Loan Documents a fiduciary relationship in respect of the other Agent or
any of the other Secured Parties and shall not have any liability to the other
Agent or any other Secured Party in connection with its holding the Pledged
Collateral. Each Agent hereby waives any claims against the other Agent for any
breach or alleged breach of fiduciary duty.

5.2 Transfer of Pledged Collateral.

(a) Upon the Discharge of ABL Debt, to the extent permitted under applicable
law:

 

23



--------------------------------------------------------------------------------

(i) ABL Agent shall, without recourse or warranty, transfer the possession and
control of the Pledged Collateral, if any, then in its possession or control to
Term Loan Agent, except in the event and to the extent (A) ABL Agent or any
other ABL Secured Party has retained or otherwise acquired such Collateral in
full or partial satisfaction of any of the ABL Debt, (B) such Collateral is sold
or otherwise disposed of by ABL Agent or any other ABL Secured Party or by a
Grantor as provided herein or in the ABL Documents or (C) it is otherwise
required by any order of any court or other governmental authority.

(ii) In connection with any transfer described herein to Term Loan Agent, ABL
Agent agrees to take reasonable actions in its power (with all reasonable and
documented costs and expenses in connection therewith to be for the account of
Term Loan Agent and to be paid by the Grantors in accordance with the terms of
the Term Loan Documents) as shall be reasonably requested by Term Loan Agent to
permit Term Loan Agent to obtain, for the benefit of the Term Loan Secured
Parties, a first priority security interest in such Pledged Collateral,
including in connection with the terms of any Collateral Access Agreement (as
such term is defined in the ABL Agreement) relating to such Pledged Collateral,
whether with a landlord, processor, warehouse or other third party or any
Control Agreement (as such term is defined in the ABL Agreement), with respect
to any such agreement delivered on or after the date hereof, ABL Agent shall
notify the other parties thereto that it is no longer the “Secured Party
Representative”, “Agent Representative”, “Lender Representative” or otherwise
entitled to act under such agreement and shall confirm to such parties that Term
Loan Agent is thereafter the “Secured Party Representative”, “Agent
Representative”, “Lender Representative” as any of such terms are used in any
such agreement and is otherwise entitled to the rights of the secured party
under such agreement.

(iii) The foregoing provision shall not impose on ABL Agent or any other ABL
Secured Party any obligations which would conflict with prior perfected claims
therein in favor of any other person or any order or decree of any court or
other governmental authority or any applicable law.

(b) Upon the Discharge of Term Loan Debt, to the extent permitted under
applicable law:

(i) Term Loan Agent shall, without recourse or warranty, transfer the possession
and control of the Pledged Collateral, if any, then in its possession or control
to ABL Agent, except in the event and to the extent (A) Term Loan Agent or any
other Term Loan Secured Party has retained or otherwise acquired such Collateral
in full or partial satisfaction of any of the Term Loan Debt, (B) such
Collateral is sold or otherwise disposed of by Term Loan Agent or any other Term
Loan Secured Party or by a Grantor as provided herein or in the Term Loan
Documents or (C) it is otherwise required by any order of any court or other
governmental authority;

(ii) in connection with any transfer described herein to ABL Agent, Term Loan
Agent agrees to take reasonable actions in its power (with all reasonable and
documented costs and expenses in connection therewith to be for the account of
ABL Agent and to be paid by Grantors in accordance with the terms of the ABL
Documents) as shall be reasonably requested by ABL Agent to permit ABL Agent to
obtain, for the benefit of the ABL Secured Parties, a first priority security
interest in the Pledged Collateral; and

 

24



--------------------------------------------------------------------------------

(iii) the foregoing provision shall not impose on Term Loan Agent or any other
Term Loan Secured Party any obligations which would conflict with prior
perfected claims therein in favor of any other person or any order or decree of
any court or other governmental authority or any applicable law.

(c) After both the Discharge of ABL Debt and the Discharge of Term Loan Debt,
but prior to the payment in full in cash of the Excess ABL Debt, Term Loan Agent
shall take the same actions set out in Section 5.2(a) above to be taken by ABL
Agent upon the Discharge of ABL Debt so as to transfer the possession and
control and related rights to the Pledged Collateral constituting ABL Priority
Collateral back to ABL Agent. After the payment in full in cash of the Excess
ABL Debt, but prior to the payment in full in cash of the Excess Term Loan Debt,
ABL Agent shall take the same actions set out in Section 5.2(a) above to be
taken by ABL Agent upon the Discharge of ABL Debt so as to transfer the
possession and control and related rights to the Pledged Collateral back to Term
Loan Agent.

(d) After both the Discharge of Term Loan Debt and the Discharge of ABL Debt,
but prior to the payment in full in cash of the Excess Term Loan Debt, ABL Agent
shall take the same actions set out in Section 5.2(b) above to be taken by Term
Loan Agent upon the Discharge of Term Loan Debt so as to transfer the possession
and control and related rights to the Pledged Collateral constituting Term Loan
Priority Collateral back to Term Loan Agent. After the payment in full in cash
of the Excess Term Loan Debt, but prior to the payment in full in cash of the
Excess ABL Debt, Term Loan Agent shall take the same actions set out in
Section 5.2(b) above to be taken by Term Loan Agent upon the Discharge of Term
Loan Debt so as to transfer the possession and control and related rights to the
Pledged Collateral back to ABL Agent.

(e) Each Grantor acknowledges and agrees to the delivery or transfer of control
by ABL Agent to Term Loan Agent, and by Term Loan Agent to ABL Agent, of any
such Collateral and waives and releases ABL Agent and the other ABL Secured
Parties, and Term Loan Agent and the other Term Loan Secured Parties, from any
liability as a result of such action, except to the extent resulting from such
Agent’s own gross negligence or willful misconduct as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction. Each Grantor
shall take such further actions as are reasonably required to effectuate the
transfer contemplated in this Section 5.2 and shall indemnify the Agent having
the senior priority Lien prior to such transfer for loss or damage suffered by
such Agent as a result of such transfer, except to the extent resulting from
such Agent’s own gross negligence or willful misconduct as determined pursuant
to a final, non-appealable order of a court of competent jurisdiction.

Section 6. Insolvency Proceedings

6.1 General Applicability. This Agreement shall be applicable both before and
after the institution of any Insolvency Proceeding involving any Grantor,
including the filing of any petition by or against any Grantor under the
Bankruptcy Code or under any other Bankruptcy Law and all converted or
subsequent cases in respect thereof, and all references herein to any

 

25



--------------------------------------------------------------------------------

Grantor shall be deemed to apply to the trustee for such Grantor and such
Grantor as debtor-in-possession. The relative rights of the ABL Secured Parties
and the Term Loan Secured Parties in or to any distributions from or in respect
of any Collateral or Proceeds shall continue after the commencement of any
Insolvency Proceeding involving any Grantor, including the filing of any
petition by or against any Grantor under the Bankruptcy Code or under any other
Bankruptcy Law and all converted cases and subsequent cases, on the same basis
as prior to the date of such commencement. This Agreement shall constitute a
subordination agreement for the purposes of Section 510(a) of the Bankruptcy
Code and other Bankruptcy Laws and shall be enforceable in any Insolvency
Proceeding in accordance with its terms.

6.2 Use of Cash Collateral; Bankruptcy Financing.

(a) If any Grantor becomes subject to any Insolvency Proceeding, and if ABL
Agent or the ABL Secured Parties shall seek to provide a Grantor with, or
consent to a third party providing, any post-petition financing under
Section 364 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law (an “ABL DIP Financing”) (it being agreed that ABL Agent and the
ABL Secured Parties shall not propose or consent to any ABL DIP Financing that
purports to be secured by a Lien on the Term Loan Priority Collateral that will
prime or be pari passu with the Lien thereon in favor of the Term Loan Secured
Parties without the consent of Term Loan Agent), or ABL Agent or the ABL Secured
Parties consent to the use of any ABL Priority Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law (“ABL Cash Collateral”), until the Discharge of ABL
Debt has occurred, Term Loan Agent, for itself and on behalf of the other Term
Loan Secured Parties, agrees that each Term Loan Secured Party (i) will raise no
objection to, nor support any other Person objecting to, and will be deemed to
have consented to, the use of any ABL Cash Collateral, or ABL DIP Financing,
(ii) will not request or accept adequate protection or any other relief in
connection with the use of such ABL Cash Collateral or such ABL DIP Financing
except as set forth in Section 6.4 below, and (iii) will subordinate (and will
be deemed hereunder to have subordinated) the Liens on ABL Priority Collateral
granted to Term Loan Agent or any other Term Loan Secured Parties pursuant to
such ABL DIP Financing on the same terms as such Liens are subordinated
hereunder to the Liens granted with respect to such ABL DIP Financing (and such
subordination will not alter in any manner the terms of this Agreement), to any
adequate protection provided to the ABL Secured Parties and to any “carve-out”
or other similar administrative priority expense or claim consented to in
writing by ABL Agent to be paid prior to the Discharge of ABL Debt, provided,
that:

(A) the aggregate principal amount of the ABL DIP Financing plus the aggregate
outstanding principal amount of ABL Debt under the ABL Agreement plus the
aggregate face amount of any letters of credit issued and not reimbursed under
the ABL Agreement shall not exceed the ABL Cap;

(B) the Term Loan Secured Parties retain a Lien on the Collateral of the Term
Loan Grantors (including Proceeds thereof arising after the commencement of such
proceeding) with the same priority relative to the Liens on such Collateral of
the ABL Secured Parties as existed prior to the commencement of the case under
the Bankruptcy Code or other Bankruptcy Law (i.e., junior in priority to the
Liens on the ABL Priority Collateral securing such ABL DIP Financing and the ABL
Debt, but senior in priority to the Liens on the Term Loan Priority Collateral
securing such ABL DIP Financing, ABL Debt and any Excess ABL Debt to the same
extent as provided under Section 2.2);

 

26



--------------------------------------------------------------------------------

(C) Term Loan Agent receives additional or replacement Liens on all
post-petition assets of any Term Loan Grantor which are subject to an additional
or replacement Lien to secure the ABL DIP Financing with the same priority
relative to the Liens of ABL Agent as existed prior to such Insolvency
Proceeding to the extent Term Loan Agent seeks such Liens and is entitled to
such additional or replacement Liens under the Bankruptcy Code or other
applicable Bankruptcy Law as determined by the Bankruptcy Court having
jurisdiction over the case;

(D) such ABL DIP Financing or use of ABL Cash Collateral is subject to the terms
of this Agreement;

(E) Term Loan Agent retains the right to object to any agreements or
arrangements regarding the use of ABL Cash Collateral or the ABL DIP Financing
that require a specific treatment of a claim in respect of the Term Loan Debt
for purposes of a plan of reorganization or contravene the terms of this
Agreement; and

(F) as a condition of such ABL DIP Financing or use of ABL Cash Collateral,
until the Discharge of Term Loan Debt, (1) all proceeds of the Term Loan
Priority Collateral shall either (x) be remitted to Term Loan Agent for
application in accordance with Section 4.1 hereof or (y) only be used by Term
Loan Grantors subject to terms and conditions reasonably acceptable to Term Loan
Agent, and (2) no portion of the Term Loan Priority Collateral shall be used to
repay the ABL Debt outstanding as of the date of the commencement of any
Insolvency Proceeding or any ABL Debt incurred thereafter pursuant to any such
ABL DIP Financing or use of ABL Cash Collateral.

(b) If any Grantor becomes subject to any Insolvency Proceeding, and if Term
Loan Agent or the Term Loan Secured Parties shall seek to provide a Grantor
with, or consent to a third party providing, any post-petition financing under
Section 364 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law (a “Term Loan DIP Financing”) (it being agreed that Term Loan
Agent and the Term Loan Secured Parties shall not propose or consent to any Term
Loan DIP Financing that purports to be secured by a Lien on the ABL Priority
Collateral that will prime or be pari passu with the Lien thereon in favor of
the ABL Secured Parties without the consent of ABL Agent), or Term Loan Agent or
the Term Loan Secured Parties consent to the use of any Term Loan Priority
Collateral constituting cash collateral under Section 363 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law (“Term Loan Cash
Collateral”), until the Discharge of Term Loan Debt has occurred, ABL Agent, for
itself and on behalf of the other ABL Secured Parties, agrees that each ABL
Secured Party (i) will raise no objection to, nor support any other Person
objecting to, and will be deemed to have consented to, the use of any Term Loan
Cash Collateral, or Term Loan DIP Financing, (ii) will not request or accept
adequate protection or any other relief in connection with the use of such Term
Loan Cash Collateral or such Term Loan DIP Financing except as set forth in
Section 6.4 below, and (iii) will subordinate (and will be deemed hereunder to
have subordinated) the Liens on Term Loan Priority Collateral granted to ABL
Agent or any other ABL Secured Parties pursuant to such Term Loan DIP Financing
on the same terms as such Liens are subordinated hereunder to the Liens granted
with respect to such Term Loan DIP

 

27



--------------------------------------------------------------------------------

Financing (and such subordination will not alter in any manner the terms of this
Agreement), to any adequate protection provided to the Term Loan Secured Parties
and to any “carve-out” or other similar administrative priority expense or claim
consented to in writing by Term Loan Agent to be paid prior to the Discharge of
Term Loan Debt, provided, that:

(A) the aggregate principal amount of the Term Loan DIP Financing plus the
aggregate outstanding principal amount of Term Loan Debt under the Term Loan
Agreement shall not exceed the Term Loan Cap;

(B) the ABL Secured Parties retain a Lien on the Collateral (including Proceeds
thereof arising after the commencement of such proceeding) with the same
priority relative to the Liens on such Collateral of Term Loan Agent as existed
prior to the commencement of the case under the Bankruptcy Code or other
Bankruptcy Law (i.e., junior in priority to the Liens on the Term Loan Priority
Collateral securing such Term Loan DIP Financing and the Term Loan Debt, but
senior in priority to the Liens on the ABL Priority Collateral securing such
Term Loan DIP Financing, the Term Loan Debt and any Excess Term Loan Debt to the
same extent as provided under Section 2.2);

(C) ABL Agent receives additional or replacement Liens on all post-petition
assets of any Grantor which are subject to an additional or replacement Lien to
secure the Term Loan DIP Financing with the same priority relative to the Liens
of Term Loan Agent as existed prior to such Insolvency Proceeding to the extent
ABL Agent seeks such Liens and is entitled to such additional or replacement
Liens under the Bankruptcy Code or other applicable Bankruptcy Law as determined
by the Bankruptcy Court having jurisdiction over the case;

(D) such Term Loan DIP Financing or use of Term Loan Cash Collateral is subject
to the terms of this Agreement;

(E) ABL Agent retains the right to object to any agreements or arrangements
regarding the use of Term Loan Cash Collateral or the Term Loan DIP Financing
that require a specific treatment of a claim in respect of the ABL Debt for
purposes of a plan of reorganization or contravene the terms of this Agreement;
and

(F) as a condition of such Term Loan DIP Financing or use of Term Loan Cash
Collateral, until the Discharge of ABL Debt, (1) all proceeds of the ABL
Priority Collateral shall either (x) be remitted to ABL Agent for application in
accordance with Section 4.1 hereof or (y) only be used by Grantors subject to
terms and conditions reasonably acceptable to ABL Agent, and (2) no portion of
the ABL Priority Collateral shall be used to repay the Term Loan Debt
outstanding as of the date of the commencement of any Insolvency Proceeding or
any Term Loan Debt incurred thereafter pursuant to any such Term Loan DIP
Financing or use of Term Loan Cash Collateral.

(c) No ABL Secured Party shall, directly or indirectly, provide, or seek to
provide, or support any other Person providing or seeking to provide, the use of
ABL Cash Collateral or ABL DIP Financing secured by Liens equal or senior in
priority to the Liens on the Term Loan Priority Collateral (including any assets
or property arising after the commencement of a case under the Bankruptcy Code)
securing the Term Loan Debt, without the prior written consent of

 

28



--------------------------------------------------------------------------------

Term Loan Agent. No Term Loan Secured Party shall, directly or indirectly,
provide, or seek to provide, or support any other Person providing or seeking to
provide, the use of Term Loan Cash Collateral or Term Loan DIP Financing secured
by Liens equal or senior in priority to the Liens on the ABL Priority Collateral
(including any assets or property arising after the commencement of a case under
the Bankruptcy Code) securing the ABL Debt, without the prior written consent of
ABL Agent. For purposes hereof, all references to Collateral shall include any
assets or property of Grantors arising after the commencement of any Insolvency
Proceeding that are subject to the Liens of Agents.

6.3 Relief from the Automatic Stay.

(a) Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, agrees that, so long as the Discharge of ABL Debt has not occurred, no
Term Loan Secured Party shall, without the prior written consent of ABL Agent,
seek or request relief from or modification of the automatic stay or any other
stay in any Insolvency Proceeding in respect of any part of the ABL Priority
Collateral, any Proceeds thereof or any Lien thereon securing any of the Term
Loan Debt. Neither the Term Loan Agent nor any other Term Loan Secured Party
shall, so long as the Discharge of ABL Debt has not occurred, oppose any relief
from the automatic stay (or any other stay) in any Insolvency Proceeding sought
by the ABL Agent or any ABL Secured Party in respect of any part of the ABL
Priority Collateral.

(b) ABL Agent, for itself and on behalf of the other ABL Secured Parties, agrees
that, so long as the Discharge of Term Loan Debt has not occurred, no ABL
Secured Party shall, without the prior written consent of Term Loan Agent, seek
or request relief from or modification of the automatic stay or any other stay
in any Insolvency Proceeding in respect of any part of the Term Loan Priority
Collateral, any Proceeds thereof or any Lien thereon securing any of the ABL
Debt. Neither the ABL Agent nor any other ABL Secured Party shall, so long as
the Discharge of Term Loan Debt has not occurred, oppose any relief from the
automatic stay (or any other stay) in any Insolvency Proceeding sought by the
Term Loan Agent or any Term Loan Secured Party in respect of any part of the
Term Loan Priority Collateral.

6.4 Adequate Protection.

(a) Term Loan Agent, on behalf of itself and the other Term Loan Secured
Parties, agrees that none of them shall contest (or support any other Person
contesting):

(i) any request by ABL Agent or the other ABL Secured Parties for adequate
protection with respect to Liens on the ABL Priority Collateral; or

(ii) any objection by ABL Agent or the other ABL Secured Parties to any motion,
relief, action or proceeding based on ABL Agent or the other ABL Secured Parties
claiming a lack of adequate protection with respect to Liens on the ABL Priority
Collateral to the extent not inconsistent with the other terms of this
Agreement.

(b) ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that none of them shall contest (or support any other Person contesting):

 

29



--------------------------------------------------------------------------------

(i) any request by Term Loan Agent or the other Term Loan Secured Parties for
adequate protection with respect to Liens on the Term Loan Priority Collateral;
or

(ii) any objection by Term Loan Agent or the other Term Loan Secured Parties to
any motion, relief, action or proceeding based on Term Loan Agent or the other
Term Loan Secured Parties claiming a lack of adequate protection with respect to
Liens on the Term Loan Priority Collateral to the extent not inconsistent with
the other terms of this Agreement.

(c) Notwithstanding anything to the contrary in Sections 6.4(a) and 6.4(b), in
any Insolvency Proceeding:

(i) if any or all of the ABL Secured Parties are granted adequate protection in
the form of additional collateral or a super-priority claim in connection with
any use of ABL Cash Collateral or an ABL DIP Financing or in connection with any
Liens on the ABL Priority Collateral and such additional collateral is the type
of asset or property that would constitute ABL Priority Collateral, then
(A) Term Loan Agent, on behalf of itself or any of the Term Loan Secured
Parties, may seek or request adequate protection in the form of a Lien or
super-priority claim on such additional collateral, which Lien or claim will be
subordinated to the Liens securing the ABL Debt and such use of ABL Cash
Collateral or ABL DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens on ABL Priority Collateral securing the Term Loan
Debt are so subordinated to the Liens on ABL Priority Collateral securing the
ABL Debt under this Agreement and (B) subject to clause (ii) below, ABL Agent,
on behalf of itself and the other ABL Secured Parties, agrees that none of them
shall contest (or support any other Person contesting) (1) any request by Term
Loan Agent or any other Term Loan Secured Party for adequate protection pursuant
to the preceding clause (A) or (2) any motion, relief, action or proceeding in
support of a request for adequate protection pursuant to the preceding clause
(A);

(ii) in the event Term Loan Agent, on behalf of itself or any other Term Loan
Secured Parties, seeks or requests adequate protection in respect of Term Loan
Debt and such adequate protection is granted in the form of additional
collateral or super-priority claims of a type of asset or property that would
constitute ABL Priority Collateral, then Term Loan Agent, on behalf of itself
and the other Term Loan Secured Parties, agrees that it will support any request
by ABL Agent to also be granted a Lien or super-priority claim on such
additional collateral as security for the ABL Debt and for any use of ABL Cash
Collateral or ABL DIP Financing and that any Lien or claim on such additional
collateral securing the applicable Term Loan Debt shall be subordinated to the
Lien on such collateral securing the ABL Debt and any such use of ABL Cash
Collateral or ABL DIP Financing (and all obligations relating thereto) and to
any other Liens granted to the ABL Secured Parties as adequate protection on the
same basis as the other Liens on ABL Priority Collateral securing the Term Loan
Debt are so subordinated to the Liens on ABL Priority Collateral securing the
ABL Debt under this Agreement;

(iii) if any or all of the Term Loan Secured Parties are granted adequate
protection in the form of additional collateral or a super-priority claim in
connection with any use of Term Loan Cash Collateral or a Term Loan DIP
Financing or in connection with any Liens on the Term Loan Priority Collateral
and such additional collateral is the type of asset or property that would
constitute Term Loan Priority Collateral, then (A) ABL Agent, on behalf of
itself or any

 

30



--------------------------------------------------------------------------------

of the ABL Secured Parties, may seek or request adequate protection in the form
of a Lien or super-priority claim on such additional collateral, which Lien or
claim will be subordinated to the Liens securing the Term Loan Debt and such use
of Term Loan Cash Collateral or Term Loan DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens on Term Loan Priority
Collateral securing the ABL Debt are so subordinated to the Liens on Term Loan
Priority Collateral securing the Term Loan Debt under this Agreement and
(B) subject to clause (iv) below, Term Loan Agent, on behalf of itself and the
other Term Loan Secured Parties, agrees that none of them shall contest (or
support any other Person contesting) (1) any request by ABL Agent or any other
ABL Secured Party for adequate protection pursuant to the preceding clause
(A) or (2) any motion, relief, action or proceeding in support of a request for
adequate protection pursuant to the preceding clause (A);

(iv) in the event ABL Agent, on behalf of itself or any other ABL Secured
Parties, seeks or requests adequate protection in respect of ABL Debt and such
adequate protection is granted in the form of additional collateral or
super-priority claims of a type of asset or property that would constitute Term
Loan Priority Collateral, then ABL Agent, on behalf of itself and the other ABL
Secured Parties, agrees that it will support any request by Term Loan Agent to
also be granted a Lien or super-priority claim on such additional collateral as
security for the Term Loan Debt and for any use of Term Loan Cash Collateral or
Term Loan DIP Financing and that any Lien or claim on such additional collateral
securing the applicable ABL Debt shall be subordinated to the Lien on such
collateral securing the Term Loan Debt and any such use of Term Loan Cash
Collateral or Term Loan DIP Financing (and all obligations relating thereto) and
to any other Liens granted to the Term Loan Secured Parties as adequate
protection on the same basis as the other Liens on Term Loan Priority Collateral
securing the ABL Debt are so subordinated to the Liens on Term Loan Priority
Collateral securing the Term Loan Debt under this Agreement; and

(v) except as otherwise expressly set forth in Section 6.2 or in connection with
the exercise of remedies with respect to the ABL Priority Collateral, nothing
herein shall limit the rights of Term Loan Agent or the other Term Loan Secured
Parties from seeking adequate protection with respect to their rights in the
Term Loan Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
Except as otherwise expressly set forth in Section 6.2 or in connection with the
exercise of remedies with respect to the Term Loan Priority Collateral, nothing
herein shall limit the rights of ABL Agent or the other ABL Secured Parties from
seeking adequate protection with respect to their rights in the ABL Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise).

(d) Except as otherwise provided in this Section 6.4, (i) no ABL Secured Party
may seek or assert any right it may have for adequate protection of its interest
in the Term Loan Priority Collateral without the prior written consent of the
Term Loan Secured Parties, and (ii) no Term Loan Secured Party may seek or
assert any right it may have for adequate protection of its interest in the ABL
Priority Collateral without the written consent of the ABL Secured Parties.

 

31



--------------------------------------------------------------------------------

6.5 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of any reorganized Grantor secured by Liens upon any property of
such reorganized Grantor are distributed, pursuant to a plan of reorganization,
on account of both the ABL Debt and the Term Loan Debt, then, to the extent the
debt obligations distributed on account of the ABL Debt and on account of the
Term Loan Debt are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

6.6 Separate Grants of Security and Separate Classes. Each of the parties hereto
irrevocably acknowledges and agrees that (a) the claims and interests of the ABL
Secured Parties and the Term Loan Secured Parties are not “substantially
similar” within the meaning of Section 1122 of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law, (b) the grants of the Liens to
secure the ABL Debt and the grants of the Liens to secure the Term Loan Debt
constitute two separate and distinct grants of Liens, (c) the ABL Secured
Parties’ rights in the Collateral are fundamentally different from the Term Loan
Secured Parties’ rights in the Collateral and the Term Loan Secured Parties’
rights in the Collateral are fundamentally different from the ABL Secured
Parties’ rights in the Collateral and (d) as a result of the foregoing, among
other things, the ABL Debt and the Term Loan Debt must be separately classified
in any plan of reorganization proposed or adopted in any Insolvency Proceeding.

6.7 Asset Dispositions.

(a) Until the Discharge of ABL Debt has occurred, Term Loan Agent, for itself
and on behalf of the other Term Loan Secured Parties, agrees that, in the event
of any Insolvency Proceeding, the Term Loan Secured Parties will not object or
oppose (or support any Person in objecting or opposing) a motion for any
Disposition of any ABL Priority Collateral free and clear of the Liens of Term
Loan Agent and the other Term Loan Secured Parties or other claims under
Sections 363, 365 or 1129 of the Bankruptcy Code, or any comparable provision of
any Bankruptcy Law (and including any motion for bid procedures or other
procedures related to the Disposition that is the subject of such motion), and
shall be deemed to have consented to any such Disposition of any ABL Priority
Collateral under Section 363(f) of the Bankruptcy Code or any comparable
provision of other Bankruptcy Law that has been consented to by ABL Agent;
provided, that, the junior Lien of Term Loan Agent shall remain in place with
respect to any proceeds of any such Disposition that are not applied to the
repayment of ABL Debt.

(b) Until the Discharge of Term Loan Debt has occurred, ABL Agent, for itself
and on behalf of the other ABL Secured Parties, agrees that, in the event of any
Insolvency Proceeding, the ABL Secured Parties will not object or oppose (or
support any Person in objecting or opposing) a motion for any Disposition of any
Term Loan Priority Collateral free and clear of the Liens of ABL Agent and the
other ABL Secured Parties or other claims under Sections 363, 365 or 1129 of the
Bankruptcy Code, or any comparable provision of any Bankruptcy Law (and
including any motion for bid procedures or other procedures related to the
Disposition that is the subject of such motion), and shall be deemed to have
consented to any such Disposition of any Term Loan Priority Collateral under
Section 363(f) of the Bankruptcy Code or any comparable provision of any other
Bankruptcy Law that has been consented to by Term Loan Agent; provided, that,
the junior Lien of ABL Agent shall remain in place with respect to any proceeds
of any such Disposition that are not applied to the repayment of Term Loan Debt.

 

32



--------------------------------------------------------------------------------

(c) The Term Loan Secured Parties agree that the ABL Secured Parties shall have
the right to credit bid under Section 363(k) of the Bankruptcy Code or otherwise
under any applicable Bankruptcy Law with respect to any Disposition of the ABL
Priority Collateral and the ABL Secured Parties agree that the Term Loan Secured
Parties shall have the right to credit bid under Section 363(k) of the
Bankruptcy Code or otherwise under any applicable Bankruptcy Law with respect to
any Disposition of the Term Loan Priority Collateral; provided, that, the
Secured Parties shall not be deemed to have agreed to any credit bid by other
Secured Parties in connection with the Disposition of Collateral including both
Term Loan Priority Collateral and ABL Priority Collateral. Term Loan Agent, for
itself and on behalf of the other Term Loan Secured Parties, agrees that, so
long as the Discharge of ABL Debt has not occurred, no Term Loan Secured Party
shall, without the prior written consent of ABL Agent, credit bid under
Section 363(k) of the Bankruptcy Code or otherwise under any applicable
Bankruptcy Law with respect to the ABL Priority Collateral. ABL Agent, for
itself and on behalf of the other ABL Secured Parties, agrees that, so long as
the Discharge of Term Loan Debt has not occurred, no ABL Secured Party shall,
without the prior written consent of Term Loan Agent, credit bid under
Section 363(k) of the Bankruptcy Code or otherwise under any applicable
Bankruptcy Law with respect to the Term Loan Priority Collateral.

6.8 Certain Waivers as to Section 1111(b)(2) of Bankruptcy Code. Term Loan
Agent, for itself and on behalf of the other Term Loan Secured Parties, waives
any claim any Term Loan Secured Party may hereafter have against any ABL Secured
Party arising out of the election by any ABL Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law. ABL Agent, for itself and on behalf of the other ABL
Secured Parties, waives any claim any ABL Secured Party may hereafter have
against any Term Loan Secured Party arising out of the election by any Term Loan
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code or
any comparable provision of any other Bankruptcy Law.

6.9 Avoidance Issues. If any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Grantor or any other person any amount (a “Recovery”), then the ABL Debt shall
be reinstated to the extent of such Recovery and the ABL Secured Parties shall
be entitled to a Discharge of ABL Debt with respect to all such recovered
amounts. If any Term Loan Secured Party is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Grantor or any
other person any Recovery, then the Term Loan Debt shall be reinstated to the
extent of such Recovery and the Term Loan Secured Parties shall be entitled to a
Discharge of Term Loan Debt with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to any Recovery, this Agreement shall
be reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.

6.10 Other Bankruptcy Laws. In the event that an Insolvency Proceeding is filed
in a jurisdiction other than the United States or is governed by any Bankruptcy
Law other than the Bankruptcy Code, each reference in this Agreement to a
section of the Bankruptcy Code shall be deemed to refer to the substantially
similar or corresponding provision of the Bankruptcy Law applicable to such
Insolvency Proceeding, or, in the absence of any specific similar or
corresponding provision of Bankruptcy Law, such other general Bankruptcy Law as
may be applied in order to achieve substantially the same result as would be
achieved under each applicable section of the Bankruptcy Code.

 

33



--------------------------------------------------------------------------------

6.11 Post-Petition Claims. Neither ABL Agent nor any other ABL Secured Party
shall oppose or seek to challenge any claim by Term Loan Agent or any other Term
Loan Secured Party for allowance in any Insolvency Proceeding of Term Loan Debt
consisting of post-petition interest, fees, costs, charges or expenses to the
extent of the value of any Term Loan Secured Party’s Lien. Neither Term Loan
Agent nor any other Term Loan Secured Party shall oppose or seek to challenge
any claim by ABL Agent or any other ABL Secured Party for allowance in any
Insolvency Proceeding of ABL Debt consisting of post-petition interest, fees,
costs, charges or expenses to the extent of the value of any ABL Secured Party’s
Lien.

6.12 Plan Support.

(a) Until the Discharge of Term Loan Debt has occurred, ABL Agent, for itself
and on behalf of the other ABL Secured Parties, agrees that, in the event of any
Insolvency Proceeding, the ABL Secured Parties will not propose, support or vote
for any plan of reorganization, without the prior consent of the Term Loan
Agent, that would result in the receipt by ABL Secured Parties of any Proceeds
of Term Loan Priority Collateral prior to the payment of such Proceeds to the
Term Loan Secured Parties and the Discharge of Term Loan Debt or for any plan of
reorganization that is inconsistent with the terms of this Agreement.

(b) Until the Discharge of ABL Debt has occurred, Term Loan Agent, for itself
and on behalf of the other Term Loan Secured Parties, agrees that, in the event
of any Insolvency Proceeding, the Term Loan Secured Parties will not propose,
support or vote for any plan of reorganization, without the prior consent of the
ABL Agent, that would result in the receipt by Term Loan Secured Parties of any
Proceeds of ABL Priority Collateral prior to the payment of such Proceeds to the
ABL Secured Parties and the Discharge of ABL Debt or for any plan of
reorganization that is inconsistent with the terms of this Agreement.

Section 7. Term Loan Lenders’ Purchase Option

7.1 Exercise of Option. On or after the occurrence and during the continuance of
an ABL Event of Default and the acceleration of all of the ABL Debt, including
the commencement of an Insolvency Proceeding as to the Grantors that constitutes
an ABL Event of Default (each a “Term Loan Purchase Event”), one or more of the
Term Loan Secured Parties (the “Purchasing Term Loan Secured Parties”) shall
have the option, subject to Section 7.2, for a period of ten (10) Business Days
after a Term Loan Purchase Event to purchase all (but not less than all) of the
ABL Debt from the ABL Secured Parties. Notice of the exercise of such option
shall be sent by Term Loan Agent to ABL Agent within such ten (10) Business Day
period and shall be irrevocable. The obligations of ABL Secured Parties
hereunder to sell the ABL Debt owing to them are several and not joint and
several. Each Grantor irrevocably consents to such sale.

7.2 Pro Rata Offer. The Term Loan Secured Parties agree, solely as among
themselves, that upon the occurrence of any Term Loan Purchase Event, Term Loan
Agent shall send a notice to all Term Loan Secured Parties giving each Term Loan
Secured Party the option to

 

34



--------------------------------------------------------------------------------

purchase at least its pro rata share (calculated based on the aggregate Term
Loan Debt) of the ABL Debt. No Term Loan Secured Party shall be required to
participate in any purchase offer hereunder, and a purchase offer may be made by
any or all of the Term Loan Secured Parties, subject to the requirements of the
preceding sentence. The provisions of this Section 7.2 are intended solely for
the benefit of the Term Loan Secured Parties and may be modified, amended or
waived by them without the approval of any Grantor, any ABL Secured Party, or
otherwise.

7.3 Purchase and Sale. On the date specified by Term Loan Agent in such notice
(which shall not be less than five (5) Business Days, nor more than ten
(10) Business Days, after the receipt by ABL Agent of the notice from Term Loan
Agent of the election of the Term Loan Secured Parties to exercise such option),
ABL Secured Parties shall, subject to any required approval of any court or
other regulatory or governmental authority then in effect, if any, sell to such
of the Purchasing Term Loan Secured Parties as are specified in the notice from
Term Loan Agent of the election of the Term Loan Secured Parties to exercise
such option, and such Purchasing Term Loan Secured Parties shall purchase from
ABL Secured Parties, all of the ABL Debt. Notwithstanding anything to the
contrary contained herein, in connection with any such purchase and sale, ABL
Secured Parties shall retain all rights, if any, under the ABL Documents to be
indemnified or held harmless by Grantors in accordance with the terms thereof.
In connection with any such purchase and sale, each ABL Secured Party and each
Purchasing Term Loan Secured Party shall execute and deliver an assignment and
acceptance agreement, in form reasonably acceptable to all parties thereto (but
with respect to representations and warranties therein, subject to the
provisions of Section 7.5), pursuant to which, among other things, each ABL
Lender shall assign to the Purchasing Term Loan Secured Parties such ABL
Lender’s pro rata share of the commitments and ABL Debt. Upon the consummation
of such purchase and sale, ABL Agent shall resign as the “Collateral Agent” and
“Administrative Agent” under the ABL Documents and upon the written request of
Term Loan Agent, and at the expense of the Purchasing Term Loan Secured Parties,
shall execute and deliver all such documents and instruments reasonably
requested by Term Loan Agent and/or Purchasing Term Loan Secured Parties to
assign and transfer any Collateral, together with any and all rights under
deposit account control agreements and collateral access agreements related to
Collateral, to the applicable successor Agent under the ABL Documents.

7.4 Payment of Purchase Price.

(a) Upon the date of such purchase and sale, the Purchasing Term Loan Secured
Parties shall (i) pay to ABL Agent for the account of the ABL Secured Parties as
the purchase price therefor the full amount of all of the ABL Debt then
outstanding and unpaid (including principal at par and interest) and
(ii) furnish cash collateral to ABL Agent in such amounts as are required by the
ABL Documents in connection with any issued and outstanding letters of credit,
banker’s acceptances or similar or related instruments issued under the ABL
Documents (but not in any event in an amount greater than one hundred five
percent (105%) of the aggregate undrawn face amount of such letters of credit,
banker’s acceptances and similar or related instruments, ABL Hedge Obligations,
ABL Bank Product Obligations (or at the option of the ABL Secured Party to whom
such ABL Hedge Obligations or ABL Bank Product Obligations are owing, terminate
the applicable Hedge Agreements or cash management or other arrangements and
make all payments pursuant thereto, as applicable), and in respect of

 

35



--------------------------------------------------------------------------------

indemnification obligations of Grantors under the ABL Documents as to matters or
circumstances known to ABL Secured Parties and disclosed in writing to Term Loan
Agent (unless such disclosure is not permitted under applicable law) at the time
of the purchase and sale which would reasonably be expected to result in any
loss, cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to ABL Secured Parties.

(b) Such purchase price and cash collateral shall be remitted by wire transfer
in federal funds to such bank account of ABL Agent as ABL Agent may designate in
writing to Term Loan Agent for such purpose. Interest shall be calculated to but
excluding the Business Day on which such purchase and sale shall occur if the
amounts so paid by the Purchasing Term Loan Secured Parties to the bank account
designated by ABL Agent are received in such bank account prior to 12:00 noon,
New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Purchasing Term Loan Secured Parties
to the bank account designated by ABL Agent are received in such bank account
later than 12:00 noon, New York City time.

7.5 Representations Upon Purchase and Sale. Such purchase and sale shall be
expressly made without representation or warranty of any kind by ABL Agent or
any other ABL Secured Party as to the ABL Debt or otherwise and without recourse
to the ABL Secured Parties; except, that, each ABL Secured Party that is
transferring such ABL Debt shall represent and warrant, severally as to it:
(a) the amount of the ABL Debt being purchased from it is as reflected in the
books and records of such ABL Secured Party (but without representation or
warranty as to the collectability, validity or enforceability thereof), (b) that
such ABL Secured Party owns the ABL Debt being sold by it free and clear of any
liens or encumbrances and (c) such ABL Secured Party has the right to assign the
ABL Debt being sold by it and the assignment is duly authorized.

7.6 Notice from ABL Agent Prior to Enforcement Action. In the absence of Exigent
Circumstances, ABL Agent, for itself and on behalf of the ABL Secured Parties,
agrees that it will give Term Loan Agent five (5) Business Days’ prior written
notice of its intention to commence any foreclosure or other action to sell or
otherwise realize upon the ABL Priority Collateral. In the event that during
such five (5) Business Day period, Term Loan Agent shall send to ABL Agent the
irrevocable notice of the Term Loan Secured Parties’ intention to exercise the
purchase option given by the ABL Secured Parties to the Term Loan Secured
Parties under this Section 7, the ABL Secured Parties shall not commence any
foreclosure or other action to sell or otherwise realize upon the Collateral,
provided, that, the purchase and sale with respect to the ABL Debt provided for
herein shall have closed within five (5) Business Days after the receipt by ABL
Agent of the irrevocable notice from Term Loan Agent.

Section 8. ABL Lenders’ Purchase Option

8.1 Exercise of Option. On or after the occurrence and during the continuance of
a Term Loan Event of Default and the acceleration of all of the Term Loan Debt,
including the commencement of an Insolvency Proceeding as to the Grantors that
constitutes a Term Loan Event of Default (each an “ABL Purchase Event”), one or
more of the ABL Secured Parties (the “Purchasing ABL Secured Parties”) shall
have the option, subject to Section 8.2, for a period of ten (10) Business Days
after an ABL Purchase Event to purchase all (but not less than all) of the

 

36



--------------------------------------------------------------------------------

Term Loan Debt from the Term Loan Secured Parties. Notice of the exercise of
such option shall be sent by ABL Agent to Term Loan Agent within such ten
(10) Business Day period and shall be irrevocable. The obligations of Term Loan
Secured Parties hereunder to sell the Term Loan Debt owing to them are several
and not joint and several. Each Grantor irrevocably consents to such sale.

8.2 Pro Rata Offer. The ABL Secured Parties agree, solely as among themselves,
that upon the occurrence of any ABL Purchase Event, ABL Agent shall send a
notice to all ABL Secured Parties giving each ABL Secured Party the option to
purchase at least its pro rata share (calculated based on the aggregate ABL
Debt) of the Term Loan Debt. No ABL Secured Party shall be required to
participate in any purchase offer hereunder, and a purchase offer may be made by
any or all of the ABL Secured Parties, subject to the requirements of the
preceding sentence. The provisions of this Section 8.2 are intended solely for
the benefit of the ABL Secured Parties and may be modified, amended or waived by
them without the approval of any Grantor, any Term Loan Secured Party, or
otherwise.

8.3 Purchase and Sale. On the date specified by ABL Agent in such notice (which
shall not be less than five (5) Business Days, nor more than ten (10) Business
Days, after the receipt by Term Loan Agent of the notice from ABL Agent of the
election of the ABL Secured Parties to exercise such option), Term Loan Secured
Parties shall, subject to any required approval of any court or other regulatory
or governmental authority then in effect, if any, sell to such of the Purchasing
ABL Secured Parties as are specified in the notice from ABL Agent of the
election of the ABL Secured Parties to exercise such option, and such Purchasing
ABL Secured Parties shall purchase from Term Loan Secured Parties, all of the
Term Loan Debt. Notwithstanding anything to the contrary contained herein, in
connection with any such purchase and sale, Term Loan Secured Parties shall
retain all rights under the Term Loan Documents to be indemnified or held
harmless by Grantors in accordance with the terms thereof. In connection with
any such purchase and sale, each Term Loan Secured Party and each Purchasing ABL
Secured Party shall execute and deliver an assignment and acceptance agreement,
in form reasonably acceptable to all parties thereto (but with respect to
representations and warranties therein, subject to the provisions of
Section 8.5), pursuant to which, among other things, each Term Loan Lender shall
assign to the Purchasing ABL Secured Parties such Term Loan Lender’s pro rata
share of the commitments and Term Loan Debt. Upon the consummation of such
purchase and sale, Term Loan Agent shall resign as the “Collateral Agent” and
“Administrative Agent” under the Term Loan Documents and upon the written
request of ABL Agent, and at the expense of the Purchasing ABL Secured Parties,
shall execute and deliver all such documents and instruments reasonably
requested by ABL Agent and/or Purchasing ABL Secured Parties to assign and
transfer any Collateral, together with any and all rights under deposit account
control agreements and collateral access agreements related to Collateral, to
the applicable successor Agent under the Term Loan Documents.

8.4 Payment of Purchase Price.

(a) Upon the date of such purchase and sale, the Purchasing ABL Secured Parties
shall (i) pay to Term Loan Agent for the account of the Term Loan Secured
Parties as the purchase price therefor the full amount of all of the Term Loan
Debt then outstanding and unpaid (including principal at par and interest) and
(ii) furnish cash collateral to Term Loan Agent in

 

37



--------------------------------------------------------------------------------

such amounts as are required by the Term Loan Documents in respect of
indemnification obligations of Grantors under the Term Loan Documents as to
matters or circumstances known to Term Loan Secured Parties and disclosed in
writing to ABL Agent (unless such disclosure is not permitted under applicable
law) at the time of the purchase and sale which would reasonably be expected to
result in any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) to Term Loan Secured Parties.

(b) Such purchase price and cash collateral shall be remitted by wire transfer
in federal funds to such bank account of Term Loan Agent as Term Loan Agent may
designate in writing to ABL Agent for such purpose. Interest shall be calculated
to but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by the Purchasing ABL Secured Parties to the bank account
designated by Term Loan Agent are received in such bank account prior to 12:00
noon, New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Purchasing ABL Secured Parties to the
bank account designated by Term Loan Agent are received in such bank account
later than 12:00 noon, New York City time.

8.5 Representations Upon Purchase and Sale. Such purchase and sale shall be
expressly made without representation or warranty of any kind by Term Loan Agent
or any Term Loan Secured Party as to the Term Loan Debt or otherwise and without
recourse to the Term Loan Secured Parties; except, that, each Term Loan Secured
Party that is transferring such Term Loan Debt shall represent and warrant,
severally as to it: (a) the amount of the Term Loan Debt being purchased from it
is as reflected in the books and records of such Term Loan Secured Party (but
without representation or warranty as to the collectability, validity or
enforceability thereof), (b) that such Term Loan Secured Party owns the Term
Loan Debt being sold by it free and clear of any liens or encumbrances and
(c) such Term Loan Secured Party has the right to assign the Term Loan Debt
being sold by it and the assignment is duly authorized.

8.6 Notice from Term Loan Agent Prior to Enforcement Action. In the absence of
Exigent Circumstances, Term Loan Agent, for itself and on behalf of the Term
Loan Secured Parties, agrees that it will give ABL Agent five (5) Business Days’
prior written notice of its intention to commence any foreclosure or other
action to sell or otherwise realize upon the Term Loan Priority Collateral. In
the event that during such five (5) Business Day period, ABL Agent shall send to
Term Loan Agent the irrevocable notice of the ABL Secured Parties’ intention to
exercise the purchase option given by the Term Loan Secured Parties to the ABL
Secured Parties under this Section 8, the Term Loan Secured Parties shall not
commence any foreclosure or other action to sell or otherwise realize upon the
Collateral, provided, that, the purchase and sale with respect to the Term Loan
Debt provided for herein shall have closed within five (5) Business Days after
the receipt by Term Loan Agent of the irrevocable notice from ABL Agent.

Section 9. Access and Use of Term Loan Priority Collateral

9.1 Access and Use Rights of ABL Agent.

(a) In the event that Term Loan Agent shall acquire control or possession of any
of the Term Loan Priority Collateral or shall, through the exercise of remedies
under the Term Loan Documents or otherwise, sell any of the Term Loan Priority
Collateral to any third party (a

 

38



--------------------------------------------------------------------------------

“Third Party Purchaser”), Term Loan Agent shall permit ABL Agent (and require as
a condition of such sale to the Third Party Purchaser that the Third Party
Purchaser agree to permit ABL Agent), at ABL Agent’s option and in accordance
with applicable law and subject to the rights of any landlords under any real
property leases, and at the expense of the ABL Secured Parties: (i) to enter and
use any or all of the Term Loan Priority Collateral under such control or
possession (or sold to a Third Party Purchaser) consisting of real property and
the improvements, structures, buildings thereon and all related rights during
normal business hours in order to inspect, remove or take any action with
respect to the ABL Priority Collateral or to enforce ABL Agent’s rights with
respect thereto, including the examination and removal of ABL Priority
Collateral and the examination and duplication of the books and records of any
Grantor related to the ABL Priority Collateral, or to otherwise handle, deliver,
ship, transport, deal with or dispose of any ABL Priority Collateral, such right
to include, without limiting the generality of the foregoing, the right to
conduct one or more public or private sales or auctions thereon and (ii) use any
of the Term Loan Priority Collateral under such control or possession (or sold
to a Third Party Purchaser) consisting of equipment (including computers or
other data processing equipment related to the storage or processing of records,
documents or files pertaining to the ABL Priority Collateral) and intellectual
property to handle, deal with or dispose of any ABL Priority Collateral pursuant
to the rights of ABL Agent and the other ABL Secured Parties as set forth in the
ABL Documents, the UCC of any applicable jurisdiction and other applicable law.
In furtherance of the foregoing in this clause (a) but subject to the terms of
the Term Loan Documents and clause (b) below, Term Loan Agent hereby grants to
ABL Agent (and Term Loan Agent shall require as a condition of the sale to any
Third Party Purchaser of any of the Term Loan Priority Collateral consisting of
intellectual property that such Third Party Purchaser grant to ABL Agent), a
nonexclusive, irrevocable, royalty-free, worldwide license to use, license or
sublicense any and all such intellectual property except to the extent such
grant is prohibited by any rule of law, statute or regulation (and including in
such license access to all media in which any of the licensed terms may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) as is or may be necessary or advisable in ABL
Agent’s reasonable judgment for ABL Agent to realize upon the ABL Priority
Collateral.

(b) The rights of ABL Agent set forth in clause (a) above as to the Term Loan
Priority Collateral shall be irrevocable and without charge and shall continue
at ABL Agent’s option for a period of one hundred eighty (180) days as to any
such Term Loan Priority Collateral from the earlier of (i) the date on which
Term Loan Agent has notified ABL Agent that Term Loan Agent has acquired
possession or control of such Term Loan Priority Collateral and (ii) the date of
commencement by ABL Agent of enforcement actions against the ABL Priority
Collateral using such Term Loan Priority Collateral. The time periods set forth
herein shall be tolled during the pendency of any proceeding of a Grantor under
the Bankruptcy Code or any other Bankruptcy Law or other Insolvency Proceedings
if and for so long as ABL Agent is effectively stayed from enforcing its rights
against the ABL Priority Collateral. In no event shall Term Loan Agent or any of
the Term Loan Secured Parties take any action to interfere, limit or restrict
the rights of ABL Agent set forth above or the exercise of such rights by ABL
Agent pursuant to this Section 9.1 prior to the expiration of such periods. The
one hundred eighty (180) day period described above, as it may be extended as
provided for above, is referred to herein as the “Access Period”.

 

39



--------------------------------------------------------------------------------

(c) Nothing contained in this Agreement shall restrict the Disposition by Term
Loan Agent of any Term Loan Priority Collateral prior to the expiration of the
Access Period, subject to the provisions above regarding a Third Party
Purchaser.

9.2 Responsibilities of ABL Secured Parties. ABL Agent shall repair at its
expense any physical damage to any Term Loan Priority Collateral used by ABL
Agent as a direct result of the actions of ABL Agent (or its representatives) in
exercising its access and use rights as provided in Section 9.1 above (but shall
not be responsible for any diminution in value of the Term Loan Priority
Collateral resulting from ABL Agent so dealing with any ABL Priority Collateral
so long as ABL Agent and the other ABL Secured Parties leave the Term Loan
Priority Collateral in substantially the same condition as it was prior to their
actions with respect to the ABL Priority Collateral, except for ordinary wear
and tear resulting from the actions of ABL Agent and the other ABL Secured
Parties contemplated by, and for the time periods specified under, Section 9.1).
ABL Agent and the other ABL Secured Parties shall indemnify and hold harmless
Term Loan Agent and the other Term Loan Secured Parties from any claim, loss,
damage, cost or liability arising from any claim by a third party against Term
Loan Agent and the other Term Loan Secured Parties as a direct result of any
action by ABL Agent (or its representatives). Term Loan Agent shall not have any
responsibility or liability for the acts or omissions of ABL Agent or any of the
other ABL Secured Parties, and ABL Agent and the other ABL Secured Parties shall
not have any responsibility or liability for the acts or omissions of Term Loan
Agent, in each case arising in connection with such other Person’s use and/or
occupancy of any of the Term Loan Priority Collateral. If ABL Agent conducts a
public auction or private sale of the ABL Priority Collateral at any of the real
property constituting Term Loan Priority Collateral, ABL Agent shall provide
Term Loan Agent with reasonable advance notice and use reasonable efforts to
hold such auction or sale in a manner that would not unduly disrupt Term Loan
Agent’s use of such real property. Without limiting the rights granted herein,
to the extent such rights have been exercised under this Agreement, ABL Agent
and the other ABL Secured Parties shall reasonably cooperate with Term Loan
Agent and the other Term Loan Secured Parties in connection with any Disposition
efforts made by the Term Loan Secured Parties with respect to the Term Loan
Priority Collateral.

9.3 Grantor Consent. The Grantors consent to the performance by Term Loan Agent
of the obligations set forth in Section 9.1 and acknowledge and agree that
neither Term Loan Agent (nor any other Term Loan Secured Party) shall ever be
accountable or liable for any action taken or omitted to be taken by ABL Agent
or any other ABL Secured Party or its or any of their officers, employees,
agents, successors, assigns or representatives in connection therewith or
incidental thereto or in consequence thereof, except to the extent resulting
from such Person’s own gross negligence or willful misconduct as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction.

Section 10. Reliance; Waivers; Etc.

10.1 Reliance.

(a) The consent by the ABL Secured Parties to the execution and delivery of the
Term Loan Documents and the grant to Term Loan Agent on behalf of the Term Loan
Secured Parties of a Lien on the Collateral of the Term Loan Grantors and all
loans and other extensions of credit made or deemed made on and after the date
hereof by the ABL Secured Parties to any Grantor shall be deemed to have been
given and made in reliance upon this Agreement.

 

40



--------------------------------------------------------------------------------

(b) The consent by the Term Loan Secured Parties to the execution and delivery
of the ABL Documents and the grant to ABL Agent on behalf of the ABL Secured
Parties of a Lien on the Collateral and all loans and other extensions of credit
made or deemed made on and after the date hereof by the Term Loan Secured
Parties to any Grantor shall be deemed to have been given and made in reliance
upon this Agreement.

10.2 No Warranties or Liability.

(a) Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, acknowledges and agrees that each of ABL Agent and the other ABL
Secured Parties have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the ABL Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. Term Loan
Agent agrees, for itself and on behalf of the other Term Loan Secured Parties,
that the ABL Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the ABL Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate,
and the ABL Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that Term Loan Agent or any of the
other Term Loan Secured Parties have in the Collateral or otherwise, except as
otherwise provided in this Agreement. Neither ABL Agent nor any of the other ABL
Secured Parties shall have any duty to Term Loan Agent or any of the other Term
Loan Secured Parties to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including the Term Loan Documents),
regardless of any knowledge thereof which they may have or with which they may
be charged.

(b) ABL Agent, for itself and on behalf of the other ABL Secured Parties,
acknowledges and agrees that each of Term Loan Agent and the other Term Loan
Secured Parties have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Term Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
ABL Agent agrees, for itself and on behalf of the other ABL Secured Parties,
that the Term Loan Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under the Term Loan Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the Term Loan Secured Parties may manage their loans and
extensions of credit without regard to any rights or interests that ABL Agent or
any of the other ABL Secured Parties have in the Collateral or otherwise, except
as otherwise provided in this Agreement. Neither Term Loan Agent nor any of the
other Term Loan Secured Parties shall have any duty to ABL Agent or any of the
other ABL Secured Parties to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Grantor (including the ABL Documents),
regardless of any knowledge thereof which they may have or with which they may
be charged.

 

41



--------------------------------------------------------------------------------

10.3 No Waiver of Lien Priorities.

(a) No right of ABL Agent or any of the other ABL Secured Parties to enforce any
provision of this Agreement or any of the ABL Documents shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by ABL Agent or any other ABL Secured
Party, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the ABL Documents or any of the Term Loan
Documents, regardless of any knowledge thereof which ABL Agent or any of the
other ABL Secured Parties may have or be otherwise charged with.

(b) No right of Term Loan Agent or any of the other Term Loan Secured Parties to
enforce any provision of this Agreement or any of the Term Loan Documents shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Grantor or by any act or failure to act by Term Loan Agent or
any other Term Loan Secured Party, or by any noncompliance by any Person with
the terms, provisions and covenants of this Agreement, any of the Term Loan
Documents or any of the ABL Documents, regardless of any knowledge thereof which
Term Loan Agent or any of the other Term Loan Secured Parties may have or be
otherwise charged with.

(c) Term Loan Agent agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law.

(d) ABL Agent agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Collateral or any other similar rights a junior secured creditor may have
under applicable law.

10.4 Obligations Unconditional. All rights, interests, agreements and
obligations of ABL Agent, the ABL Secured Parties, Term Loan Agent and the Term
Loan Secured Parties hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any ABL Document or Term Loan
Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the ABL Debt or Term Loan Debt, or any amendment or waiver or
other modification of the terms of any ABL Document or Term Loan Document;

(c) any exchange of any security interest in any Collateral or any other
collateral or any amendment, waiver or other modification of all or any of the
ABL Debt or Term Loan Debt or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Grantor; or

 

42



--------------------------------------------------------------------------------

(e) any other circumstance that otherwise might constitute a defense available
to (i) any Grantor (other than the Discharge of ABL Debt or Discharge of Term
Loan Debt, as applicable, subject to Sections 6.9 and 11.3) or (ii) a junior
lienholder.

10.5 Amendments to ABL Documents. The ABL Documents may be amended, supplemented
or otherwise modified in accordance with their terms and the ABL Agreement may
be refinanced, in each case, without notice to, or the consent of Term Loan
Agent or the other Term Loan Secured Parties, all without affecting the lien
subordination or other provisions set forth in this Agreement (even if any right
of subrogation or other right or remedy of Term Loan Agent or any other Term
Loan Secured Party is affected, impaired or extinguished thereby); provided,
that:

(a) the holders of the ABL Debt as so Refinanced bind themselves in a writing
addressed to Term Loan Agent to the terms of this Agreement, and

(b) without the prior written consent of Term Loan Agent, any such amendment,
supplement, modification or refinancing shall not:

(i) increase the maximum amount of the aggregate commitments under the ABL
Agreement to an amount greater than the ABL Cap;

(ii) shorten the scheduled maturity of any loans under the ABL Agreement to a
date prior to the scheduled maturity date of the loans under the ABL Agreement
as in effect on the date hereof;

(iii) add or modify any restriction on payment or prepayment of the Term Loan
Debt;

(iv) add any restriction on amendments, waivers or other modifications to the
Term Loan Documents;

(v) shorten the weighted average life to maturity of the ABL Debt from the
weighted average life to maturity as in effect on the date hereof; or

(vi) contravene the provisions of this Agreement.

10.6 Amendments to Term Loan Documents. The Term Loan Documents may be amended,
supplemented or otherwise modified in accordance with their terms and the Term
Loan Agreement may be refinanced, in each case, without notice to, or the
consent of ABL Agent or the other ABL Secured Parties, all without affecting the
lien subordination or other provisions set forth in the this Agreement (even if
any right of subrogation or other right or remedy of ABL Agent or any other ABL
Secured Party is affected, impaired or extinguished thereby); provided, that:

(a) the holders of the Term Loan Debt as so Refinanced bind themselves in a
writing addressed to ABL Agent to the terms of this Agreement, and

 

43



--------------------------------------------------------------------------------

(b) without the prior written consent of ABL Agent, any such amendment,
supplement, modification or refinancing shall not:

(i) increase the sum of the then outstanding aggregate principal amount of the
loans under the Term Loan Agreement in excess of the Term Loan Cap;

(ii) shorten the scheduled maturity of any loans under the Term Loan Agreement
to a date prior to the scheduled maturity date of the loans under the Term Loan
Agreement as in effect on the date hereof;

(iii) add or modify any restriction on payment or prepayment of the ABL Debt;

(iv) add any restriction on amendments, waivers or other modifications to the
ABL Documents;

(v) shorten the weighted average life to maturity of any Term Loan Debt to a
period less than the weighted average life to maturity of the Term Loan Debt as
of the date hereof; or

(vi) contravene the provisions of this Agreement.

Section 11. Miscellaneous

11.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the ABL Documents or the Term Loan Documents,
the provisions of this Agreement shall govern. The parties hereto acknowledge
that the terms of this Agreement are not intended to waive or modify any
specific rights granted to, or obligations of, Borrowers or any other Grantor in
the ABL Documents or the Term Loan Documents, but subject to the agreements of
the Grantors set forth herein.

11.2 Continuing Nature of this Agreement; Severability. This Agreement shall
continue to be effective until the first to occur of (a) the Discharge of ABL
Debt and the payment in full in cash of the Excess ABL Debt or (b) the Discharge
of Term Loan Debt and the payment in full in cash of the Excess Term Loan Debt.
This is a continuing agreement of lien subordination and the Secured Parties may
continue, at any time and without notice to the other Secured Parties, to extend
credit and other financial accommodations and lend monies to or for the benefit
of any Grantor constituting ABL Debt and/or Term Loan Debt (as applicable) in
reliance hereof. Each of Term Loan Agent, for itself and on behalf of the Term
Loan Secured Parties, and ABL Agent, for itself and on behalf of the ABL Secured
Parties, hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

44



--------------------------------------------------------------------------------

11.3 Refinancing.

(a) Refinancing Permitted. Without prejudice to any rights of the Secured
Parties under the ABL Documents and Term Loan Documents, as applicable and
subject to the provisions of Section 10.5 and 10.6, the ABL Debt and/or Term
Loan Debt may be refinanced in whole or in part if the holders of such
indebtedness, or a duly authorized agent on their behalf, agree in writing to be
bound by the terms of this Agreement. ABL Agent, for itself and on behalf of the
ABL Secured Parties, and Term Loan Agent, for itself and on behalf of the Term
Loan Secured Parties, agree, in connection with any refinancing of the ABL Debt
and/or the Term Loan Debt, promptly to enter into such documents and agreements
(including amendments or supplements to this Agreement) as Grantors may
reasonably request to reflect such refinancing; provided, that, the rights and
powers of the Secured Parties contemplated hereby shall not be affected thereby.

(b) Effect of Refinancing.

(i) If substantially contemporaneously with the Discharge of ABL Debt, Grantors
refinance in full the indebtedness outstanding under the ABL Documents in
accordance with the provisions of Section 11.3(a), then after written notice to
Term Loan Agent, (A) the indebtedness and other obligations arising pursuant to
such refinancing of the then outstanding indebtedness under the ABL Documents
shall automatically be treated as ABL Debt for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, (B) the credit agreement and the other loan
documents evidencing such new indebtedness shall automatically be treated as the
ABL Agreement and the ABL Documents for all purposes of this Agreement and
(C) the agent under the new ABL Agreement shall be deemed to be ABL Agent for
all purposes of this Agreement. Upon receipt of notice of such refinancing
(including the identity of the new ABL Agent), Term Loan Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this Agreement) as Grantors or the new ABL Agent or it may reasonably request in
order to provide to the new ABL Agent the rights and obligations of ABL Agent
contemplated hereby.

(ii) If substantially contemporaneously with the Discharge of Term Loan Debt,
Grantors refinance in full the indebtedness outstanding under the Term Loan
Documents in accordance with the provisions of Section 11.3(a), then after
written notice to ABL Agent, (A) the indebtedness and other obligations arising
pursuant to such refinancing of the then outstanding indebtedness under the Term
Loan Documents shall automatically be treated as Term Loan Debt for all purposes
of this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, (B) the credit agreement and the other
loan documents evidencing such new indebtedness shall automatically be treated
as the Term Loan Agreement and the Term Loan Documents for all purposes of this
Agreement and (C) the agent under the new Term Loan Agreement shall be deemed to
be Term Loan Agent for all purposes of this Agreement. Upon receipt of notice of
such refinancing (including the identity of the new Term Loan Agent), ABL Agent
shall promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as Grantors or the new Term Loan Agent or it may
reasonably request in order to provide to the new Term Loan Agent the rights and
obligations of Term Loan Agent contemplated hereby.

 

45



--------------------------------------------------------------------------------

11.4 Amendments; Waivers.

(a) No amendment or modification of any of the provisions of this Agreement by
Term Loan Agent or ABL Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of both of Term Loan Agent and ABL Agent (each
acting in accordance with the applicable Term Loan Documents or ABL Documents,
as the case may be). No waiver of any of the provisions of this Agreement shall
be deemed to be made unless the same shall be in writing signed by the party
making the same or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time. The
Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provisions of this Agreement except to the extent
their express rights or obligations hereunder are directly adversely affected
and any such amendment, modification or waiver of provisions of this Agreement
shall not be effective as to a Grantor unless agreed to in writing by such
Grantor.

(b) ABL Agent and Term Loan Agent, without the consent of any other ABL Secured
Party or Term Loan Secured Party, may determine that a supplemental agreement
(which may take the form of an amendment or an amendment and restatement of this
Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations of any of the Grantors become Term Loan Debt
under this Agreement (such indebtedness or other obligations, “Additional Term
Debt”); provided, that, (i) such Additional Term Debt and the Liens securing
such Additional Term Debt are permitted under the ABL Agreement and the Term
Loan Agreement, (ii) the Liens securing such Additional Term Debt shall in no
event have any higher priority or have any greater rights than the Liens
securing the Term Loan Debt have in relation to the Liens securing the ABL Debt
as of the date hereof and (iii) such supplemental agreement may contain
additional intercreditor terms applicable solely to the holders of such
Additional Term Debt, subject to the terms of clause (ii) above. ABL Agent and
Term Loan Agent shall, upon the request of Term Loan Agent or Grantors, execute
and deliver such supplemental agreement reasonably acceptable to Grantors, ABL
Agent and Term Loan Agent and consistent with the terms of this Agreement in
order to give effect to the matters described in this clause (b) above.

11.5 Subrogation.

(a) Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of ABL Debt has occurred.

(b) ABL Agent, for itself and on behalf of the ABL Secured Parties, hereby
waives any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Term Loan Debt has occurred.

11.6 Notices. All notices to the Term Loan Secured Parties and the ABL Secured
Parties permitted or required under this Agreement may be sent to Term Loan
Agent and ABL Agent, respectively. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, electronically mailed or
sent by courier service, facsimile or other electronic transmission or U.S. mail
and shall be deemed to have been given when delivered in person or by courier
service,

 

46



--------------------------------------------------------------------------------

upon receipt of a facsimile or other electronic transmission or four
(4) Business Days after deposit in the U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

 

ABL Agent:

  

Wells Fargo Bank, National Association

One South Broad Street

Third Floor, PA 4812

Philadelphia, Pennsylvania 19107

Attention: Portfolio Manager—Beacon

Fax No.: (267) 321-6741

Email: john.brady@wellsfargo.com

with a copy to

  

Otterbourg P.C.

230 Park Avenue

New York, New York 10169

Attention: David W. Morse

Fax No.: (212) 682-6104

Email: dmorse@otterbourg.com

Term Loan Agent:

  

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Bank Loan Syndications

Fax No.: (646) 274-5080

Email: Global.Loans.Support@Citi.com

(a) Unless the parties agree otherwise, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.7 Further Assurances.

(a) Term Loan Agent agrees that it shall, for itself and on behalf of the Term
Loan Secured Parties, take such further action and shall execute and deliver to
ABL Agent such additional documents and instruments (in recordable form, if
requested) as ABL Agent may reasonably request to effectuate the terms of and
the lien priorities contemplated by this Agreement.

 

47



--------------------------------------------------------------------------------

(b) ABL Agent agrees that it shall, for itself and on behalf of the ABL Secured
Parties, take such further action and shall execute and deliver to Term Loan
Agent such additional documents and instruments (in recordable form, if
requested) as Term Loan Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement.

11.8 Consent to Jurisdiction; Waiver of Jury Trial. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND CONSENTS THAT ALL SERVICE OF PROCESS
MAY BE MADE BY REGISTERED MAIL OR BY COURIER SERVICE DIRECTED TO SUCH PARTY AS
PROVIDED IN SECTION 11.6 ABOVE FOR SUCH PARTY. THE PARTIES HERETO WAIVE ANY
OBJECTION TO ANY ACTION INSTITUTED HEREUNDER BASED ON FORUM NON CONVENIENS, AND
ANY OBJECTION TO THE VENUE OF ANY ACTION INSTITUTED HEREUNDER. EACH OF THE
PARTIES HERETO WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN RESPECT THEREOF. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT TERM LOAN AGENT, ANY OTHER TERM LOAN SECURED PARTY, ABL AGENT OR ANY
OTHER ABL SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ANY OF ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

11.9 Governing Law. The validity, construction and effect of this Agreement
shall be governed by the internal laws of the State of New York but excluding
any principles of conflicts of law or any other rule of law that would result in
the application of the law of any jurisdiction other than the laws of the State
of New York.

11.10 Binding on Successors and Assigns. This Agreement shall be binding upon
ABL Agent, the other ABL Secured Parties, Term Loan Agent, the other Term Loan
Secured Parties and their respective permitted successors and assigns.

11.11 Specific Performance.

(a) ABL Agent may demand specific performance of this Agreement. Term Loan
Agent, for itself and on behalf of the Term Loan Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by ABL Agent.

(b) Term Loan Agent may demand specific performance of this Agreement. ABL
Agent, for itself and on behalf of the ABL Secured Parties, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense which might be asserted to bar the remedy of specific performance in any
action which may be brought by Term Loan Agent.

 

48



--------------------------------------------------------------------------------

11.12 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

11.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed counterpart of a signature
page of this Agreement or any document or instrument delivered in connection
herewith by facsimile transmission or other electronic transmission (in pdf or
tif format) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

11.14 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

11.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of the
holders of ABL Debt and Term Loan Debt. No other Person shall have or be
entitled to assert rights or benefits hereunder.

11.16 Additional Grantors. Promptly upon the written request of ABL Agent or
Term Loan Agent, Grantors shall cause each of their Subsidiaries that becomes a
Grantor to acknowledge and consent to the terms of this Agreement by causing
such Subsidiary to execute and deliver to the parties hereto a Grantor Joinder,
substantially in the form of Annex C hereto, pursuant to which such Subsidiary
shall agree to be bound by the terms of the attached Acknowledgment and
Agreement to the same extent as if it had executed and delivered same as of the
date hereof.

[SIGNATURE PAGE FOLLOWS]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ABL AGENT     TERM LOAN AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent

    CITIBANK, N.A., as Term Loan Agent By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned hereby acknowledges and agrees to the terms and
provisions of the Intercreditor Agreement, dated as of January 2, 2018 (the
“Intercreditor Agreement”), between Wells Fargo Bank, National Association, in
its capacity as administrative and collateral agent for the ABL Secured Parties
(in such capacity, the “ABL Agent”), and Citibank, N.A., in its capacity as
administrative agent and collateral agent for the Term Loan Secured Parties (in
such capacity, “Term Loan Agent”), of which this Acknowledgment and Agreement is
a part. By its signature below, the undersigned agrees that it will, together
with its successors and assigns, be bound by the provisions hereof and of the
Intercreditor Agreement to the extent they purport to bind any Grantor.
Capitalized terms used herein without definition shall have the meaning assigned
thereto in the Intercreditor Agreement.

Each of the undersigned agrees that (a) if either ABL Agent or Term Loan Agent
holds Collateral it does so as gratuitous bailee (under the UCC) for the other
and is hereby authorized to and may turn over to such other Secured Party upon
request therefor any such Collateral, after all obligations and indebtedness of
the undersigned to the bailee Secured Party have been fully paid and performed,
or as otherwise provided in the Intercreditor Agreement, and (b) it will execute
any and all further documents, agreements and instruments, and take all such
further actions, that may be required under any applicable law, or which any
Secured Party may reasonably request, to carry out the terms and conditions of
the foregoing Intercreditor Agreement. Each of the undersigned further agrees to
provide to Term Loan Agent and ABL Agent a copy of each Grantor Joinder hereto
executed and delivered pursuant to Section 11.16 of the Intercreditor Agreement.

Each of the undersigned acknowledges and agrees that, although it may sign this
Acknowledgment and Agreement, it is not a party to the Intercreditor Agreement
and does not and will not receive any right, benefit, priority or interest under
the Intercreditor Agreement because of the existence of this Acknowledgment and
Agreement (other than the right to approve any amendment, modification or waiver
of any provision of the Intercreditor Agreement to the extent the rights or
obligations of the undersigned are directly adversely affected).

This Acknowledgment and Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed counterpart of a signature
page of this Acknowledgment and Agreement or any document or instrument
delivered in connection herewith by facsimile transmission or other electronic
transmission (in pdf or tif format) shall be effective as delivery of a manually
executed counterpart of this Acknowledgment and Agreement or such other document
or instrument, as applicable.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

                                                 

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex A

to

Intercreditor Agreement

ABL Priority Collateral

ABL Priority Collateral means (i) accounts and other receivables, (ii) chattel
paper, (iii) deposit accounts (and all cash, checks and other negotiable
instruments, funds and other evidences of payment held therein, but excluding
the Term Loan Priority Collateral Pledged Account) and all securities accounts,
security entitlements and securities (other than equity interests in any
Subsidiary of Holdings), (iv) inventory, (v) to the extent evidencing,
governing, securing or otherwise related to any of the foregoing and the other
ABL Priority Collateral, all documents, general intangibles (excluding equity
interests in any Subsidiary of Holdings and all intellectual property but
including loans or advances payable by a Grantor to any other Grantor),
instruments, investment property (but not equity interests in any Subsidiary of
Holdings), commercial tort claims, letters of credit, supporting obligations and
letter of credit rights, (vi) all books, records and documents related to the
foregoing (including databases, customer lists and other records, whether
tangible or electronic, which contain any information relating to any of the
foregoing) and (vii) all proceeds and products of any or all of the foregoing in
whatever form received, including proceeds of business interruption and other
insurance and claims against third parties; provided, that, notwithstanding
anything to the contrary contained in this paragraph, in no event shall any of
the ABL Priority Collateral include any Excluded Assets.

Extraordinary receipts solely to the extent constituting proceeds of judgments
relating to any of the ABL Priority Collateral, insurance proceeds and
condemnation awards in respect of any ABL Priority Collateral, indemnity
payments in respect of any ABL Priority Collateral and purchase price
adjustments in connection with any ABL Priority Collateral shall constitute ABL
Priority Collateral; it being understood and agreed that to the extent such
receipts constitute proceeds of both ABL Priority Collateral and Term Loan
Priority Collateral, only that portion attributable to ABL Priority Collateral
shall constitute ABL Priority Collateral. Proceeds of Excluded Assets that would
otherwise constitute ABL Priority Collateral shall be deemed to be ABL Priority
Collateral.

 

Annex A-1



--------------------------------------------------------------------------------

Annex B

to

Intercreditor Agreement

Term Loan Priority Collateral

Term Loan Priority Collateral means all Collateral (other than the ABL Priority
Collateral, including identifiable proceeds of ABL Priority Collateral) now
owned or hereafter acquired by any Term Loan Grantor.

Extraordinary receipts solely to the extent constituting proceeds of judgments
relating to any of the Term Loan Priority Collateral, insurance proceeds and
condemnation awards in respect of any Term Loan Priority Collateral, indemnity
payments in respect of any Term Loan Priority Collateral and purchase price
adjustments in connection with any Term Loan Priority Collateral shall
constitute Term Loan Priority Collateral; it being understood and agreed that to
the extent such receipts constitute proceeds of both Term Loan Priority
Collateral and ABL Priority Collateral, only that portion attributable to Term
Loan Priority Collateral shall constitute Term Loan Priority Collateral.
Proceeds of Excluded Assets of a Term Loan Grantor that would otherwise
constitute Term Loan Priority Collateral shall be deemed to be Term Loan
Priority Collateral.

 

Annex B-1



--------------------------------------------------------------------------------

Annex C

to

Intercreditor Agreement

Form of Grantor Joinder

Reference is made to that certain Intercreditor Agreement, dated as of
January 2, 2018 (as amended, amended and restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Intercreditor Agreement”), among Wells Fargo Bank, National
Association, in its capacity as administrative and collateral agent for the ABL
Secured Parties (in such capacity, the “ABL Agent”), and Citibank, N.A., in its
capacity as administrative and collateral agent for the Term Loan Secured
Parties (in such capacity, “Term Loan Agent”). Capitalized terms used herein
without definition shall have the meaning assigned thereto in the Intercreditor
Agreement.

This Grantor Joinder, dated as of                     , 20     (this “Grantor
Joinder”), is being delivered pursuant to Section 11.16 of the Intercreditor
Agreement.

The undersigned,                     , a                      (the “Additional
Grantor”), hereby agrees to become a party to the Acknowledgment and Agreement
attached to the Intercreditor Agreement, as fully as if the Additional Grantor
had executed and delivered the Acknowledgment and Agreement attached to the
Intercreditor Agreement as of the date thereof.

This Grantor Joinder may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

THIS GRANTOR JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

Annex C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Grantor Joinder to be
duly executed by its authorized representative as of the day and year first
above written.

 

[ADDITIONAL GRANTOR]

By:  

 

Name:  

 

Title:  

 

 

Annex C-2



--------------------------------------------------------------------------------

Exhibit A

to

Intercreditor Agreement

Subsidiary Borrowers (ABL Facility)

Beacon Sales Acquisition, Inc.

Beacon Roofing Supply Canada Company

Allied Building Products Corp.

Allied Building Products LLC

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to

Intercreditor Agreement

Subsidiary Guarantors

Term Loan Facility Guarantors

Beacon Sales Acquisition, Inc.

Allied Building Products Corp.

A. L. Kilgo Company, Inc.

Kapalama Kilgos Acquisition Corp.

PacSource, LLC

RME Acquisition LLC

Tri-Built Materials Group, LLC

Allied Building Products LLC

ABL Facility Guarantors

Beacon Roofing Supply, Inc.

Beacon Canada, Inc.

A. L. Kilgo Company, Inc.

Kapalama Kilgos Acquisition Corp.

PacSource, LLC

RME Acquisition LLC

Tri-Built Materials Group, LLC

 

Exhibit B-1



--------------------------------------------------------------------------------

SCHEDULE 7.3(a)(i)

MORTGAGED PROPERTY

 

1. Owner: Allied Building Products Corp.

Address: 1978 Moreland Parkway, Annapolis, Anne Arundel County, Maryland.

Market Value: $5,798,400.

Legal description:

BEGINNING FOR THE FIRST, BEING KNOWN AND DESIGNATED AS LOT 2-A (2.5 ACRES) AS
SHOWN ON THE PLAT ENTITLED “AMENDED PLAT, SECTION ONE, LOTS 2-A & 2-B, ANNAPOLIS
BUSINESS CENTER”, WHICH PLAT IS RECORDED AMONG THE LAND RECORDS OF ANNE ARUNDEL
COUNTY IN PLAT BOOK NO. 59, FOLIO 35.

BEGINNING FOR THE SECOND, BEING KNOWN AND DESIGNATED AS LOT 1 (0.849 ACRES) ON
THE PLAT ENTITLED “SECTION ONE, ANNAPOLIS BUSINESS CENTER”, WHICH PLAT IS
RECORDED AMONG THE LAND RECORDS OF ANNE ARUNDEL COUNTY IN PLAT BOOK 57, FOLIO
26, AND ON THAT PLAT ENTITLED “AMENDED PLAT, SECTION ONE, LOTS 2-A & 2-B,
ANNAPOLIS BUSINESS CENTER”, WHICH PLAT IS RECORDED AMONG THE LAND RECORDS OF
ANNE ARUNDEL COUNTY IN PLAT BOOK 59, FOLIO 35.

TOGETHER WITH THE RIGHT TO USE IN COMMON WITH OTHERS THE MUNICIPAL EASEMENT
(26’) AND SERVICE ROAD FOR ACCESS BY ADJACENT OWNERS AS SHOWN ON THE PLAT
ENTITLED, “AMENDED PLAT, SECTION ONE, LOTS 2-A & 2-B, ANNAPOLIS BUSINESS
CENTER”, WHICH PLAT IS RECORDED AMONG THE LAND RECORDS OF ANNE ARUNDEL COUNTY AT
PLAT BOOK 59, PAGE 35.

 

Schedule 7.3(a)(i) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.3(e)

POST-CLOSING OBLIGATIONS

The Borrower shall, within ninety (90) days (which time period may be extended
by the Administrative Agent in its sole discretion) after the Closing Date,
provide evidence that is reasonably satisfactory to the Administrative Agent
that each of the liens listed below (other than any such lien that constitutes a
Permitted Lien under Section 10.2(c) or Section 10.2(i) of the Agreement) have
been discharged and released:

 

Debtor    Office    File Number    File Date

Beacon Sales Acquisition, Inc.

   DE – New Castle County    N16J-09816    12/16/2016

Beacon Sales Acquisition, Inc.

   WV – Kanawha County    Bk 317 Pg 246    06/26/2014

 

Schedule 7.3(e) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.1

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party

  

Jurisdiction of Organization

  

Foreign Qualifications

Beacon Roofing Supply, Inc.    Delaware   

Massachusetts

Virginia

Beacon Sales Acquisition, Inc.    Delaware   

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

Ohio

Oklahoma

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

 

Schedule 8.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.1

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party   

Jurisdiction of Organization

  

Foreign Qualifications

     

Texas

Utah

Vermont

West Virginia

Wyoming

Idaho

Allied Building Products Corp.    New Jersey   

Alaska

Arizona

California

Colorado

Connecticut

Delaware

District of Columbia

Florida

Georgia

Hawaii

Idaho

Illinois

Indiana

Kansas

Kentucky

Maryland

Massachusetts

Michigan

Minnesota

Missouri

Montana

Nebraska

Nevada

New Mexico

New York

North Carolina

North Dakota

Ohio

Oregon

Pennsylvania

 

Schedule 8.1 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 8.1

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party   

Jurisdiction of Organization

  

Foreign Qualifications

     

Rhode Island

South Dakota

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

Wyoming

Tri-Built Materials Group, LLC    Delaware   

Alabama

Alaska

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

District Of Columbia

Florida

Georgia

Hawaii

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

 

Schedule 8.1 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 8.1

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party   

Jurisdiction of Organization

  

Foreign Qualifications

     

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

Kapalama Kilgos Acquisition Corp.    Delaware    Hawaii A.L. Kilgo Company, Inc.
   Hawaii    None. PacSource, LLC    Delaware   

Hawaii

Washington

RME Acquisition LLC    Delaware    Hawaii Allied Building Products LLC   
Delaware   

Alaska

Arizona

California

Colorado

Connecticut

Delaware

 

Schedule 8.1 – Page 4



--------------------------------------------------------------------------------

SCHEDULE 8.1

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Credit Party   

Jurisdiction of Organization

  

Foreign Qualifications

     

District of Columbia

Florida

Georgia

Hawaii

Idaho

Illinois

Indiana

Kansas

Kentucky

Maryland

Massachusetts

Michigan

Minnesota

Missouri

Montana

Nebraska

Nevada

New Mexico

New York

North Carolina

North Dakota

Ohio

Oregon

Pennsylvania

Rhode Island

South Dakota

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

Wyoming

 

Schedule 8.1 – Page 5



--------------------------------------------------------------------------------

SCHEDULE 8.1

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

Non-Credit Party Restricted  Subsidiary

  

Jurisdiction of Organization

  

Foreign Qualifications

Beacon Canada, Inc.    Delaware    None Beacon Roofing Supply Canada Company   
Nova Scotia, Canada   

British Columbia

Manitoba

New Brunswick

Newfoundland

Labrador

Ontario

Prince Edward Island

Quebec

Saskatchewan

 

Schedule 8.1 – Page 6



--------------------------------------------------------------------------------

SCHEDULE 8.2

SUBSIDIARIES AND CAPITALIZATION

 

Name of Subsidiary

  

Credit Party

Holding

Outstanding Shares

of such Subsidiary

  

Class and Series

  

Percentage of

Ownership

Interests of such

Class and Series

  

Certificate

Number, if

applicable

Beacon Sales Acquisition, Inc.

   Beacon Roofing Supply, Inc.    Common    100%    No. 2

Beacon Canada, Inc.

   Beacon Sales Acquisition, Inc.    Common    100%    No.1/No.2

Allied Building Products Corp.

   Beacon Sales Acquisition, Inc.   

Class A Common

(497 shares)

Class B Common (4,095 shares)

Preferred (3,465 shares)

   100%    N/A

RME Acquisition LLC

   Allied Building Products Corp.    N/A    100%    N/A

PacSource, LLC

   Allied Building Products Corp.    N/A    100%    N/A

Tri-Built Materials Group, LLC

   Allied Building Products Corp.    N/A    100%    N/A

Kapalama Kilgos Acquisition Corp.

   Beacon Sales Acquisition, Inc.    Common    100%    No. 1

A.L. Kilgo Company, Inc.

   Kapalama Kilgos Acquisition Corp.    Common    100%    No. 5

Allied Building Products LLC

   Beacon Sales Acquisition, Inc.    N/A    100%    N/A

 

Schedule 8.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.6

AUDIT MATTERS

 

Legal Entity

  

Auditing Entity

  

Audit Type

AB California Acquisition Corp.   

Orange County

(California)

   Sales Tax Allied Building Products Corp.   

City of Los Angeles (Business Tax)

(California)

   Sales Tax Gypsum    Denver, Colorado    Sales Tax Allied Building Products
Corp.    Denver, Colorado    Sales Tax Allied Building Products Corp.    State
of Florida    Sales Tax Las Vegas Roofing Supply, LLC    Idaho State Tax
Commission    Sales & Use Tax Las Vegas Roofing Supply, LLC dba Roofing Supply
Group - Idaho    Idaho State Tax Commission    Sales & Use Tax Roofing Supply of
Utah, LLC    Idaho State Tax Commission    Sales & Use Tax Roofing Supply of
Utah, LLC dba Roofing Supply Group Utah Ogden    Idaho State Tax Commission   
Sales & Use Tax Roofing Supply Group - Washington, LLC dba Intermountain Supply
Inc.    Idaho State Tax Commission    Sales & Use Tax Roofing Supply of Arizona,
LLC    California BOE    Sales & Use Tax Roofing Supply of Arizona - Tucson, LLC
   California BOE    Sales & Use Tax Roofing Supply Group Bay Area, LLC   
California BOE    Sales & Use Tax Roofing Supply of Fresno, LLC    California
BOE    Sales & Use Tax Roofing Supply Group, LLC    California BOE    Sales &
Use Tax Roofing Supply Group - Southern California, LLC    California BOE   
Sales & Use Tax Roofing Supply Group – San Diego, LLC    California BOE   
Sales & Use Tax Roofing Supply, LLC    California BOE    Sales & Use Tax Las
Vegas Roofing Supply, LLC    California BOE    Sales & Use Tax Roofing Supply
Group Utah LLC    California BOE    Sales & Use Tax Austin Roofer’s Supply, LLC
   California BOE    Sales & Use Tax Beacon Sales Acquisition, Inc.   
California BOE    Sales & Use Tax Dallas - Fort Worth Roofing Supply, LLC   
Texas Department of Revenue    Sales & Use Tax Austin Roofer’s Supply, LLC   
Texas Department of Revenue    Sales & Use Tax Fort Worth Roofing Supply, LLC   
Texas Department of Revenue    Sales & Use Tax Roofing Supply LLC    Texas
Department of Revenue    Sales & Use Tax Beacon Sales Acquisition, Inc. dba West
End Roofing    Texas Department of Revenue    Sales & Use Tax

 

Schedule 8.6 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.6

AUDIT MATTERS

 

Legal Entity

  

Auditing Entity

  

Audit Type

Beacon Sales Acquisition, Inc. dba Roof Depot    Missouri    Sales & Use Tax and
Withholding Tax Beacon Sales Acquisition, Inc.    New Jersey    Sales & Use and
Income Tax Beacon Sales Acquisition, Inc.    South Dakota    Sales & Use Tax
Beacon Sales Acquisition, Inc. dba The Roof Center & Best Distribution   
Virginia    Sales & Use Tax

 

Schedule 8.6 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 8.9

ERISA PLANS

Beacon Sales Acquisition, Inc. contributes to the following Multiemployer Plans:

 

  1. Suburban Teamsters of Northern Illinois Pension Fund.

 

  2. International Union of Operating Engineers Central Pension Fund.

 

  3. New England Teamsters and Trucking Industry Pension Fund.

Allied Building Products Corp. contributes to the Multiemployer Plans referenced
in the collective bargaining agreements set forth below:

 

  1. Agreement, dated February 1, 2015, between Allied Building Products Corp.
(East Rutherford, Jersey City, Elizabeth and Bergenfield, NJ) and Local No. 11,
affiliated with International Brotherhood of Teamsters.

 

  2. Agreement, dated December 1, 2016, between United Builders Supply Company,
a division of Allied Building Products Corp. (Framingham, MA) and International
Union of Operating Engineers Local 4 and its Branches.

 

  3. Collective Bargaining Agreement, dated December 1, 2016, between Allied
Building Products Corp. (Grand Rapids, MI) and General Teamsters Local Union
No. 406.

 

  4. Labor Agreement, dated February 1, 2015, between Tri-State Wholesale, a
division of Allied Building Products Corp. (Hickory Hills, West Chicago and
Wauconda, IL), and Building Material, Lumber, Box, Shaving, Roofing and
Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Regulated
Industry Employees, Watchmen, and Security Guards, Recycled and Recyclable
Building Materials and Green Building Products, Chicago and Vicinity, Illinois;
as well as Notions, Candies, Cigar, Tobacco and Cigarette Salesmen, Drivers,
Helpers, and Inside Workers and Vending Machine Drivers, Servicemen and Inside
Workers, Chicago, Illinois Union Local No. 786.

 

  5. Agreement, dated May 1, 2015, between Allied Building Products Corp.
(Levittown, PA (Ivan Supply)) and General Teamsters, Chauffeurs, Warehousemen
and Helpers Local No. 107.

 

  6. Agreement, dated February 1, 2015, between Allied Building Products Corp.
(Levittown, PA) and General Teamsters, Chauffeurs, Warehousemen and Helpers
Local No. 107.

 

  7. Supplemental Agreement, dated January 21, 2015, between Allied Building
Products Corp. (Flushing, Brooklyn, Seaford and Lynbrook, NY) and Local No. 11,
affiliated with International Brotherhood of Teamsters.

 

  8. Agreement, dated July 26, 2016, between Allied Building Products Corp.
(Manassas, VA) and Laborers’ Local Union 572, and Memorandum of Understanding,
dated August 5, 2016.

 

  9. Regional Master Agreement, dated December 15, 2014, between Allied Building
Products Corp. and Teamsters Local Union No. 11, affiliated with the
International Brotherhood of Teamsters.

 

  10. Agreement, effective January 1, 2017, between Allied Building Products
Corp. (Merillville, IN) and Teamsters Local Union No. 142, an affiliate of the
International Brotherhood of Teamsters.

 

  11. Supplemental Agreement, dated January 21, 2015, between Allied Building
Products Corp. (Mineola, Hicksville, Jamaica, Ozone Park, Ronkonkoma, Long
Island City and Riverhead, NY) and Local No. 11, affiliated with the
International Brotherhood of Teamsters.

 

Schedule 8.9 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.9

ERISA PLANS

 

  12. Collective Agreement, dated May 4, 2015, between Allied Building Products
Corp. (New Haven, CT) and International Union of Operating Engineers Local 478.

 

  13. Agreement, dated April 1, 2016, between Allied Building Products Corp. (as
successor-in-interest to Norge Building Supply) (Totowa, NJ) and Teamsters Local
Union No. 560.

 

  14. Agreement, dated February 1, 2014, between Allied Building Products Corp.
(Philadelphia, PA – Tioga Street, Horsham and Glenolden PA) and Teamsters Local
107

 

  15. Agreement, effective January 1, 2017, between Allied Building Products
Corp. (Richmond, VA) and Teamsters Local Union No. 592.

 

  16. Agreement, dated July 26, 2016, between Allied Building Products Corp.
(Rockville, MD) and Laborers’ Local Union 572, Liuna.

 

  17. Agreement, dated January 1, 2015, between Allied Building Products Corp.
(South Boundbrook, NJ) and Local No. 11, affiliated with International
Brotherhood of Teamsters.

 

  18. Agreement, effective February 1, 2013, between Allied Building Products
Corp. (Staten Island, NY) and Local 522, Lumber Drivers, Warehousemen and
Handlers of New Jersey and the Greater Metropolitan Area, affiliated with the
International Brotherhood of Teamsters.

 

  19. Agreement, dated January 29, 2016, between Allied Building Products Corp.
(Toledo, OH) and Local Union No. 20, International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America.

 

  20. Supplemental Agreement, dated January 1, 2015, between Allied Building
Products Corp. (Toms River, Wall, Burlington and Pleasantville, NJ) and Local
No. 11, affiliated with the International Brotherhood of Teamsters.

 

  21. Agreement, dated September 1, 2016, between Allied Building Products Corp.
(Tullytown, PA) and General Teamsters, Chauffeurs, Warehousemen and Helpers
Local No. 107, affiliated with the International Brotherhood of Teamsters.

 

  22. Agreement, dated December 16, 2013, between Allied Building Products Corp.
(Annapolis, MD) and Laborers’ Local Union 572, Liuna.

 

  23. Agreement, dated December 16, 2013, between Allied Building Products Corp.
(Baltimore & Woodlawn, MD) and Laborers’ Local Union 572, Liuna.

 

  24. Agreement, dated February 1, 2015, between Allied Building Products Corp.
(Arlington Heights, IL) and Building Material, Lumber, Box, Shaving, Roofing and
Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Related Industry
Employees, Watchmen, and Security Guards, Recycled and Recyclable Building
Materials and Green Building Products, Chicago and Vicinty, Illinois; as well as
Notions, Candies, Cigar, Tobacco and Cigarette Salesmen, Drivers, Helpers, and
Inside Workers and Vending Machine Drivers, Servicemen and Inside Workers,
Chicago, Illinois Union Local No. 786.

 

  25. Agreement, dated March 18, 2015, between Allied Building Products Corp.
(Blandon and Allentown, PA) and Local No. 11, affiliated with the International
Brotherhood of Teamsters.

 

  26. Agreement, effective January 1, 2017, between Allied Building Products
Corp. (as successor-in-interest to Arzee Supply Corp.) (Cedar Knolls, Elizabeth,
Mahwah and Middletown, NJ) and the Teamsters Chauffeurs Warehousemen and
Helpers, Local 560, affiliated with the International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America.

 

Schedule 8.9 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 8.9

ERISA PLANS

 

  27. Labor Agreement, dated June 1, 2016, between Allied Building Products
Corp. (Chicago, IL) and Building Material, Lumber, Box, Shaving, Roofing and
Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Related Industry
Employees, Watchmen, and Security Guards, Recycled and Recyclable Building
Materials and Green Building Products, Chicago and Vicinty, Illinois; as well as
Notions, Candies, Cigar, Tobacco and Cigarette Salesmen, Drivers, Helpers, and
Inside Workers and Vending Machine Drivers, Servicemen and Inside Workers,
Chicago, Illinois Union Local No. 786.

 

  28. Agreement, effective February 1, 2015, between Allied Building Products
Corp. (Cincinnati, OH) and Truck Drivers, Chauffeurs and Helpers, Public
Employees, Construction Division, Airlines – Greater Cincinnati, Ohio Local
Union No. 100, an affiliate of the International Brotherhood of Teamsters.

 

  29. Collective Bargaining Agreement, dated April 1, 2017, between Allied
Building Products Corp. (Fraser, MI) and Teamsters Local Union No. 247.

 

  30. Agreement, dated December 1, 2016, between Allied Building Products Corp.
(as successor-in-interest to Arzee Mid-State Supply Corporation) (East
Brunswick, NJ) and Teamster Union Local No. 560.

 

  31. Agreement, dated December 1, 2016, between Allied Building Products Corp.
(as successor-in-interest to Arzee Mid-State Supply Corporation) (Lakewood, NJ)
and Teamster Union Local No. 560.

 

  32. Agreement, dated February 1, 2017, between Allied Building Products Corp.
(Philadelphia, PA – Tioga St., Horsham and Glenolden, PA) and General Teamsters,
Chauffeurs, Warehousemen and Helpers Local No. 107, affiliated with the
International Brotherhood of Teamsters.

 

Schedule 8.9 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 8.12

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

Beacon Sales Acquisition, Inc. is a party to the following collective bargaining
agreements:

 

  1. Elgin, IL – General Chauffeurs, Salesdrivers, and Helpers Local Union
No. 330 an affiliate of the International Brotherhood of Teamsters.

 

  2. North Wales, PA, Yeadon PA, Eddystone PA, and Pennsauken, NJ – Local 542,
International Union of Operating Engineers.

 

  3. Somerville, MA – Local 25, International Brotherhood of Teamsters.

 

  4. New Castle, PA – Teamsters Local Union No. 261.

Allied Building Products Corp. is a party to the following collective bargaining
agreements:

 

  1. Agreement, dated February 1, 2015, between Allied Building Products Corp.
(East Rutherford, Jersey City, Elizabeth and Bergenfield, NJ) and Local No. 11,
affiliated with International Brotherhood of Teamsters.

 

  2. Agreement, dated December 1, 2016, between United Builders Supply Company,
a division of Allied Building Products Corp. (Framingham, MA) and International
Union of Operating Engineers Local 4 and its Branches.

 

  3. Collective Bargaining Agreement, dated December 1, 2016, between Allied
Building Products Corp. (Grand Rapids, MI) and General Teamsters Local Union
No. 406.

 

  4. Labor Agreement, dated February 1, 2015, between Tri-State Wholesale, a
division of Allied Building Products Corp. (Hickory Hills, West Chicago and
Wauconda, IL), and Building Material, Lumber, Box, Shaving, Roofing and
Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Regulated
Industry Employees, Watchmen, and Security Guards, Recycled and Recyclable
Building Materials and Green Building Products, Chicago and Vicinity, Illinois;
as well as Notions, Candies, Cigar, Tobacco and Cigarette Salesmen, Drivers,
Helpers, and Inside Workers and Vending Machine Drivers, Servicemen and Inside
Workers, Chicago, Illinois Union Local No. 786.

 

  5. Agreement, dated May 1, 2015, between Allied Building Products Corp.
(Levittown, PA (Ivan Supply)) and General Teamsters, Chauffeurs, Warehousemen
and Helpers Local No. 107.

 

  6. Agreement, dated February 1, 2015, between Allied Building Products Corp.
(Levittown, PA) and General Teamsters, Chauffeurs, Warehousemen and Helpers
Local No. 107.

 

  7. Supplemental Agreement, dated January 21, 2015, between Allied Building
Products Corp. (Flushing, Brooklyn, Seaford and Lynbrook, NY) and Local No. 11,
affiliated with International Brotherhood of Teamsters.

 

  8. Agreement, dated July 26, 2016, between Allied Building Products Corp.
(Manassas, VA) and Laborers’ Local Union 572, and Memorandum of Understanding,
dated August 5, 2016.

 

  9. Regional Master Agreement, dated December 15, 2014, between Allied Building
Products Corp. and Teamsters Local Union No. 11, affiliated with the
International Brotherhood of Teamsters.

 

  10. Agreement, effective January 1, 2017, between Allied Building Products
Corp. (Merillville, IN) and Teamsters Local Union No. 142, an affiliate of the
International Brotherhood of Teamsters.

 

Schedule 8.12 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.12

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

 

  11. Supplemental Agreement, dated January 21, 2015, between Allied Building
Products Corp. (Mineola, Hicksville, Jamaica, Ozone Park, Ronkonkoma, Long
Island City and Riverhead, NY) and Local No. 11, affiliated with the
International Brotherhood of Teamsters.

 

  12. Collective Agreement, dated May 4, 2015, between Allied Building Products
Corp. (New Haven, CT) and International Union of Operating Engineers Local 478.

 

  13. Agreement, dated April 1, 2016, between Allied Building Products Corp. (as
successor-in-interest to Norge Building Supply) (Totowa, NJ) and Teamsters Local
Union No. 560.

 

  14. Agreement, dated February 1, 2014, between Allied Building Products Corp.
(Philadelphia, PA – Tioga Street, Horsham and Glenolden PA) and Teamsters Local
107

 

  15. Agreement, effective January 1, 2017, between Allied Building Products
Corp. (Richmond, VA) and Teamsters Local Union No. 592.

 

  16. Agreement, dated July 26, 2016, between Allied Building Products Corp.
(Rockville, MD) and Laborers’ Local Union 572, Liuna.

 

  17. Agreement, dated January 1, 2015, between Allied Building Products Corp.
(South Boundbrook, NJ) and Local No. 11, affiliated with International
Brotherhood of Teamsters.

 

  18. Agreement, effective February 1, 2013, between Allied Building Products
Corp. (Staten Island, NY) and Local 522, Lumber Drivers, Warehousemen and
Handlers of New Jersey and the Greater Metropolitan Area, affiliated with the
International Brotherhood of Teamsters.

 

  19. Agreement, dated January 29, 2016, between Allied Building Products Corp.
(Toledo, OH) and Local Union No. 20, International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America.

 

  20. Supplemental Agreement, dated January 1, 2015, between Allied Building
Products Corp. (Toms River, Wall, Burlington and Pleasantville, NJ) and Local
No. 11, affiliated with the International Brotherhood of Teamsters.

 

  21. Agreement, dated September 1, 2016, between Allied Building Products Corp.
(Tullytown, PA) and General Teamsters, Chauffeurs, Warehousemen and Helpers
Local No. 107, affiliated with the International Brotherhood of Teamsters.

 

  22. Agreement, dated December 16, 2013, between Allied Building Products Corp.
(Annapolis, MD) and Laborers’ Local Union 572, Liuna.

 

  23. Agreement, dated December 16, 2013, between Allied Building Products Corp.
(Baltimore & Woodlawn, MD) and Laborers’ Local Union 572, Liuna.

 

  24. Agreement, dated February 1, 2015, between Allied Building Products Corp.
(Arlington Heights, IL) and Building Material, Lumber, Box, Shaving, Roofing and
Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Related Industry
Employees, Watchmen, and Security Guards, Recycled and Recyclable Building
Materials and Green Building Products, Chicago and Vicinty, Illinois; as well as
Notions, Candies, Cigar, Tobacco and Cigarette Salesmen, Drivers, Helpers, and
Inside Workers and Vending Machine Drivers, Servicemen and Inside Workers,
Chicago, Illinois Union Local No. 786.

 

  25. Agreement, dated March 18, 2015, between Allied Building Products Corp.
(Blandon and Allentown, PA) and Local No. 11, affiliated with the International
Brotherhood of Teamsters.

 

Schedule 8.12 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 8.12

LABOR AND COLLECTIVE BARGAINING AGREEMENTS

 

  26. Agreement, effective January 1, 2017, between Allied Building Products
Corp. (as successor-in-interest to Arzee Supply Corp.) (Cedar Knolls, Elizabeth,
Mahwah and Middletown, NJ) and the Teamsters Chauffeurs Warehousemen and
Helpers, Local 560, affiliated with the International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America.

 

  27. Labor Agreement, dated June 1, 2016, between Allied Building Products
Corp. (Chicago, IL) and Building Material, Lumber, Box, Shaving, Roofing and
Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Related Industry
Employees, Watchmen, and Security Guards, Recycled and Recyclable Building
Materials and Green Building Products, Chicago and Vicinty, Illinois; as well as
Notions, Candies, Cigar, Tobacco and Cigarette Salesmen, Drivers, Helpers, and
Inside Workers and Vending Machine Drivers, Servicemen and Inside Workers,
Chicago, Illinois Union Local No. 786.

 

  28. Agreement, effective February 1, 2015, between Allied Building Products
Corp. (Cincinnati, OH) and Truck Drivers, Chauffeurs and Helpers, Public
Employees, Construction Division, Airlines – Greater Cincinnati, Ohio Local
Union No. 100, an affiliate of the International Brotherhood of Teamsters.

 

  29. Collective Bargaining Agreement, dated April 1, 2017, between Allied
Building Products Corp. (Fraser, MI) and Teamsters Local Union No. 247.

 

  30. Agreement, dated December 1, 2016, between Allied Building Products Corp.
(as successor-in-interest to Arzee Mid-State Supply Corporation) (East
Brunswick, NJ) and Teamster Union Local No. 560.

 

  31. Agreement, dated December 1, 2016, between Allied Building Products Corp.
(as successor-in-interest to Arzee Mid-State Supply Corporation) (Lakewood, NJ)
and Teamster Union Local No. 560.

 

  32. Agreement, dated February 1, 2017, between Allied Building Products Corp.
(Philadelphia, PA – Tioga St., Horsham and Glenolden, PA) and General Teamsters,
Chauffeurs, Warehousemen and Helpers Local No. 107, affiliated with the
International Brotherhood of Teamsters.

 

Schedule 8.12 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 8.17

REAL PROPERTY

 

Grantor

  

Mailing Address

  

County

Beacon Sales Acquisition, Inc.   

730 Wellington Avenue

Cranston, RI 02910

   Providence Beacon Sales Acquisition, Inc.   

251 Locust Street

Hartford, CT 06114

   Hartford Beacon Sales Acquisition, Inc.   

10024 South Willow St.

Manchester, NH 03013

   Hillsborough Beacon Sales Acquisition, Inc.   

737 Flory Mill Rd.

Lancaster, PA 17601

   Lancaster Beacon Sales Acquisition, Inc.   

530 Morgantown Rd.

Reading, PA 19611

   Berks Beacon Sales Acquisition, Inc.   

7891 Notes Drive

Manassas, VA 20109

   Prince William County Beacon Sales Acquisition, Inc.   

505 Marvel Road

Salisbury, MD 21801

   Wicomico Beacon Sales Acquisition, Inc.   

500 Dover Road

Easton, MD 21601

   Talbot Allied Building Products Corp.   

3240 Mirror Avenue

Pueblo, CO 81004

   Pueblo Allied Building Products Corp.   

73-4278 Hulikoa Drive

Kailua-Kona, HI 96740

   Hawaii Allied Building Products Corporation   

438 South Devils Glen Rd

Bettendorf, IA 52722

   Scott Allied Building Products Corp.   

1978 Moreland Parkway

Annapolis, MD 21401

   Anne Arundel Allied Building Products Corp.   

32800 Groesbeck Hwy

Fraser, MI 48026

   Macomb Allied Building Products Corp.15   

30 Columbia Avenue

Bergenfield, NJ 07621

   Bergen Allied Building Products Corp.   

2815 Hill Avenue

Toledo, OH 43607

   Lucas Allied Building Products Corp.   

11305 NE Marx St

PO Box 30239

Portland, OR 97220

   Multnomah

 

15  Bergenfield Acquisition Corp. merged into Allied Building Products Corp. on
December 19, 2006.

 

Schedule 8.17 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.17

REAL PROPERTY

 

Grantor

  

Mailing Address

  

County

Allied Building Products Corp.   

2701 Bells Road

Richmond, VA 23234

   Chesterfield

The locations set forth on Schedules 2(c), 2(d), 2(e) and 2(f) of the perfection
certificate delivered to the Administrative Agent on the Closing Date are
incorporated herein by cross-reference.

 

Schedule 8.17 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 10.1

EXISTING INDEBTEDNESS

Equipment Loans of Beacon Roofing Supply, Inc. set forth below:

 

    

Holder

   Balance  

Equipment Financing of tractors, trailers, trucks and other freightliners

   [***] - ##########      1,609,687.67  

Equipment Financing of tractors, trailers, trucks and other freightliners

   [***] - ##########      2,015,761.05  

Equipment Financing of tractors, trailers, trucks and other freightliners

   [***] - ##########      1,677,858.78  

Equipment Financing of tractors, trailers, trucks and other freightliners

   [***] - ##########      1,711,625.71  

Equipment Financing of tractors, trailers, trucks and other freightliners

  

[***] - ##########

     2,359,282.17  

Equipment Financing of tractors, trailers, trucks and other freightliners

   [***] - ##########      6,070,769.43        

 

 

        $ 15,444,984.81        

 

 

 

Equipment Leases set forth below:

 

Vendor

  

Equipment

   Total Amount  

Penske

   Lease of certain motor vehicles    $ 7,019,917  

Toyota/DLL

   Lease of forklifts and industrial machinery    $ 748,334  

D&M

   Lease of certain motor vehicles    $ 1,865,689  

Element

   Lease of certain motor vehicles    $ 2,434,895  

Daimler

   Lease of certain motor vehicles    $ 5,308,558        

 

 

 

Total

      $ 17,377,393        

 

 

 

 

Schedule 10.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

  1. Lease Agreement for the billboard located at 730 Wellington Avenue,
Cranston, Rhode Island, dated June 5, 1985, by and between Marlen Building
Products Corporation and Tri-State Displays, Inc. (“Tenant”), as amended by that
certain Addendum to Lease dated June 5, 1985 by and between Marlen Building
Products Corporation and Tenant, as modified by that certain Second Addendum to
Lease dated April 12, 1994 by and between Beacon Sales Company, Inc. (successor
in interest to Marlen Building Products Corporation) and Tenant, as modified by
that certain Third Addendum to Lease dated February 14, 2000 by and between
Beacon Sales Company, Inc. and Tenant, as modified by that certain Fourth
Amendment to Lease Agreement dated September 21, 2004 by and between Beacon
Sales Company, Inc. and Tenant, as modified by that certain Letter Agreement
dated May 26, 2010 by and between Beacon Sales Acquisition, Inc. (successor in
interest to Beacon Sales Company, Inc.) (“Landlord”) and Tenant, as modified by
that certain Letter Agreement dated June 30, 2015 by and between Landlord and
Tenant.

 

Schedule 10.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

2. Without limiting the requirements of Section 7.3(e), each of the liens set
forth on Schedule 7.3(e).

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

California Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

162 SOUTH MAPLE AVENUE

MONTEBELLO, CA 90640

  

SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT

21865 COPLEY DRIVE

DIAMOND BAR, CA 91765

  

13-7360935562

05/16/2013

   11 Forklifts Delaware Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E UNION AVENUE

EAST RUTHERFORD,

NJ 07073

  

Konica Minota [sic] Business Solutions USA Inc

10201 Centurion Parkway

North, Suite 100

Jacksonville, FL 32256

  

2014 0509323

01/30/2014

   Lease of equipment New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Avenue

East Rutherford, NJ 07073

  

KONICA MINOLTA BUSINESS SOLUTIONS USA, INC.

10201 Centurion Parkway North Suite 100

Jacksonville, FL 32256

  

50456161

02/27/13

   Lease of Konica Minolta copiers New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Ave

E Rutherford, NJ 07073

  

KONICA MINOLTA BUSINESS SOLUTIONS USA INC.

10201 Centurion Parkway North Suite 100

Jacksonville, FL 32256

  

26380773

2013 JUN -3

   Lease of equipment New Jersey Secretary of State   

Allied Building Products Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

SMA America, LLC

6020 West Oaks Blvd.

Ste. 300

Rocklin, CA 95765

  

50556052

06/24/13

   Purchase money security interest in products including but not limited to
solar equipment and solar panels until all charges are paid in full

 

Schedule 10.2 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Avenue

East Rutherford, NJ 07073

  

KONICA MINOLTA BUSINESS SOLUTIONS USA, INC.

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

26437705

2013 SEP 10

   Lease of equipment New Jersey Secretary of State   

Allied Building Products, Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

1st Constitution Bank

2650 Route 130

Cranbury, NJ 08512

  

26586366

2014 AUG -8

   Lease of equipment New Jersey Secretary of State   

Allied Building Products, Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

BankFinancial FSB

15W060 North Frontage Road

Burr Ridge, IL 60527

 

Assignor Secured Party:

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

  

26636320

2014 DEC -5

   Lease of Konica Minolta equipment New Jersey Secretary of State   

Allied Building Products, Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

  

26699233

MAY -1 2015

   Lease of office equipment New Jersey Secretary of State   

Allied Building Products, Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

  

26699240

MAY -1 2015

   Lease of office equipment

 

Schedule 10.2 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

New Jersey Secretary of State   

Allied Building Products, Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

  

51223221

06/29/15

 

Amendment

04/28/16

  

Lease of office equipment

 

Restate collateral:

Lease of office equipment

New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Ave

East Rutherford, NJ 07073

  

Les Schwab Warehouse Center, Inc.

PO Box 5350

Bend, OR 97708

  

51275091

08/06/15

   Tires, wheels and batteries purchased by Debtor New Jersey Secretary of State
  

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51437002

12/02/15

   Lease of F150 Crew Cab 4x2 SS Truck New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51444624

12/08/15

   Lease of 2016 Ford K8D2 113 Explorer XLT 4WD New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51444655

12/08/15

   Lease of 2016 Ford K8D2 113 Explorer XLT 4WD New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51450144

12/10/15

   Lease of 2016 Ford K8D2 113 Explorer XLT 4WD SUV

 

Schedule 10.2 – Page 4



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

New Jersey Secretary of State   

Allied Building Products Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

Canadian Solar (USA) Inc.

2420 Camino Ramon

Suite 125

San Ramon, CA 94583-4207

  

51465432

12/21/15

   All goods including solar modules purchased by debtor New Jersey Secretary of
State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51467661

12/22/15

   Lease of 2016 Ford K8D2 113 Explorer XLT 4WD SUV New Jersey Secretary of
State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51473532

12/28/15

   Lease of 2016 Ford W1E6 145 F150 crew cab 4x4 truck New Jersey Secretary of
State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51492931

01/08/16

   Lease of 2016 Ford F350 truck New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51499570

01/13/16

   Lease of 2016 Ford K8D2 113 Explorer XLT 4WD SUV New Jersey Secretary of
State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51547325

02/18/16

   Lease of 2016 Ford F150 truck

 

Schedule 10.2 – Page 5



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51577582

03/10/16

   Lease of 2016 Cadillac SRX 4-door AWD SUV New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51607366

03/30/16

   Lease of 2016 Ford F150 truck New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51607371

03/30/16

   Lease of 2016 Ford F150 truck New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51634452

04/15/16

   Lease of 2016 Ford Explorer SUV New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 East Union Avenue

East Rutherford, NJ 07073

  

1ST SOURCE BANK

P.O. Box 783

South Bend, IN 46624

  

51659301

05/02/16

   Lease of 2016 Ford K4JD 112 Edge SEL AWD SUV New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Ave

East Rutherford, NJ 07073

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

51679798

05/13/16

   Equipment financed by or leased to debtor by secured party

 

Schedule 10.2 – Page 6



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Avenue

East Rutherford, NJ 07073

  

KONICA MINOLTA PREMIER FINANCE

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

51809720

08/09/16

   Lease of equipment New Jersey Secretary of State   

Allied Building Products Corp.

1324 E Ind. Ave

Ft Worth, TX 76131

  

Wells Fargo Bank, N.A.

300 Tri-State International

Ste 400

Lincolnshire, IL 60069

  

52002191

12/20/16

   2016 Clark forklift New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E. Union Avenue

East Rutherford, NJ 07073

  

KONICA MINOLTA PREMIER FINANCE

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

52022203

01/03/17

   Lease of equipment New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Avenue

East Rutherford, NJ 07073

  

KONICA MINOLTA PREMIER FINANCE

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

52052774

01/24/17

   Lease of office equipment New Jersey Secretary of State   

Allied Building Products Corp.

15 East Avenue

East Rutherford, NJ 07073

  

Wells Fargo Bank, N.A.

300 Tri-State International

Ste 400

Lincolnshire, IL 60069

  

52118786

03/10/17

   Clark C50S forklift New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Avenue

East Rutherford, NJ 07073

  

KONICA MINOLTA PREMIER FINANCE

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

52150562

03/31/17

   Lease of office equipment

 

Schedule 10.2 – Page 7



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Ave

E Rutherford, NJ 07073

  

KONICA MINOLTA PREMIER FINANCE

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

52227224

05/18/17

   Lease of office equipment New Jersey Secretary of State   

ALLIED BUILDING PRODUCTS CORP.

15 E Union Ave

E Rutherford, NJ 07073

  

KONICA MINOLTA PREMIER FINANCE

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

  

52297663

06/30/17

   Lease of office equipment New Jersey Secretary of State   

Allied Building Products Corp.

15 East Union Avenue

East Rutherford, NJ 07073

  

Wells Fargo Bank, N.A.

300 Tri-State International

Ste 400

Lincolnshire, IL 60069

  

52359224

08/11/17

   Lease of equipment New Jersey Secretary of State   

Allied Building Products Corp.

2234 S Arlington Rd

Akron, OH 44319

  

Wells Fargo Bank, N.A.

300 Tri-State International

Ste 400

Lincolnshire, IL 60069

  

52493733

11/07/17

   One forklift New Jersey Secretary of State   

Allied Building Products Corp.

2445 NW 76th St

Miami, FL 33147

  

Wells Fargo Bank, N.A.

300 Tri-State International

Ste 400

Lincolnshire, IL 60069

  

52494042

11/07/17

   One forklift New Jersey Secretary of State   

Allied Building Products Corp.

15 East Union Ave

East Rutherford, NJ 07073

  

Wells Fargo Bank, N.A.

300 Tri-State International

Ste 400

Lincolnshire, IL 60069

  

52499104

11/09/17

   Lease of equipment

 

Schedule 10.2 – Page 8



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

Delaware Secretary of State   

BEACON ROOOFING SUPPLY, INC.

One Lakeland Park Drive

Peabody, MA 01960

  

GELCO CORPORATION DBA GE FLEET SERVICES

3 Capital Drive

Eden Prairie, MN 55344

  

2007 3812731

09/04/2007

 

Continuation

2012 2138438

06/05/2012

 

Continuation

2017 5214439

08/07/2017

   Several trailers and forklifts Delaware Secretary of State   

BEACON ROOOFING SUPPLY, INC.

One Lakeland Park Drive

Peabody, MA 01960

  

GELCO CORPORATION DBA GE FLEET SERVICES

3 Capital Drive

Eden Prairie, MN 55344

  

2007 4104625

10/19/2007

 

Continuation

2012 2998153

08/03/2012

 

Continuation

2017 6073446

09/13/2017

   Lease of several forklifts Ontario Personal Property Security Act   

Beacon Roofing Supply Canada Company

13145 Prince Arthur

Montreal, QC H1A 1A9

  

Kal Tire a Corporate Partnership

2825 Sheffield Road

Ottawa, ON K1B 3V8

 

Kal Tire a Corporate Partnership

1540 Kalamalka Lake Road

Vernon, BC V1T 6V2

  

733962339

2017-11-14

1 year

  

Repair and Storage Lien Act

Motor Vehicle

 

Schedule 10.2 – Page 9



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

Ontario Personal Property Security Act   

Beacon Roofing Supply Canada Company

13145 Prince Arthur

Montreal, QC H1A 1A9

  

Kal Tire a Corporate Partnership

1290 Hopkins Street

Whitby, ON L1N 6A9

 

Kal Tire a Corporate Partnership

1540 Kalamalka Lake Road

Vernon, BC V1T 6V2

  

733962393

2017-11-14

1 year

  

Repair and Storage Lien Act

Motor Vehicle

Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

One Lakeland Park Dr

Peabody, MA 01960

  

KEY EQUIPMENT FINANCE INC.

1000 South McCaslin Blvd.

Superior, CO 80027

  

2013 2449362

06/26/2013

   Trailers, tractors, trucks, cranes Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

505 Huntmar Dr, Ste 300

Herndon, VA 20170

  

WELLS FARGO FINANCIAL LEASING, INC.

800 Walnut Street

MAC N0005-044

Des Moines, IA 50309

  

2013 3199263

08/15/2013

   Lease of copiers Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

5244 River Rd

Bethesda, MO 20816

  

WELLS FARGO FINANCIAL LEASING, INC.

800 Walnut Street

MAC N0005-044

Des Moines, IA 50309

  

2013 4426566

11/11/2013

   Lease of copier Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

One Lakeland Park Dr

Peabody, MA 01960

  

KEY EQUIPMENT FINANCE INC.

1000 South McCaslin Blvd.

Superior, CO 80027

  

2013 4885647

12/11/2013

 

Amendment

2013 5029773

12/19/2013

  

Several trucks

 

 

Restate Collateral:

Several trucks

Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

One Lakeland Park Dr

Peabody, MA 01960

  

KEY EQUIPMENT FINANCE INC.

1000 South McCaslin Blvd.

Superior, CO 80027

  

2013 4885662

12/11/2013

   Several trucks

 

Schedule 10.2 – Page 10



--------------------------------------------------------------------------------

SCHEDULE 10.2

EXISTING LIENS

 

Jurisdiction

  

Debtor

  

Secured Party

  

Filing Info

  

Collateral

Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

One Lakeland Park Dr

Peabody, MA 01960

  

KEYBANK NATIONAL ASSOCIATION

1000 S. McCaslin Blvd

Superior, CO 80027

  

2014 0754499

02/26/2014

   Tractors, trailers, cranes, conveyors Delaware Secretary of State   

Beacon Sales Acquisition, Inc.

505 Huntmar Park Dr

Herndon, VA 20170

  

Key Equipment Finance, a division of KeyBank NA

1000 S. McCaslin Blvd

Superior, CO 80027

  

2014 2608461

06/23/2014

   Several trucks Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

One Lakeland Park Dr

Peabody, MA 01960

  

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA

1000 S. McCaslin Blvd

Superior, CO 80027

  

2014 3840352

09/25/2014

   Several trucks Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

1111 East Main Street

Richmond, VA 23219

  

MERCEDES-BENZ FINANCIAL SERVICES USA LLC

13650 Heritage Parkway

Ft. Worth, TX 76177

 

Additional Secured Party:

DAIMLER TRUST

13650 Heritage Parkway

Ft. Worth, TX 76177

  

2016 7937129

12/21/2016

   Cranes and conveyers Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

505 Huntmar Park Drive

Herndon, VA 20170

  

WESTERN PACIFIC CRANE & EQUIPMENT, LLC

3111 W. 167th Street

Hazel Crest, IL 60429

  

2017 4476559

07/07/2017

   Lease of power lift Delaware Secretary of State   

BEACON SALES ACQUISITION, INC.

505 Huntmar Park Drive

Herndon, VA 20170

  

WESTERN PACIFIC CRANE & EQUIPMENT, LLC

3111 W. 167th Street

Hazel Crest, IL 60429

  

2017 5166217

08/04/2017

   Lease of power lift

 

Schedule 10.2 – Page 11



--------------------------------------------------------------------------------

SCHEDULE 10.3

EXISTING LOANS, ADVANCES AND INVESTMENTS

None.

 

Schedule 10.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 10.7

TRANSACTIONS WITH AFFILIATES

 

  1. Service Agreement, dated December 1, 2014, between Tri-Built Materials
Group, LLC and Allied Building Products Corp.

 

  2. Allied Building Products Corp. leverages group procurement programs for the
purchase of goods and services, including IT hardware, tools, plant and
maintenance supplies, uniforms, office supplies, temporary employee and staffing
services, freight and carrier transportation services, waste removal services,
and business charge account and corporate card programs.

 

Schedule 10.7 – Page 1